Exhibit 10.1

[Execution Copy]

 

 

 

MASTER TRANSACTION AGREEMENT

Dated as of August 29, 2013

by and between

RADIAN GUARANTY INC.

and

FEDERAL HOME LOAN MORTGAGE CORPORATION

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1   

Section 1.1

  Defined Terms      1   

Section 1.2

  Interpretation and Rules of Construction      8   

ARTICLE II CLOSING; TREATMENT OF SUBJECT LOANS UNDER POLICIES

     8   

Section 2.1

  Closing; Payment of Closing Date Consideration; Funding of Collateral Account
     8   

Section 2.2

  Effect of Closing      10    ARTICLE III REPRESENTATIONS AND WARRANTIES     
11   

Section 3.1

  Representations and Warranties of Freddie Mac      11   

Section 3.2

  Representations and Warranties of Radian      12   

Section 3.3

  Representations and Warranties of Both Parties      13    ARTICLE IV
ADDITIONAL CONSIDERATION      13   

Section 4.1

  Year Four Payment Amount      13   

Section 4.2

  Collateral Account      14   

Section 4.3

  Finality and Calculation of Remaining Coverage Amount      16   

Section 4.4

  Claims Review Standards      18   

Section 4.5

  Early Termination at the Election of Radian; Termination of Policy Coverage   
  19   

Section 4.6

  Treatment of Returned Loans      20   

Section 4.7

  Certain Reporting Requirements      21    ARTICLE V COVENANTS      22   

Section 5.1

  Communications Plan      22   

Section 5.2

  Confidentiality      22   

 

i



--------------------------------------------------------------------------------

ARTICLE VI MUTUAL RELEASES      22   

Section 6.1

  Releases      23   

Section 6.2

  Release of Unknown Claims      24   

Section 6.3

  Covenant Not to Sue      24    ARTICLE VII REPUDIATION      24    ARTICLE VIII
GENERAL PROVISIONS      24   

Section 8.1

  Expenses      25   

Section 8.2

  Notices      25   

Section 8.3

  Entire Agreement      26   

Section 8.4

  Successors and Permitted Assigns; No Assignment      26   

Section 8.5

  Amendment and Waiver      26   

Section 8.6

  No Third Party Beneficiaries      26   

Section 8.7

  Rights and Remedies      26   

Section 8.8

  Governing Law and Jurisdiction      27   

Section 8.9

  Survival of Representations and Warranties      27   

Section 8.10

  Currency      27   

Section 8.11

  Counterparts      27   

Section 8.12

  Severability      27   

Section 8.13

  Further Assurances      27   

Section 8.14

  Legal Counsel      28   

 

ii



--------------------------------------------------------------------------------

Exhibits

Exhibit A – Collateral Account Control Agreement

Exhibit B – Collateral Account Security Agreement

Exhibit C – Radian Solvency Certificate

Schedules

Schedule 3.1(c) – Freddie Mac Regulatory Approvals and Third Party Consents

Schedule 3.2(c) – Radian Regulatory Approvals and Third Party Consents

Schedule 3.2(f) – Form of Master Policy

Schedule 4.4(c) – Expense Reimbursement for Administration of Remaining Pending
Claims

Schedule 4.6(e) – Returned Loan Acceptable Collateral

Schedule 4.7(a) – Radian Monthly Report

 

iii



--------------------------------------------------------------------------------

MASTER TRANSACTION AGREEMENT

This Master Transaction Agreement (this “Agreement”) is made as of August 29,
2013 by and between Radian Guaranty Inc., a Pennsylvania mortgage guaranty
insurance company (“Radian”), and Federal Home Loan Mortgage Corporation
(“Freddie Mac”) (together, the “Parties” and each individually a “Party”).

RECITALS

WHEREAS, pursuant to the Policies (such term and each other capitalized term
used but not defined in these Recitals having the meaning given such term in
Article I), Radian insures specified losses arising as a result of defaults
under the Subject Loans, all in accordance with the terms and conditions of the
Policies; and

WHEREAS, Freddie Mac is the owner of the Subject Loans, is a subsequent assignee
or transferee of the Subject Loans as contemplated by the definition of
“Insured” set forth in the Policies, is the beneficiary under Condition Nineteen
of the Policies with respect to the Subject Loans, is entitled to the insurance
benefits under the Policies with respect to the Subject Loans and, as of the
Closing Date, is the insured under the Policies with respect to the Subject
Loans; and

WHEREAS, the Parties desire to address, by means of this Agreement and the other
Transaction Agreements, their respective rights and obligations under the
Policies with regard to the Eligible Loans.

NOW, THEREFORE, in consideration of the foregoing and of the covenants and
agreements of the Parties contained herein, it is agreed by and between the
Parties that:

ARTICLE I

DEFINITIONS

Section 1.1 Defined Terms. As used in this Agreement, the following terms have
the meanings ascribed thereto below:

“Affiliate” means, with respect to any specified Person, any other Person that,
at the time of determination, directly or indirectly through one or more
intermediaries, Controls, is Controlled by, or is under common Control with,
such first Person.

“Account Collateral” shall have the meaning set forth in the Security Agreement.

“Administer” has the meaning set forth in Section 4.4(a).

“Agreement” has the meaning set forth in the introductory paragraph hereof.

“Bulk Settlement” has the meaning set forth in Section 4.3(c).

 

1



--------------------------------------------------------------------------------

“Business Day” means a day on which federal commercial banks are open for
business (Saturdays, Sundays, statutory and civic holidays excluded) in New
York, New York, United States.

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than one year from the date such
securities are deposited in the Collateral Account, (b) time deposits and
certificates of deposit of any commercial bank having, or which is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States, any State thereof or, the District of Columbia or any foreign
jurisdiction having capital, surplus and undivided profits aggregating in excess
of $500,000,000, having maturities of not more than one year from the same are
deposited in the Collateral Account, (c) repurchase obligations with a term of
not more than 90 days for underlying securities of the types described in
subsection (a) above entered into with any bank meeting the qualifications
specified in subsection (b) above, (d) commercial paper issued by any issuer
rated at least A-1 by S&P or at least P-1 by Moody’s or carrying an equivalent
rating by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and in
each case maturing not more than one year after the same are deposited in the
Collateral Account or (e) investments in money market funds substantially all of
whose assets are comprised of securities of the types described in subsections
(a) through (and including) (d) above.

“Certificate of Insurance” has the meaning set forth in the definition of
“Policy”.

“Claim” as to an Eligible Loan has the meaning set forth in the Policy that
insures such Eligible Loan.

“Claim Proceeding” has the meaning set forth in Section 4.3(a)(1).

“Claims Review Standards” means, with respect to Radian’s obligation to
Administer any Claim in respect of Subject Loans or Returned Loans under this
Agreement, the protocols set forth at Schedule 4.4 of the Letter Agreement. Such
Claims Review Standards shall be subject to change only in accord with
Section 4.4(b).

“Closing” has the meaning set forth in Section 2.1(a).

“Closing Date” has the meaning set forth in Section 2.1(a).

“Closing Date Consideration” means $254,667,045.06 (representing $625 million
minus (a) the amount of all Claims paid (including amounts paid as a result of
Curtailments) under the Policies as to Eligible Loans on or prior to the Cutoff
Date, and (b) the amount of any Claims paid under the Policies as to any
Eligible Loan that has become a Returned Loan on or prior to the Cutoff Date).

“Collateral Account” means the account with the Securities Intermediary in the
name of Radian with account number 893708 (titled “Radian Guaranty Inc – Freddie
Mac Collateral Account”) (including any successor or replacement account).

 

2



--------------------------------------------------------------------------------

“Collateral Statement” has the meaning set forth in Section 4.2(b).

“Communications Plan” has the meaning set forth in Section 5.1.

“Control,” “Controlled” or “Controlling” means, as to any Person, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise. The terms “controlled
by” and “under common Control with” shall have correlative meanings.

“Control Agreement” means the Collateral Account Control Agreement, dated as of
the date hereof, among Radian, as pledgor, Freddie Mac, as secured party, and
the Securities Intermediary, substantially in the form attached hereto as
Exhibit A.

“Cutoff Date” means July 12, 2013.

“Curtailment” or “Curtailed Claim” means any reduction from full payment of a
Claim on an Eligible Loan made by Radian in accordance with and as permitted
under the terms of the applicable Policy, typically for deficiencies in
servicing of such Eligible Loan.

“Delinquency Proceeding” means, with respect to a Person, a regulatory or
voluntary proceeding instituted for the purpose of seizing, conserving or
liquidating the assets of such Person or for rehabilitating or reorganizing the
business of such Person.

“Designated Loans” has the meaning set forth in Section 4.3(d)

“Disposition” has the meaning set forth in Section 4.5(d).

“Disputed Matter” has the meaning set forth in Section 4.4(d).

“Distributions” shall mean with respect to any Account Collateral all dividends,
interest or similar payments and distributions of cash or other property with
respect thereto.

“Early Termination Payment” has the meaning set forth in Section 4.5(a).

“Eligible Loans” means those certain first-lien mortgage loans with primary
mortgage guaranty insurance coverage under the Policies that were in Default (as
defined in the applicable Policy) or Early Default (as defined in the applicable
Policy) as identified on the books and records of Radian as of December 31,
2011. The Eligible Loans are set forth on Schedule 1(a) of the Letter Agreement.

“Excluded Loans” means the Eligible Loans that as of (and including) the Cutoff
Date have not become Returned Loans and with respect to which (i) Radian has
(a) paid a claim in full or (b) paid a Curtailed Claim which has become subject
to a Final Curtailment, or (ii) a Final Rescission, Final Cancellation or Final
Denial has occurred. The Excluded Loans are set forth on Schedule 1(c) of the
Letter Agreement.

“Final Cancellation” has the meaning set forth in Section 4.3(a)(i).

 

3



--------------------------------------------------------------------------------

“Final Curtailment” has the meaning set forth in Section 4.3(a)(ii).

“Final Denial” has the meaning set forth in Section 4.3(a)(ii).

“Final Rescission” has the meaning set forth in Section 4.3(a)(iii).

“Final Resolution Payment” has the meaning set forth in Section 4.1(b).

“Fitch” means Fitch, Inc. and any successor thereto.

“Freddie Mac Party Releasees” has the meaning set forth in Section 6.1(a).

“Freddie Mac Releasors” has the meaning set forth in Section 6.1(b).

“General Certificate Cancellation Date” means the earliest to occur of (i) the
Year Four Settlement Date, (ii) the date prior to the Year Four Settlement Date
that the Remaining Coverage Amount equals zero; provided, that if the Remaining
Coverage Amount equals zero at any time prior to August 29, 2015, then the
General Certificate Cancellation date shall be August 29, 2015, and (iii) the
date of the payment by Radian of the Early Termination Payment in accordance
with Section 4.5(a).

“Governmental Approvals” means, with respect to any Person, all permits,
licenses, consents, approvals, declarations, concessions, orders, filings,
registrations, notices, findings of suitability, entitlements, waivers,
variances, certificates and other authorizations granted or issued by any
Governmental Authority relating to the operations or properties of such Person.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Initial Collateral Amount” means $205,348,058.03 (representing (a) $215 million
less (b) the sum of all Final Rescissions, Final Cancellations, Final
Curtailments and Final Denials with respect to Eligible Loans that occur on or
prior to the Cutoff Date, including the sum of any such final actions with
respect to Eligible Loans that become Returned Loans that occur on or prior to
the Cutoff Date).

“Law” means any foreign, federal, state or local law (including common law),
statute, code, ordinance, rule (including any exchange rule), regulation,
judgment, order or other legal requirement.

“Legal Proceedings” means any judicial, administrative or arbitral actions,
suits, mediation, investigation, inquiry, proceedings or claims (including
counterclaims) by or before a Governmental Authority.

“Letter Agreement” means the Letter Agreement, dated as of the date of this
Agreement, entered into by and between the Parties.

 

4



--------------------------------------------------------------------------------

“Liquid Assets” means cash, Cash Equivalents and (a) residential mortgage-backed
securities guaranteed by The Federal National Mortgage Association (Fannie Mae),
Freddie Mac or the Government National Mortgage Association (Ginnie Mae),
(b) securities with maturities of five (5) years or less at the time such
securities are deposited in the Collateral Account and rated at least A by S&P,
Moody’s or Fitch at the time such securities are deposited in the Collateral
Account, and (c) United States Treasury Securities with maturities of ten
(10) years or less at the time such securities are deposited in the Collateral
Account; provided that U.S. Treasury securities with remaining maturities in
excess of five (5) years shall not exceed ten percent (10%) of the total of all
Liquid Assets in the Collateral Account at any time of determination.

“Market Value” means, at any time of determination, (a) with respect to cash,
the amount of such cash at such time, and (b) with respect to any other Liquid
Asset, the price at which such security or other asset is currently trading and
could presumably be purchased or sold at such time, as determined by Radian on a
reasonable basis.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Notice of Exclusive Control” has the meaning set forth in Section 4.2(c).

“Person” means any natural person, corporation, partnership, joint venture,
limited liability company, association, trust, unincorporated organization or
other entity (including any Governmental Authority).

“Policy” means, as to any Eligible Loan, the master mortgage insurance policy
issued by Radian that insures such Eligible Loan, as evidenced by the
certificate of insurance (each a “Certificate of Insurance”) issued by Radian
for such Eligible Loan pursuant to such Policy.

“Radian Monthly Report” has the meaning set forth in Section 4.7(a).

“Radian Party Releasees” has the meaning set forth in Section 6.1(b).

“Radian Party Releasors” has the meaning set forth in Section 6.1(a).

“Remaining Coverage Amount” means an amount, as of a Specified Valuation Date, a
Valuation Date, and for purposes of reporting under Section 4.7 hereof the last
Business Day of any calendar month, equal to (a) the Initial Collateral Amount
less (b) the sum of all Final Rescissions, Final Cancellations, Final
Curtailments and Final Denials that as of such date have occurred after the
Cutoff Date with respect to Subject Loans, less (c) the sum of all Final
Rescissions, Final Cancellations, Final Curtailments and Final Denials that as
of such date have occurred after the Cutoff Date with respect to Returned Loans,
less (d) following the Year Four Settlement Date, the Year Four Payment Amount
after giving effect to the payment, if any, thereof.

“Remaining Pending Claim” means as of the General Certificate Cancellation Date,
(i) any cancellation of coverage under a Certificate of Insurance in respect of
a Subject Loan or a Returned Loan that has not become a Final Cancellation,
(ii) any rescission of coverage under a Certificate of Insurance in respect of a
Subject Loan or a Returned Loan that has not become a

 

5



--------------------------------------------------------------------------------

Final Rescission, (iii) any Claim denial or Curtailment in respect of a Subject
Loan or a Returned Loan that has not become a Final Denial or Final Curtailment
(as applicable), and (iv) any other Claim submitted to Radian as of such date
that has not become a Final Cancellation, Final Rescission, Final Denial or
Final Curtailment as of such date, or that Radian has not as of that date made a
decision as to whether it is valid in accordance with the Claims Review
Standards.

“Repurchased Loan” means any Eligible Loan (other than a Returned Loan) that is
required to be repurchased from Freddie Mac by the seller of such Eligible Loan
to Freddie Mac and/or by the current servicer of such Eligible Loan in
accordance with the terms of the applicable purchase contract and/or servicing
agreement between Freddie Mac and such seller and/or servicer (including a
repurchase required as a result of a rescission, cancellation, Curtailment or
denial of a Claim by Radian). An Eligible Loan shall be considered a Repurchased
Loan effective as of the time at which the repurchase by the loan seller and/or
current servicer has been completed.

“Returned Loan” means any Eligible Loan that, up to and including the General
Certificate Cancellation Date, is required to be repurchased from Freddie Mac by
the seller of such Eligible Loan to Freddie Mac and/or by the current servicer
of such Eligible Loan in accordance with the terms of the applicable purchase
contract and/or servicing agreement between Freddie Mac and such seller and/or
servicer (other than a repurchase required as a result of a rescission,
cancellation, Curtailment or denial of a Claim by Radian). An Eligible Loan
shall be considered a Returned Loan effective as of the time at which the
repurchase by the loan seller and/or current servicer has been completed;
provided that no Eligible Loan shall be considered a Returned Loan unless such
repurchase has been completed on or prior to the General Certificate
Cancellation Date. All Eligible Loans that have become Returned Loans effective
as of the Cutoff Date are identified on Schedule 1(e) of the Letter Agreement,
and the Parties agree to treat them as set forth in Section 4.6.

“Returned Loan Acceptable Collateral” means collateral of the type described in
Schedule 4.6(c).

“Returned Loan Required Amount” has the meaning set forth in Section 4.6(e).

“Risk in Force” means, with respect to Returned Loans described in
Section 4.6(e), an amount equal to (x) the amount covered by the applicable
Certificate of Insurance for such Returned Loan multiplied by (y) the coverage
percentage set forth in such Certificate of Insurance.

“S&P” means Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Securities Intermediary” means The Bank of New York Mellon, or any successor
securities intermediary or financial institution with which the Collateral
Account is maintained.

“Security Agreement” means the Collateral Account Security Agreement, dated as
of the date hereof, by and between Radian, as pledgor, and Freddie Mac, as
secured party, substantially in the form attached hereto as Exhibit B.

 

6



--------------------------------------------------------------------------------

“Solvent” and “Solvency” means, with respect to Radian, at any time, that
(a) Radian’s admitted assets exceed its liabilities plus the greater of (i) any
capital and surplus required by law for its organization, or (ii) its authorized
and issued capital stock, (b) Radian does not intend to incur, or believe that
it will incur, debts and liabilities, including contingent liabilities, beyond
its ability to pay such debts and liabilities as they become absolute and
matured, (c) Radian has sufficient capital to conduct the business in which it
is engaged as such business is now conducted and is proposed to be conducted,
(d) that Radian is not deemed by the Commissioner of Insurance of the
Commonwealth of Pennsylvania to be in a hazardous condition, and (e) no
regulatory action restricts or limits Radian’s obligation to pay in cash in full
as and when due in respect of claims arising under its insurance policies.

“Specified Secured Party Account” has the meaning set forth in the Control
Agreement.

“Specified Valuation Date” means August 31, 2015, August 31, 2016, the Year Four
Settlement Date, and each Valuation Date after the Year Four Settlement Date.

“Subject Loans” means those Eligible Loans that have not become Excluded Loans
as of the Cutoff Date, or have not become Returned Loans as of Cutoff Date. The
Subject Loans, as of the Cutoff Date, are set forth on Schedule 1(b) of the
Letter Agreement.

“Subsequent Settlement Date” means, in the event that Section 4.1(b) is
applicable, the last Business Day of each calendar quarter following the Year
Four Settlement Date.

“Termination Date” has the meaning set forth in the Security Agreement.

“Transaction Agreements” means this Agreement, the Security Agreement, the
Control Agreement and the Letter Agreement.

“Third Party Evaluator” has the meaning set forth in the Letter Agreement.

“Valuation Date” means, commencing December 31, 2013, the last day Business Day
of each calendar quarter until the earlier of the date that (i) the Remaining
Coverage Amount has been reduced to zero and (ii) a Final Resolution Payment (if
any) has been made.

“Valuation Time” means the close of business in New York, New York on the
applicable Valuation Date.

“Year Four Payment Amount” has the meaning set forth in Section 4.1(a).

“Year Four Settlement Date” means August 29, 2017.

Section 1.2 Interpretation and Rules of Construction. In this Agreement, except
to the extent otherwise provided or that the context otherwise requires:

(a) when a reference is made in this Agreement to an Article, Section, Exhibit
or Schedule, such reference is to an Article or Section of, or a Schedule or
Exhibit to, this Agreement unless otherwise indicated;

 

7



--------------------------------------------------------------------------------

(b) the table of contents, Recitals and headings for this Agreement are for
reference purposes only and do not affect in any way the meaning or
interpretation of this Agreement;

(c) whenever the words “include,” “includes” or “including” are used in this
Agreement, they are deemed to be followed by the words “without limitation”;

(d) the words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement;

(e) all terms defined in this Agreement have the defined meanings when used in
any certificate or other document made or delivered pursuant hereto, unless
otherwise defined therein;

(f) the definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms;

(g) any Law defined or referred to herein or in any agreement or instrument that
is referred to herein means such Law or statute as from time to time amended,
modified or supplemented, including by succession of comparable successor Laws;

(h) references to a Person are also to its successors and permitted assigns;

(i) the use of “or” is not intended to be exclusive unless expressly so
indicated; and

(j) references to “agreements” and words of similar import refer to those
agreements as they are amended from time to time in accordance with their
respective terms.

ARTICLE II

CLOSING; TREATMENT OF SUBJECT LOANS UNDER POLICIES

Section 2.1 Closing; Payment of Closing Date Consideration; Funding of
Collateral Account.

(a) The closing of the transactions contemplated by the Transaction Agreements,
including payment of the Closing Date Consideration, the establishment funding
of the Collateral Account and the execution and delivery of all documents and
certificates required by Section 2.1(b) (the “Closing”) shall take place at the
offices of Freddie Mac, 8200 Jones Branch Road, McLean, Virginia 22102 on the
date of this Agreement unless another date, time or place is agreed to in
writing by the Parties. The actual date and time of the Closing are referred to
herein as the “Closing Date.”

(b) At the Closing:

 

8



--------------------------------------------------------------------------------

(i) Radian shall pay to Freddie Mac an amount equal to the Closing Date
Consideration, by wire transfer in immediately available funds into an account
designated by Freddie Mac in writing at least three (3) Business Days prior to
the Closing Date;

(ii) the Parties shall execute and deliver to each other this Agreement, the
Letter Agreement and the Security Agreement;

(iii) the Parties and the Securities Intermediary shall execute and deliver to
each other the Control Agreement;

(iv) Radian shall deposit into the Collateral Account Liquid Assets having a
Market Value (valued as of the close of business on the Business Day immediately
prior to the Closing Date) of not less than the Initial Collateral Amount;

(v) Freddie Mac shall deliver to Radian a receipt for payment of the Closing
Date Consideration;

(vi) Freddie Mac shall deliver to Radian written confirmation from the Federal
Housing Finance Agency (“FHFA”), as conservator of Freddie Mac, in form and
substance reasonably acceptable to Radian (Radian acknowledging such
communication in electronic mail format would be acceptable) confirming FHFA’s
consent to Freddie Mac entering into the Transaction Agreements;

(vii) Radian shall deliver to Freddie Mac written communication from the
Pennsylvania Insurance Commissioner’s office, in form and substance reasonably
satisfactory to Freddie Mac, stating that the Pennsylvania Insurance
Commissioner’s office has reviewed the Transaction Agreements and does not
object to the transactions contemplated by the Transaction Agreements; and

(viii) Radian shall execute and deliver to Freddie Mac a certificate attesting
to the Solvency of Radian on the Closing Date before and after giving effect to
the transactions contemplated hereby, from the chief financial officer of
Radian, substantially in the form attached hereto as Exhibit C.

Section 2.2 Effect of Closing.

(a) Notwithstanding the Closing, each Subject Loan shall continue to be insured
pursuant to the related Certificate of Insurance and under the related Policy in
accordance with the respective terms of such Policy; provided, however, that
Freddie Mac hereby agrees to seek coverage under the Policies for Claims in
respect of the Subject Loans solely in accordance with this Agreement. In
consideration for the foregoing, Radian shall pay to Freddie Mac the Closing
Date Consideration, execute and deliver the Control Agreement and the Security
Agreement, fund the Collateral Account and perform Radian’s other obligations
under this Agreement and the other Transaction Agreements.

 

9



--------------------------------------------------------------------------------

(b) This Agreement and the other Transaction Agreements are not intended to, and
do not, affect any loan insured under any Policy other than the Subject Loans,
and, subject to Sections 4.5(b) and (d), all such loans shall continue to be
insured under the Policies in accordance with and subject to the terms and
conditions of the Policies notwithstanding the Transaction Agreements.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.1 Representations and Warranties of Freddie Mac. Freddie Mac
represents and warrants to Radian as of the Closing Date:

(a) Organization and Authority of Freddie Mac. Freddie Mac is a corporation
chartered by the Congress of the United States duly incorporated, validly
existing and in good standing under the Federal Laws of the United States.
Freddie Mac has the requisite corporate power and authority to enter into,
consummate the transactions contemplated by and carry out its obligations under
each of the Transaction Agreements. The execution and delivery by Freddie Mac of
the Transaction Agreements and the consummation of the transactions contemplated
hereby and thereby, and performance of its obligations thereunder, has been (or
will be prior to the Closing) duly authorized by all requisite corporate or
other similar organizational action on the part of Freddie Mac. Each of the
Transaction Agreements has been, or upon execution and delivery thereof will be,
duly executed and delivered by Freddie Mac. Assuming due authorization,
execution and delivery by each of the other parties to the Transaction
Agreements, each of the Transaction Agreements constitutes, or upon execution
and delivery thereof will constitute, the legal, valid and binding obligation of
Freddie Mac, enforceable against Freddie Mac in accordance with its terms.

(b) Non-contravention. The execution, delivery and performance by Freddie Mac of
each of the Transaction Agreements, the performance by Freddie Mac of its
obligations thereunder and the consummation by Freddie Mac of the transactions
contemplated by the Transaction Agreements do not and will not (i) violate,
conflict with or result in the breach of any provision of the organizational
documents of Freddie Mac, (ii) conflict with or violate in any material respect
any applicable Law currently in effect with respect to Freddie Mac or any of its
properties or assets, or (iii) conflict with, or result in any breach of,
constitute a default (or event which with the giving of notice or lapse of time,
or both, would become a default) under, require any consent under, or give to
others any rights of termination, amendment, acceleration, suspension,
revocation or cancellation of, any note, bond, mortgage or indenture, contract
(including the Policies with respect to the Subject Loans and the transaction
documents relating to any securitization of any Subject Loans), agreement,
lease, sublease, license, permit, franchise or other instrument or arrangement
to which Freddie Mac is a party or by which it is bound.

(c) Consents. Neither the execution and delivery by Freddie Mac of the
Transaction Agreements nor compliance by Freddie Mac with or fulfillment by
Freddie

 

10



--------------------------------------------------------------------------------

Mac of the terms, conditions and provisions thereof will require any
authorization, consent, approval, exemption or license from, or any filing or
registration with, or other order of, action by or notification to any
Governmental Authority or any Person, other than those set forth on Schedule
3.1(c) of this Agreement. The authorizations, consents, approvals, exemptions,
licenses, filings and registrations described on Schedule 3.1(c) have been
obtained or (in the case of filings and registrations) made prior to, and remain
in full force and effect as of, the Closing.

(d) Legal Proceedings. There are no Legal Proceedings pending or, to the best of
Freddie Mac’s knowledge, threatened against Freddie Mac or to which Freddie Mac
is otherwise a party involving (i) any of the Transaction Agreements or the
transactions contemplated thereby or (ii) any of the Eligible Loans, other than
in the case of this clause (ii), Legal Proceedings in the ordinary course that
could not reasonably be expected to affect the rights, remedies or benefits of
Radian under any of the Transaction Agreements, including Legal Proceedings
regarding: 1) property transfer taxation; 2) foreclosure procedure class
actions; 3) challenges to the Mortgage Electronic Registration System; 4)
placement on the Freddie Mac Exclusionary List; 5) alleged post-foreclosure
personal injury and other torts; 6) alleged post-foreclosure HUD discrimination;
7) the California Property Assessed Clean Energy programs; and 8)
seller/servicer demand repurchases or actions filed by or against
seller/servicers, as well as litigation relating to the London Interbank Offer
Rate claims.

(e) Interest in the Policies. Freddie Mac is the owner of the Subject Loans, is
a subsequent assignee or transferee of the Subject Loans as contemplated by the
definition of “Insured” set forth in the Policies, is the Insured (as defined in
the Policies) with respect to the Subject Loans as of the Closing Date and is
the beneficiary under Condition Nineteen (titled “Beneficiaries Under Policy”)
of the applicable Policy with respect to the Subject Loans. As of the date any
Eligible Loan became an Excluded Loan, Freddie Mac was the owner of such
Eligible Loan, was a subsequent assignee or transferee of such Eligible Loan as
contemplated by the definition of “Insured” set forth in the Policies, and was
the beneficiary under Condition Nineteen (titled “Beneficiaries Under Policy”)
of the Policy applicable to such Excluded Loan.

Section 3.2 Representations and Warranties of Radian. Radian represents and
warrants to Freddie Mac as of the Closing Date:

(a) Organization and Authority of Radian. Radian is a corporation duly
incorporated, validly existing and in good standing under the Commonwealth of
Pennsylvania. Radian has the requisite corporate power and authority to enter
into, consummate the transactions contemplated by and carry out its obligations
under each of the Transaction Agreements. The execution and delivery by Radian
of the Transaction Agreements and the consummation of the transactions
contemplated thereby, and performance of its obligations hereunder and
thereunder, has been (or will be prior to the Closing) duly authorized by all
requisite corporate or other similar organizational action on the part of
Radian. Each of the Transaction Agreements has been, or upon execution and
delivery thereof will be, duly executed and delivered by Radian. Assuming due
authorization, execution and delivery by each of the other parties to the
Transaction

 

11



--------------------------------------------------------------------------------

Agreements, each of the Transaction Agreements constitutes, or upon execution
and delivery thereof will constitute, the legal, valid and binding obligation of
Radian, enforceable against Radian in accordance with its terms.

(b) Non-contravention. The execution, delivery and performance by Radian of the
Transaction Agreements, the performance by Radian of its obligations thereunder
and the consummation by Radian of the transactions contemplated by the
Transaction Agreements do not and will not (i) violate, conflict with or result
in the breach of any provision of the organizational documents of Radian,
(ii) conflict with or violate in any material respect any applicable Law
currently in effect with respect to Radian or any of its properties or assets,
or (iii) conflict with, or result in any breach of, constitute a default (or
event which with the giving of notice or lapse of time, or both, would become a
default) under, require any consent under, or give to others any rights of
termination, amendment, acceleration, suspension, revocation or cancellation of,
any note, bond, mortgage or indenture, contract (including the Policies with
respect to the Subject Loans), agreement, lease, sublease, license, permit,
franchise or other instrument or arrangement to which Radian is a party or by
which it is bound.

(c) Consents. Neither the execution and delivery by Radian of the Transaction
Agreements nor compliance by Radian with or fulfillment by Radian of the terms,
conditions and provisions thereof will require any authorization, consent,
approval, exemption or license from, or any filing or registration with, or
other order of, action by or notification to any Governmental Authority or any
Person, other than those set forth on Schedule 3.2(c) of this Agreement. The
authorizations, consents, approvals, exemptions, licenses, filings and
registrations described on Schedule 3.2(c) have been obtained or (in the case of
filings and registrations) made prior to, and remain in full force and effect as
of, the Closing.

(d) Legal Proceedings. Except as described on Schedule 3.2(d) of the Letter
Agreement, there are no Legal Proceedings pending or, to the best of Radian’s
knowledge, threatened against Radian or to which Radian is otherwise a party
involving the Eligible Loans, any of the Transaction Agreements or the
transactions contemplated thereby.

(e) Solvency. On the Closing Date, before and after giving effect to the
transactions contemplated by the Transaction Agreements, Radian is Solvent.

(f) Form of Policy. Each Policy that insures a Subject Loan is substantially
similar to the form of master mortgage insurance policy attached hereto at
Schedule 3.2(f), except for endorsements thereto required pursuant to Law and
which do not affect the manner in which Radian will Administer Certificates of
Insurance in any material respect.

Section 3.3 Representations and Warranties of Both Parties. Each Party
represents and warrants to the other Party that, in evaluating whether to
execute and deliver the Transaction Agreements, it intended that the mutual
promises, covenants, and obligations set forth therein constitute an exchange
for fair consideration, within the meaning of 40 Pa. Stat. Ann. §§ 221.3 and
221.28(a)

 

12



--------------------------------------------------------------------------------

and for reasonably equivalent value, within the meaning of the Pennsylvania
Uniform Transfer Act, 12 Pa. C.S. § 5101, et seq and has concluded that these
mutual promises, covenants, and obligations do in fact, constitute such an
exchange.

ARTICLE IV

ADDITIONAL CONSIDERATION

Section 4.1 Year Four Payment Amount.

(a) Subject to Section 4.5(a), if the Remaining Coverage Amount exceeds zero as
of the Year Four Settlement Date, then, in addition to the payment on the
Closing Date of the Closing Date Consideration, Radian hereby agrees to pay to
Freddie Mac, by wire transfer in immediately available funds to the Specified
Secured Party Account within thirty (30) days following the Year Four Settlement
Date, an amount (the “Year Four Payment Amount”) equal to the excess, if any, of
the Remaining Coverage Amount as of the Year Four Settlement Date over the
amount of all Remaining Pending Claims as of the Year Four Settlement Date.

(b) If there are Remaining Pending Claims as of the Year Four Settlement Date
and if the Remaining Coverage Amount exceeds zero as of the Year Four Settlement
Date, then, after giving effect to the payment (if any) of the Year Four Payment
Amount pursuant to Section 4.1(a), (x) Account Collateral shall be retained in
the Collateral Account with a Market Value equal to the Remaining Coverage
Amount, and such Account Collateral shall be subject to release and
supplementation in accordance with Section 4.2(b) and (y) all other Account
Collateral shall be released to Radian on such date. If (x) the foregoing
sentence applies, (y) there are no longer any Remaining Pending Claims
outstanding on a particular Subsequent Settlement Date and (z) the Remaining
Coverage Amount as of such Subsequent Settlement Date exceeds zero, then Radian
shall pay to Freddie Mac, by wire transfer in immediately available funds to the
Specified Secured Party Account within thirty (30) days after such Subsequent
Settlement Date, an amount equal to the Remaining Coverage Amount as of such
Subsequent Settlement Date (a “Final Resolution Payment”).

(c) Radian shall not be required to make any payment at any time prior to the
Year Four Settlement Date with respect to any Subject Loans, but from time to
time prior to such date shall take the actions described in Section 4.4 and 4.6
with regard to Claims.

(d) Notwithstanding anything in the Certificates of Insurance, the Policies or
the Transaction Agreements to the contrary, following the Closing Date Radian
shall not be obligated to pay any Claim in respect of the Subject Loans except
to the extent provided in Section 4.1(a) or Section 4.1(b). Radian’s maximum
liability under the Transaction Agreements, the Certificates of Insurance and
the Policies with respect to the Subject Loans (including for the avoidance of
doubt Subject Loans that are the subject of Remaining Pending Claims) shall not
exceed the amount of the Closing Date Consideration plus the Remaining Coverage
Amount.

 

13



--------------------------------------------------------------------------------

Section 4.2 Collateral Account.

(a) Until the Termination Date, Radian agrees to maintain the Collateral Account
in accordance with the terms of this Agreement, the Security Agreement, and the
Control Agreement. Unless and until a Notice of Exclusive Control has been
delivered to the Securities Intermediary in accordance with Section 4.2(c):

(i) Radian shall have the sole authority to invest and/or reinvest from time to
time all Account Collateral (e.g., sell, exchange or redeem all property in the
Collateral Account); provided, however, that Radian agrees that it will invest
and/or reinvest the Account Collateral solely in Liquid Assets;

(ii) Radian shall be entitled from time to time to withdraw from the Collateral
Account and retain all Distributions credited to the Collateral Account;

(iii) Radian shall be entitled to withdraw from the Collateral Account and
retain any Account Collateral; provided, however, that Radian shall have
deposited or caused to be deposited in the Collateral Account prior to any such
withdrawal Liquid Assets with a Market Value not less than the Market Value of
the Account Collateral to be so withdrawn (each determined as of the close of
business on the Business Day prior to such withdrawal); and

(iv) The above actions or authority shall not invalidate or otherwise impact or
interfere with Freddie Mac’s perfected security interest in the Collateral
Account.

(b) Within 15 Business Days following each Valuation Date, Radian shall provide
Freddie Mac with a schedule (each, a “Collateral Statement”) setting forth (i) a
calculation of the Remaining Coverage Amount and (ii) all Account Collateral in
the Collateral Account (including the Market Value for each item of Account
Collateral), each as of the Valuation Time on such Valuation Date.

(i) If as of the Valuation Time on any Valuation Date, the Market Value of the
Account Collateral is less than the Remaining Coverage Amount, within 15 days
following the delivery of the applicable Collateral Statement, Radian shall
deposit Liquid Assets into the Collateral Account with a Market Value
(determined as of the close of business on the Business Day prior to such
deposit) at least equal to such deficiency.

(ii) If as of the Valuation Time on any Specified Valuation Date, the Market
Value of the Account Collateral (calculated after giving effect to the
immediately succeeding sentence) exceeds the Remaining Coverage Amount, Radian
shall be entitled within fifteen (15) days after the delivery of the applicable
Collateral Statement to Freddie Mac to withdraw from the Collateral Account and
retain Account Collateral with a Market Value (determined as of the close of
business on the Business Day prior to such withdrawal) equal to such excess.
Anything to the contrary notwithstanding, no increase in the Market Value of any
item of Account Collateral following the date that such item was

 

14



--------------------------------------------------------------------------------

first deposited in the Collateral Account shall be taken into account when
calculating the Market Value of the Account Collateral under this
Section 4.2(b)(ii) on any Specified Valuation Date.

(c) Unless and until a Default (as defined in the Security Agreement) shall have
occurred and is continuing, Freddie Mac shall not give any notice of exclusive
control to the Securities Intermediary under the Control Agreement (a “Notice of
Exclusive Control”).

(d) The Parties agree to promptly execute and deliver any such instructions or
joint instructions to the Securities Intermediary as Radian or Freddie Mac may
reasonably request to effectuate or facilitate any withdrawals, releases and/or
payments from the Collateral Account permitted by this Section 4.2.

(e) For the avoidance of doubt, at any time after August 29, 2015, Radian shall
be entitled to transfer funds on deposit in the Collateral Account to the
Specified Secured Party Account to make the Early Termination Payment without
any consent or approval of Freddie Mac. In no event shall the existence or
operation of this provision regarding Radian’s option to transfer sums from the
Collateral Account to the Specified Secured Party Account which is in the name
of Freddie Mac affect in any way the perfection of Freddie Mac’s security
interest in the Collateral.

Section 4.3 Finality and Calculation of Remaining Coverage Amount.

(a) For purposes of calculating the Initial Collateral Amount or the Remaining
Coverage Amount or the existence of any Remaining Pending Claim on the General
Certificate Cancellation Date, except as provided in Section 4.3(d) below, a
cancellation of coverage under a Certificate of Insurance in respect of an
Eligible Loan, a Claim denial or Curtailment in respect of an Eligible Loan, or
a rescission of coverage under a Certificate of Insurance in respect of an
Eligible Loan shall be considered final at such time as:

(i) in the case of a cancellation of coverage under a Certificate of Insurance,
one (1) year has elapsed since the delivery of Radian’s notice of such
cancellation; provided, however, that (x) if Radian shall have received written
notice of an initial objection to such cancellation during such one (1) year
period, then any period of time during which Radian evaluates such objection
before responding thereto shall be disregarded for purposes of calculating such
one (1) year period and (y) if the objection during the one (1) year period
following the delivery of Radian’s notice of cancellation is in the form of a
legal proceeding (i.e., a litigation or alternative dispute resolution
proceeding in an appropriate forum) instituted by or against Radian (each such
legal proceeding, a “Claim Proceeding”), then such cancellation shall be
considered final upon the final resolution of such Claim Proceeding (each such
cancellation considered final in accordance with this clause (i) (or in
accordance with clause (iv) below, as applicable) being a “Final Cancellation”);

 

15



--------------------------------------------------------------------------------

(ii) in the case of a denial of a Claim (whether in full or in part as a result
of a Curtailment), one (1) year has elapsed since the delivery of Radian’s
notice of denial of such Claim or the delivery of Radian’s notice that a claim
payment has been processed and reduced in respect of such Claim. Curtailment in
respect of such Claim; provided, however, that (x) if Radian shall have received
written notice of an initial objection to such Claim denial or Curtailment
during such one (1) year period, then any period of time during which Radian
evaluates such objection before responding thereto shall be disregarded for
purposes of calculating such one (1) year period and (y) if the objection during
the one (1) year period following the delivery of Radian’s notice of denial or
Curtailment of such Claim is in the form of a Claim Proceeding, then such Claim
denial or Curtailment shall be considered final upon the final resolution of
such Claim Proceeding (each such Claim denial and Curtailment considered final
in accordance with this clause (ii) (or in accordance with clause (iv) below, as
applicable) being a “Final Denial” or “Final Curtailment,” as the case may be);

(iii) in the case of a rescission of coverage under a Certificate of Insurance,
two (2) years have elapsed since the delivery of Radian’s notice of such
rescission; provided, however, that (x) if Radian shall have received written
notice of an initial objection to such rescission during such two (2) year
period, then any period of time during which Radian evaluates such objection
before responding thereto shall be disregarded for purposes of calculating such
two (2) year period and (y) if the objection during the two (2) year period
following the delivery of Radian’s notice of rescission is in the form of a
Claim Proceeding, then such rescission shall be considered final upon the final
resolution of such Claim Proceeding (each such rescission considered final in
accordance with this clause (iii) (or in accordance with clause (iv) below, as
applicable) being a “Final Rescission”); and

(iv) if the applicable Servicer of a Subject Loan or Returned Loan shall have
agreed in writing to such rescission, cancellation, Curtailment or denial prior
to the expiration of the applicable period described above in this
Section 4.3(a), then such rescission, cancellation, Curtailment or denial shall
be considered a Final Rescission, Final Cancellation, Final Denial or Final
Curtailment (as the case may be) at such earlier time.

(b) For purposes of calculating the Remaining Coverage Amount, the value of any
rescission, cancellation or denial shall equal (x) the aggregate amount of the
submitted Claim multiplied by (y) the coverage percentage set forth in the
applicable Certificate of Insurance for such Subject Loan.

(c) Radian shall not be permitted to enter into any Bulk Settlement without the
prior written consent of Freddie Mac (each a “Bulk Settlement Consent”), any
such consent not to be unreasonably withheld or delayed. The terms of any Bulk
Settlement Consent shall specify how such Bulk Settlement shall be treated under
this Agreement, which, in any event, shall be consistent with the economic terms
of the Bulk Settlement. For purposes of this Agreement, “Bulk Settlement” means
any settlement agreed to

 

16



--------------------------------------------------------------------------------

between Radian and a Servicer with Freddie Mac’s consent pursuant to which
Radian agrees to pay a specified amount in aggregate in order to resolve Claims
in respect of ten (10) or more Subject Loans (it being understood that a Bulk
Settlement may be entered into with respect to a universe of mortgage loans
(which may include Subject Loans and other mortgage loans) prior to or after the
submission of some or all of the claims (including Claims) with respect
thereto). For the avoidance of doubt, references in this Section 4.3(c) to “pay”
as they pertain to Subject Loans shall not be interpreted to mean that Radian is
obligated to make any payment to Freddie Mac or any other Person in respect of a
Bulk Settlement.

(d) The Parties acknowledge and agree that (i) prior to the Cutoff Date, Radian
has either cancelled or rescinded coverage under Certificates of Insurance, or
denied or curtailed Claims, in respect of the Subject Loans set forth on
Schedule 4.3(d) of the Letter Agreement (the “Designated Loans”) and (ii) but
for the terms and provisions of this Section 4.3(d), as of the Cutoff Date, each
such cancellation or rescission would be considered a Final Cancellation or
Final Rescission, as applicable, and each such denial or Curtailment would be
considered a Final Denial or Final Curtailment. Anything to the contrary
notwithstanding, the Parties agree that for purposes of the calculating the
Initial Collateral Amount or the Remaining Coverage Amount each such
cancellation or rescission of coverage under Certificates of Insurance in
respect of the Designated Loans, and each such denial or Curtailment in respect
of the Designated Loans, shall not be deemed final as of the Cutoff Date but
shall instead be deemed a Final Cancellation, a Final Rescission, a Final Denial
or a Final Curtailment (as the case may be) effective upon the earlier of
(i) June 30, 2014; and (ii) (x) other than in the case of a Bulk Settlement with
regard to Designated Loans, the date that Radian notifies Freddie Mac that such
cancellation, rescission, denial or Curtailment is final and (y) in the case of
a settlement with regard to Designated Loans which would constitute a Bulk
Settlement, the date, if any, of the related Bulk Settlement Consent; provided
that Radian shall request Freddie Mac’s consent to such Bulk Settlement not
later than sixty (60) days prior June 30, 2014.

Section 4.4 Claims Review Standards.

(a) Radian shall deem valid, deny, cancel, rescind or otherwise administer
(collectively, “Administer”), as applicable, all Certificates of Insurance in
respect of the Subject Loans and Returned Loans, and all Claims submitted in
respect of the Subject Loans and the Returned Loans, in accordance with the
Claims Review Standards. Radian shall only be required to Administer Claims in
respect of the Subject Loans if such Claims are submitted prior to the General
Certificate Cancellation Date, but shall be required to Administer all Claims
submitted in respect of the Returned Loans regardless when such Claims are
submitted.

(b) The Claims Review Standards shall be applied such that Radian shall
Administer all Claims hereunder (a) in accordance with the terms of the
applicable Policy (including accepting for evaluation appeals and objections
from sellers and servicers with regard to rescissions and cancellations of
Certificates of Insurance and denials and Curtailments of Claims in accordance
with the terms of the applicable Policy), (b) in a

 

17



--------------------------------------------------------------------------------

manner consistent with Radian’s claims handling practices utilized by Radian in
the ordinary course for its insured loans other than the Subject Loans and the
Returned Loans at the time such Claim is processed, and (c) in a manner similar
to actions taken by Radian in similar cases. If, following the Closing Date,
Radian changes its claims handling practices in the ordinary course and without
intent to differentiate or discriminate between the Subject Loans or the
Returned Loans, on the one hand, and its other insured loans, on the other hand,
then Radian shall be entitled to apply such changed claims handling practices to
the Subject Loans and the Returned Loans and such practices shall be deemed
included within the Claims Review Standards; provided, however, that Radian
shall provide Freddie Mac with notice of any material changes to its claims
handling practices.

(c) Following the General Certificate Cancellation Date, Radian shall be
required to continue to Administer each Remaining Pending Claim in accordance
with the Claims Review Standards until such Remaining Pending Claim has become
subject to a Final Rescission, Final Curtailment, Final Cancellation, or Final
Denial, or has been deemed valid by Radian in accordance with the Claims Review
Standards; provided that Radian shall have no liability or other obligation to
Freddie Mac arising out of such Remaining Pending Claim, except (i) to the
extent provided in Section 4.1(b) and (ii) the obligation to Administer such
Remaining Pending Claim in accordance with the Claims Review Standards. Freddie
Mac agrees to reimburse Radian for (i) all reasonable documented out-of-pocket
costs and expenses incurred by Radian in connection with, and (ii) an allocation
of Radian’s labor, overhead and general costs and expenses allocable to, the
performance by Radian of its obligations to Administer the Remaining Pending
Claims under this Section 4.4(c). The costs and expenses reimbursable pursuant
to clause (ii) of the preceding sentence shall be determined as set forth on
Schedule 4.4(c) of this Agreement, as increased by three percent (3%) annually.
All amounts due under this Section 4.4(c) shall be payable no later than 30 days
after written demand therefor by Radian to Freddie Mac. The aggregate amount
payable by Freddie Mac under this Section 4.4(c) shall not exceed $1,000,000.

(d) Freddie Mac, at its own expense, shall have the right during the term of
this Agreement, upon reasonable prior notice and subject to all site-based
rules, to review and audit Radian’s performance of its obligation to Administer
the Claims under this Agreement in order to verify that Radian performed such
obligations in accordance with the Claims Review Standards. Any disagreement
between the Parties as to whether Radian performed its obligations to Administer
the Claims under this Agreement in accordance with the Claims Review Standards
shall be submitted to the Third Party Evaluator for a final determination of
that issue. Fees and costs for a final determination by the Third Party
Evaluator pursuant to this paragraph shall be paid by the Party whose position
was not adopted by the Third Party Evaluator. Each Party agrees to execute an
engagement letter with the Third Party Evaluator on mutually acceptable terms,
provided that the engagement letter shall include an agreement by the Third
Party Evaluator, on terms reasonably acceptable to each Party, to keep
confidential all information the Third Party Evaluator receives or produces
pursuant to the engagement.

 

18



--------------------------------------------------------------------------------

Section 4.5 Early Termination at the Election of Radian; Termination of Policy
Coverage.

(a) At any time after August 29, 2015, Radian may elect to extinguish and
discharge all remaining liability with respect to the Subject Loans by paying to
Freddie Mac, by wire transfer in immediately available funds to the Specified
Secured Party Account, an amount equal to the then-current Remaining Coverage
Amount (the “Early Termination Payment”). Effective upon the payment of the
Early Termination Payment, Radian shall have no further liability to Freddie Mac
with respect to the Subject Loans, except any responsibility to perform the
duties set forth in Sections 4.4(c), 4.4(d), and 4.6. For the avoidance of
doubt, the early termination right under this Section 4.5(a) shall be available
to Radian and any successor of Radian (including any liquidator, receiver or
statutory successor of Radian). Neither Radian nor any such successor shall have
any obligation to provide any prior notice to Freddie Mac before exercising such
right, except that if Radian or such successor does not provide such notice to
Freddie Mac before exercising such right, then it will provide such notice
promptly thereafter.

(b) Anything to the contrary notwithstanding, the Certificate of Insurance (and
the corresponding insurance coverage) with respect to each Subject Loan (other
than (x) Subject Loans that are the subject of Remaining Pending Claims, which
shall be governed by Section 4.5(c) and not this Section 4.5(b) and (y) Subject
Loans that become Returned Loans, which shall be governed by Section 4.6 and not
this Section 4.5(b)) shall automatically cancel and be of no further force or
effect upon the earliest to occur of (i) the date of Radian’s delivery of a
notice with respect to (x) the cancellation or rescission of coverage under a
Certificate of Insurance in respect of such Subject Loan, in accordance with
Radian’s then-existing practice or (y) the denial or that a claim payment has
been processed and reduced in respect of a Claim with respect to such Subject
Loan, in accordance with Radian’s then-existing practice and (ii) the General
Certificate Cancellation Date and (iii) a Disposition of such Subject Loan. For
the avoidance of doubt, the cancellation of Certificates of Insurance as
described in this Section 4.5(b) is not relevant for and shall have no effect on
the calculation of the Initial Collateral Amount or the Remaining Coverage
Amount or with respect to the determination of whether there are Remaining
Pending Claims which, in each case, are governed by the terms of Section 4.3.

(c) In the case of any Certificate of Insurance that relates to a Subject Loan
that is the subject of a Remaining Pending Claim as of the General Certificate
Cancellation Date, such Certificate of Insurance shall automatically cancel and
be of no further force or effect as the date of Radian’s delivery of a notice
with respect to (x) the cancellation or rescission of coverage under such
Certificate of Insurance, in accordance with Radian’s then-existing practice or
(y) the denial or that a claim payment has been processed and reduced in respect
of a Claim with respect to such Subject Loan, in accordance with Radian’s
then-existing practice; provided, that, without limitation of the foregoing,
Radian’s liability to Freddie Mac, if any, with respect to the Remaining Pending
Claims shall be as provided in Section 4.1(b) and Section 4.4.

 

19



--------------------------------------------------------------------------------

(d) If any Subject Loan is assigned, sold, transferred or otherwise disposed of
(each of the foregoing, a “Disposition”) for any reason on or prior to the
General Certificate Cancellation Date such that Freddie Mac is no longer the
owner of such Subject Loan, and such Disposition does not result in such Subject
Loan becoming a Returned Loan, then the applicable Certificate of Insurance
shall automatically cancel and be of no further force or effect, such
cancellation to be effective immediately upon the completion of such
Disposition, at which time Radian shall have no further liability arising out of
such Subject Loan.

Section 4.6 Treatment of Returned Loans.

(a) Radian hereby agrees to treat the applicable repurchaser of a Returned Loan
as the “Insured” under the applicable Policy with respect to such Returned Loan
effective as of the time at which the repurchase by the loan seller and/or
current servicer of the related Eligible Loan has been completed.

(b) Radian hereby agrees to Administer Returned Loans pursuant to Section 4.4
hereof.

(c) If Radian pays any Claim in respect of a Returned Loan (in full or in part
as a result of a Curtailment) after the Cutoff Date, then (unless Radian
withdraws, draws on or otherwise applies Returned Loan Acceptable Collateral to
pay such Claim as permitted by Section 4.6(e), in circumstances in which
Section 4.6(e) applies), Freddie Mac agrees to reimburse Radian for the amount
of any such payment within thirty (30) days following receipt of notice of such
payment by Radian.

(d) If a Claim in respect of a Returned Loan results, after the Cutoff Date, in
a Final Rescission, Final Cancellation, Final Curtailment, or Final Denial, such
amount shall be automatically deducted in the calculation the Remaining Coverage
Amount in accordance with the definition thereof. If the Remaining Coverage
Amount has been reduced to zero at the time such action on the Claim becomes
final, Freddie Mac shall have no liability to Radian in respect of such Final
Rescission, Final Cancellation, Final Curtailment, or Final Denial.

(e) At any time and from time to time following the Closing Date, if the
aggregate amount of the Risk in Force in respect of Returned Loans exceeds
$25,000,000, then Freddie Mac shall deliver Returned Loan Acceptable Collateral
to Radian having a fair market value (or, in the case of a letter of credit,
having an undrawn face amount) at least equal to the excess of (x) the aggregate
amount of the Risk in Force in respect of Returned Loans over (y) $25,000,000
(the excess of (x) over (y) being the “Returned Loan Required Amount”). Radian
acknowledges and agrees that this Section 4.6(e) shall apply only if and for so
long as the Returned Loan Required Amount exceeds zero.

 

20



--------------------------------------------------------------------------------

(i) If, as of the end of any calendar quarter following the Closing Date:
(x) the Returned Loan Required Amount as of such date exceeds the fair market
value (or, in the case of a letter of credit, the undrawn face amount thereof)
of Returned Loan Acceptable Collateral held by Radian as of such date, then
Freddie Mac shall deliver additional Returned Loan Acceptable Collateral to
Radian in an amount not less than the amount of such excess or (y) the fair
market value (or, in the case of a letter of credit, the undrawn face amount
thereof) of Returned Loan Acceptable Collateral held by Radian as of such date
exceeds the Returned Loan Required Amount as of such date, then Radian shall
release Returned Loan Acceptable Collateral to Freddie Mac in an amount equal to
such excess.

(ii) The Parties agree that Radian, and any liquidator, receiver or statutory
successor of Radian, shall be entitled to withdraw, draw on or otherwise apply
Returned Loan Acceptable Collateral, only to pay Claims in respect of Returned
Loans and without diminution in the event of the insolvency of Radian.

(iii) The form of Returned Loan Acceptable Collateral shall comply with the
terms and conditions set forth on Schedule 4.6(e); provided that Freddie Mac
shall have the right to select the form or forms of Returned Loan Acceptable
Collateral consistent with such schedule.

(f) For the avoidance of doubt, this Section 4.6 shall survive the consummation
of the transactions contemplated hereby (including the occurrence of the General
Certificate Cancellation Date).

Section 4.7 Certain Reporting Requirements. Until the General Certificate
Cancellation Date:

(a) Within fifteen (15) Business Days following the end of each month, Radian
shall provide to Freddie Mac a schedule, substantially in the form of Schedule
4.7(a) (each, a “Radian Monthly Report”), with the information required thereby
as of the end of such calendar month.

(b) Within fifteen (15) Business Days following the end of each month, Freddie
Mac shall provide to Radian a schedule setting forth in reasonable detail
information with respect to all Subject Loans that have become Returned Loans
during such month.

(c) The Parties agree that they each will use commercially reasonable efforts to
ensure the accuracy of the information contained in the reports required by this
Section 4.7, and agree that each will promptly correct any inaccurate
information in such reports upon discovery of any error.

ARTICLE V

COVENANTS

Section 5.1 Communications Plan. The Parties have agreed to a Communications
Plan, attached as Schedule 5.1 of the Letter Agreement (the “Communications
Plan”), and will comply with the Communications Plan.

 

21



--------------------------------------------------------------------------------

Section 5.2 Confidentiality. Each of the Parties agrees that it shall hold the
terms and conditions of the Transaction Agreements in the strictest confidence
and shall not report, publish or disclose any term, condition or provision of
those Agreements to anyone except as expressly allowed pursuant to this
Section 5.2. A Party may disclose the terms and conditions of the Transaction
Agreements: (i) as may be required or advisable to comply with applicable Law,
or in connection with the enforcement of any such Agreement (it being expressly
understood and agreed that Radian shall be permitted to disclose the Transaction
Agreements (including a conformed copy of this Agreement) on forms filed with
the Securities and Exchange Commission; (ii) to its respective financial, legal,
accounting and tax advisors for the purpose of receiving professional advice;
(iii) in connection with the preparation and filing of such Party’s federal,
state and local income tax returns, financial statements and supporting
materials; and (iv) to those of its directors, officers and employees as may be
required to comply with applicable Law or to allow the recipient officers,
directors and employees to perform their duties to such Party. If any Party
becomes legally compelled to disclose any term or provision of the Transaction
Agreements by reason of a subpoena, deposition notice, interrogatory or similar
process, the Party so compelled, to the extent practicable and not otherwise
prohibited by Law, shall provide the other Party with prompt written notice and
a copy of the document, instrument or process compelling such disclosure so that
such other Party may, in its discretion, seek a protective order or other
appropriate remedy at such other Party’s expense. If the process compelling
disclosure is not quashed, terminated, stayed or modified, such Party may
furnish the required information without such disclosure being deemed a
violation of this Section 5.2, but shall furnish only that portion of the terms
and conditions of the Transaction Agreements that, on the advice of legal
counsel, is legally required to comply.

ARTICLE VI

MUTUAL RELEASES

Section 6.1 Releases. Immediately upon the occurrence of the Closing, the
releases set forth below shall become automatically effective as of the Closing
Date:

(a) For good and valuable consideration, and intending to be legally bound,
Radian, on behalf of itself, its present and future Affiliates, transferees,
assigns, acquirers, and their respective officers, directors, employees, agents,
shareholders and successors in interest (collectively, the “Radian Party
Releasors”), hereby irrevocably and unconditionally releases and forever
discharges Freddie Mac and each of its present and future Affiliates,
transferees, assigns, acquirers, and their respective officers, directors,
employees, agents, shareholders, advisors, consultants, accountants, legal
counsel, other representatives and successors in interest (collectively, the
“Freddie Mac Party Releasees”), from any and all known and unknown claims,
demands, actions, causes of action, suits, debts, sums of money, accounts,
promises, rights, damages, costs, expenses, and compensation whatsoever, of
whatever kind and based on whatever legal theory, which the Radian Party
Releasors ever had, now have, or hereafter can, shall, or may have against any
of the Freddie Mac Party Releasees, for, upon or by reason of any matter, cause
or thing whatsoever, which arose or arises under the Certificates of Insurance
or the Policies with respect to the Eligible Loans. In no event shall the
release provided in this Section 6.1(a) be interpreted to release any Freddie
Mac Party Releasees

 

22



--------------------------------------------------------------------------------

from (i) any obligations or liabilities created or arising under the Transaction
Agreements with respect to any of the Eligible Loans or otherwise, or (ii) any
claim or cause of action held by any holder of a Repurchased Loan or a Returned
Loan. Radian represents and warrants to Freddie Mac that it has not heretofore
assigned or transferred, or purported to assign or transfer, to any Person any
claim or cause of action released pursuant to this Section 6.1(a).

(b) For good and valuable consideration, and intending to be legally bound,
Freddie Mac, on behalf of itself, its present and future Affiliates,
transferees, assigns, acquirers, and their respective officers, directors,
employees, agents, shareholders and successors in interest (collectively, the
“Freddie Mac Releasors”), hereby irrevocably and unconditionally releases and
forever discharges Radian and each of its present and future Affiliates,
transferees, assigns, acquirers, and their respective officers, directors,
employees, agents, shareholders, advisors, consultants, accountants, legal
counsel, other representatives and successors in interest (collectively, the
“Radian Party Releasees”), from any and all known and unknown claims, demands,
actions, causes of action, suits, debts, sums of money, accounts, promises,
rights, damages, costs, expenses, and compensation whatsoever, of whatever kind
and based on whatever legal theory, which the Freddie Mac Releasors ever had,
now have, or hereafter can, shall, or may have against any of the Radian Party
Releasees, for, upon or by reason of any matter, cause or thing whatsoever,
which arose or arises under the Certificates of Insurance or the Policies with
respect to the Eligible Loans. In no event shall the release provided in this
Section 6.1(b) be interpreted to release any Radian Party Releasees from (i) any
obligations or liabilities created or arising under the Transaction Agreements
with respect to any of the Eligible Loans or otherwise or (ii) any claim or
cause of action held by any holder of a Repurchased Loan or a Returned Loan.
Freddie Mac represents and warrants to Radian that it has not heretofore
assigned or transferred, or purported to assign or transfer, to any Person any
claim or cause of action released pursuant to this Section 6.1(b).

Section 6.2 Release of Unknown Claims. Each Party acknowledges that there is a
risk that after signing the Transaction Agreements they may discover losses or
claims that are released under this Article VI, but that are presently unknown
to them. Each Party assumes this risk and understands that the releases in this
Article VI shall apply to any such losses and claims. Each Party understands
that this Article VI includes a full and final release covering all known and
unknown, suspected or unsuspected injuries, debts, claims or damages which have
arisen or may have arisen from any matters, acts, omissions or dealings released
in Section 6.1(a) or 6.1(b), as applicable. Each Party acknowledges that by
accepting the benefits and payments set forth in this Agreement, they assume and
waive the risk that the facts and the law may be other than as they believe.

Section 6.3 Covenant Not to Sue. Each Party hereby irrevocably covenants not to,
directly or indirectly, assert any claim or demand, or commence, institute or
voluntarily aid in any way, or cause to be commenced or instituted, any Legal
Proceeding of any kind against any of the applicable releases based upon any of
the claims, causes of action or other matters released pursuant to this Article
VI.

 

23



--------------------------------------------------------------------------------

ARTICLE VII

REPUDIATION.

If Radian becomes subject to a Delinquency Proceeding on or prior to August 29,
2014, and Radian’s liquidator, receiver or statutory successor subsequently
“repudiates,” “disavows” or “rejects” this Agreement on or prior August 29, 2014
(each a “Repudiation”), then, only in such circumstance, Freddie Mac shall be
entitled, in addition to all other remedies provided in this Agreement, and at
Law and in equity, to a cash payment in an amount equal to thirty million
dollars ($30,000,000). If, prior to August 29, 2014, (a) Freddie Mac enters into
an agreement with another mortgage insurer regarding one or more primary
mortgage insurance policies, pursuant to which Freddie Mac and such insurer
agree to commute, compromise or otherwise settle their respective obligations to
each other with respect to all or a portion of the loans insured under such
insurance policies, and (b) that agreement, like this Agreement, (i) provides
that the insurer will pay a specific amount to Freddie Mac at the closing of
such transaction and (ii) requires (A) the ongoing administration and/or
(B) payment of claims under primary mortgage insurance policies (or to Freddie
Mac) over time or at a future date, and (c) that agreement does not obligate the
insurer to pay a specified amount to Freddie Mac in the event of a Delinquency
Proceeding within the first year of performance and a subsequent repudiation,
disavowal or rejection of such Agreement by the liquidator, receiver, or
statutory successor of such insurer, or obligates it to pay in such circumstance
an amount less than three and one-half percent (3.5%) of the aggregate
consideration payable to Freddie Mac pursuant to such commutation, then, only in
such circumstance, this Article VII shall be void and of no effect effective as
of the effective date of such agreement between Freddie Mac and such other
insurer.

ARTICLE VIII

GENERAL PROVISIONS.

Section 8.1 Expenses. All costs and expenses, including fees and disbursements
of counsel, financial advisors, auditors and accountants, incurred in connection
with the Transaction Agreements and the transactions contemplated hereby, shall
be paid by the Party incurring such costs and expenses, regardless of whether
the Closing shall have occurred.

Section 8.2 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made by
delivery in person, by an internationally recognized overnight courier service,
by facsimile or electronic mail (upon electronic confirmation of delivery), or
by registered or certified mail (postage prepaid, return receipt requested), to
the respective Parties at the following addresses (or at such other address for
a Party as shall be specified in a notice given in accordance with this
Section 8.2);

 

  (a) if to Radian:

Radian Guaranty Inc.

1601 Market Street

Philadelphia, PA 19103

Attention: Meghan C. Bartholomew,

                Senior Vice President, Risk Management

E-mail: meghan.bartholomew@radian.biz

 

24



--------------------------------------------------------------------------------

With copies to:

Radian Guaranty Inc.

1601 Market Street

Philadelphia, PA 19103

Attention: Edward J. Hoffman, Esq.,

                General Counsel and Corporate Secretary

E-mail: edward.hoffman@radian.biz

Facsimile: 215-405-9160

Hogan Lovells US LLP

875 Third Avenue

New York, NY 10022

Attention: Francis R. Monaco, Esq.

E-mail: Francis.monaco@hoganlovells.com

Facsimile: 212-918-3100

 

  (b) if to Freddie Mac:

Freddie Mac

1551 Park Run Drive

McLean, VA 22102-3110

Attention: Vice President, Special Asset

                Workout and Mortgage Insurance Risk

E-mail: gina_healy@freddiemac.com

Facsimile: 571-382-3957

With a copy to:

Freddie Mac

8200 Jones Branch Drive

McLean, VA 22102-3110

Attention: Managing Associate General Counsel,

                         Mortgage Law

E-mail: james_newell@freddiemac.com

Facsimile: 703-903-2559

Notice shall be deemed to have been given or made on the first Business Day
after it was sent if given by an internationally recognized overnight courier
service, by facsimile or electronic mail (upon electronic confirmation of
delivery), and on the fifth Business Day after it was sent if given by
registered or certified mail (postage prepaid, return receipt requested).

Section 8.3 Entire Agreement. The Transaction Agreements constitute the entire
agreement of the Parties with respect to the subject matter hereof and supersede
all prior agreements and undertakings, both written and oral, between the
Parties with respect to the subject matter hereof.

 

25



--------------------------------------------------------------------------------

Section 8.4 Successors and Permitted Assigns; No Assignment. This Agreement
shall be binding upon and inure solely to the benefit of the Parties and their
respective successors and permitted assigns. This Agreement may not be assigned
(except by operation of Law) without the express written consent of the Parties
(which consent may be granted or withheld in the sole discretion of each of the
Parties), and any such assignment or attempted assignment without such consent
shall be void.

Section 8.5 Amendment and Waiver. This Agreement may not be amended, altered,
supplemented, waived or modified except by an instrument in writing signed by,
or on behalf of, the Parties. The waiver by any Party of a breach of any
provision of this Agreement shall not operate or be construed as a further or
continuing waiver of such breach or as a waiver of any other or subsequent
breach. No failure on the part of any Party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such Party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy.

Section 8.6 No Third Party Beneficiaries. Except as expressly set forth in
Article VI, nothing herein, express or implied, is intended to or shall confer
upon any other Person any legal or equitable right, benefit, remedy or right of
action of any nature whatsoever, arising directly or indirectly out of, based
upon, or in any way related to or in connection with this Agreement.

Section 8.7 Rights and Remedies. Each Party acknowledges and agrees that each
Party may be irreparably damaged if any of the provisions of this Agreement are
not performed in accordance with their specific terms and that any material
breach of this Agreement by another Party may not be adequately compensated by
monetary damages alone. Accordingly, in addition to any other right or remedy to
which such Party may be entitled, at Law or in equity, it shall be entitled to
enforce any provision of this Agreement by a decree of specific performance and
to temporary, preliminary and permanent injunctive relief to prevent breaches or
threatened breaches of any of the provisions of this Agreement, without posting
any bond or other undertaking.

Section 8.8 Governing Law and Jurisdiction. This Agreement shall be interpreted
under and governed by the Laws of the Commonwealth of Virginia without giving
effect to conflicts of law provisions thereof that would make the law of any
other jurisdiction applicable to this Agreement. In the event that there is a
dispute between or among the Parties arising under this Agreement, the Parties
(i) agree that the exclusive forum to seek remedy shall be to institute a legal
proceeding in the United States District Court for the Eastern District of
Virginia (or if such United States District Court does not have jurisdiction,
the courts of the Commonwealth of Virginia located in Fairfax County, Virginia)
and (ii) hereby expressly submit to the personal jurisdiction and venue of such
courts for the purposes thereof and expressly waive any claim of lack of
personal jurisdiction and improper venue and any claim that any such court is an
inconvenient forum. Each Party hereby irrevocably consents to the service of
process in such courts in any such suit, action or proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, to the address
provided to the Parties in accordance with Section 8.2, such service to become
effective ten (10) days after such mailing.

 

26



--------------------------------------------------------------------------------

Section 8.9 Survival of Representations and Warranties. All representations and
warranties made by any Party in this Agreement shall be considered to have been
relied upon by the other Party and shall survive the Closing indefinitely,
regardless of any investigation made by such other Party or on its behalf and
notwithstanding that such other Party may have had notice or knowledge of any
breach of the terms of this Agreement or incorrect representation or warranty at
the time of the Closing.

Section 8.10 Currency. Unless otherwise specified in this Agreement, all
references to currency, monetary values and dollars set forth herein shall mean
United States (U.S.) dollars, and all payments hereunder shall be made in United
States (U.S.) dollars by wire transfer in immediately available funds.

Section 8.11 Counterparts. This Agreement may be executed and delivered in
multiple counterparts, each of which, when so executed and delivered, shall be
an original, but such counterparts shall together constitute but one and the
same instrument and agreement. A facsimile or Portable Document Format copy of a
signature shall have the same force and effect as an original signature.

Section 8.12 Severability. If any provision of this Agreement is determined by
any court of competent jurisdiction to be invalid, illegal, or incapable of
being enforced by any rule of law or public policy, all other terms, conditions,
and provisions of this Agreement shall nevertheless remain in full force and
effect so long as the economic or legal substance of the transactions
contemplated thereby are not affected in any manner materially adverse to any
Party.

Section 8.13 Further Assurances. To the extent permitted by Law, the Parties
shall, from time to time, execute, acknowledge and deliver, or cause to be
executed, acknowledged and delivered, such supplements to this Agreement and
such further instruments and records as may reasonably be required for carrying
out the intention of or facilitating the performance of this Agreement.

Section 8.14 Legal Counsel. Each Party acknowledges and warrants that it has
been represented by independent legal counsel of its own choice throughout all
negotiations which preceded the execution of this Agreement. Each Party has
participated in drafting this Agreement and no term or provision of this
Agreement shall be construed against any Party on the basis that such Party
drafted same.

[Signature Pages Follow]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party has executed this Agreement as of the date first
written above.

 

RADIAN GUARANTY INC. BY:  

/s/ C. Robert Quint

TITLE:   CFO FEDERAL HOME LOAN MORTGAGE CORPORATION BY:  

/s/ Gina Healy, CFA

TITLE:   Vice President Mortgage Insurance and Special Assets Workout



--------------------------------------------------------------------------------

Exhibit A

 

LOGO [g593476g08v23.jpg]

[Execution Copy]

COLLATERAL ACCOUNT CONTROL AGREEMENT

AGREEMENT (the “Agreement”), dated as of August 29, 2013 among Radian Guaranty
Inc., a Pennsylvania mortgage guaranty insurance company (“Pledgor”), Federal
Home Loan Mortgage Corporation (the “Secured Party”) and The Bank of New York
Mellon (“Securities Intermediary”).

W I T N E S S E T H:

WHEREAS, Secured Party and Pledgor have entered into a collateral account
security agreement (as amended, restated, supplemented or otherwise modified
from time to time, the “Pledge Agreement”) pursuant to which Pledgor has agreed
to pledge to Secured Party the Collateral (as defined below) in order to secure
the repayment of Pledgor’s obligations to Secured Party; and

WHEREAS, Secured Party and Pledgor have requested Securities Intermediary to
hold the Collateral and to perform certain other functions as more fully
described herein; and

WHEREAS, Securities Intermediary has agreed to act on behalf of Secured Party
and Pledgor in respect of Collateral delivered to Securities Intermediary by
Pledgor for the benefit of the Secured Party, subject to the terms hereof;

NOW THEREFORE, in consideration of the mutual promises set forth hereafter, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Whenever used in this Agreement, the following words shall have the meanings set
forth below:

1. “Account” shall mean the custody account (Account No. 893708) established and
maintained by Securities Intermediary in the name of Pledgor (as the same may be
redesignated, renumbered or otherwise modified).

2. “Authorized Person” shall be any person, whether or not an officer or
employee of Secured Party or Pledgor, duly authorized by Secured Party or
Pledgor, respectively, to give Written Instructions on behalf of Secured Party
or Pledgor, respectively, such persons to be designated in a Certificate of
Authorized Persons which contains a specimen signature of such person.

3. “Collateral” shall mean the investment property (including proceeds) and cash
held in the Account.

4. “Depository” shall mean the Treasury/Reserve Automated Debt Entry System
maintained at The Federal Reserve Bank of New York for receiving and delivering
securities, The Depository Trust Company, Euroclear, Clearstream Banking S.A.
and any depository, book-entry system or clearing agency (and their respective
successors and assigns) authorized to act as a securities depository, securities
depository, or clearing agency, pursuant to applicable law and identified to
Pledgor from time to time.

5. “Notice of Exclusive Control” shall mean a written notice, in the form
annexed hereto as Appendix I, given by Secured Party to Securities Intermediary
that Secured Party is exercising sole and exclusive control of the Collateral.

6. “Subcustodian” shall mean a bank or other financial institution (other than a
Depository) which is utilized by Securities Intermediary in connection with the
purchase, sale or custody of securities hereunder and identified to Pledgor from
time to time.

7. “UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York.

8. “Written Instructions” shall mean written communications received by
Securities Intermediary via S.W.I.F.T., tested telex, letter, facsimile
transmission, or other method or system specified by Securities Intermediary as
available for use in connection with this Agreement.



--------------------------------------------------------------------------------

The terms “bank”, “deposit account”, “entitlement holder”, “entitlement order”,
“financial asset”, “investment property”, “proceeds”, “security”, “security
entitlement” and “securities intermediary” shall have the meanings set forth in
Articles 8 and 9 of the UCC.

ARTICLE II

APPOINTMENT AND STATUS OF SECURITIES INTERMEDIARY;

ACCOUNT

1. Appointment; Identification of Collateral. (a) Secured Party and Pledgor each
hereby appoints Securities Intermediary to perform its duties as hereinafter set
forth and authorizes Securities Intermediary to hold Collateral in the Account
in registered form in its name or the name of its nominees. Securities
Intermediary hereby accepts such appointment and agrees to establish and
maintain the Account and appropriate records identifying the Collateral in the
Account as pledged by Pledgor to Secured Party. Pledgor hereby authorizes
Securities Intermediary, upon receipt by Securities Intermediary of a Notice of
Exclusive Control from Secured Party, to comply with all Written Instructions,
including entitlement orders, originated by Secured Party with respect to the
Collateral without further consent or direction from Pledgor or any other party.

2. Status of Securities Intermediary. The parties agree that Securities
Intermediary is a securities intermediary, and intend that all securities held
in the Account shall be treated as financial assets.

3. Use of Depositories. Secured Party and Pledgor hereby authorize Securities
Intermediary to utilize Depositories to the extent possible in connection with
its performance hereunder. Collateral held by Securities Intermediary in a
Depository will be held subject to the rules, terms and conditions of such
Depository. Where Collateral is held in a Depository, Securities Intermediary
shall identify on its records as belonging to Pledgor and pledged to Secured
Party a quantity of securities as part of a fungible bulk of securities held in
Securities Intermediary’s account at such Depository. Securities deposited in a
Depository will be represented in accounts which include only assets held by
Securities Intermediary for its customers.

ARTICLE III

COLLATERAL SERVICES

1. Notice of Exclusive Control. Until Securities Intermediary receives a Notice
of Exclusive Control from Secured Party, Securities Intermediary is authorized
to act only upon joint Written Instructions, including entitlement orders, from
Pledgor and Secured Party that would transfer or remove Collateral from the
Account; provided, however, until Securities Intermediary receives a Notice of
Exclusive Control from Secured Party, Securities Intermediary is authorized to
act only upon Written Instructions of Pledgor with respect to (i) the sale,
exchange or redemption of any Collateral in the Account the proceeds of which
remain in the Account and (ii) to any transfer of Collateral to the Specified
Secured Party Account (as defined below) at any time on or after August 29, 2015
(a “Specified Secured Party Account Transfer”). Secured Party may, subject to
terms of the Pledge Agreement, exercise sole and exclusive control of the
Account and the Collateral held therein by delivering to Securities Intermediary
a Notice of Exclusive Control; provided, however, that the Secured Party hereby
agrees not to deliver to Securities Intermediary a Notice of Exclusive Control
unless and until a Default (as defined in the Pledge Agreement) has occurred and
is continuing. Upon receipt of a Notice of Exclusive Control, Securities
Intermediary shall, without inquiry and in reliance upon such Notice, thereafter
comply with Written Instructions (including entitlement orders) solely from
Secured Party with respect to the Account and Secured Party shall with respect
to the Account have all of the duties and obligations imposed by the Global
Custody Terms and Conditions attached hereto as Appendix III and/ or this
Agreement with respect to the Account to the extent arising after receipt by the
Securities Intermediary of such Notice of Exclusive Control. As used herein, the
term “Specified Secured Party Account” means a securities account of Secured
Party maintained by Securities Intermediary and designated in writing by Secured
Party to Securities Intermediary and Pledgor (or such other securities account
as may be designated by joint Written Instructions from Secured Party and
Pledgor). Secured Party hereby agrees to designate the initial Specified Secured
Party Account to Securities Intermediary and Pledgor within 15 days of the date
of this Agreement. In no event shall the right of Pledgor acting by itself to
initiate a Specified Party Account Transfer to the Specified Secured Party
Account which is in the name of Secured Party affect in any way the perfection
of Secured Party’s security interest in the Collateral.

2. Intentionally Omitted.

3. Statements. Securities Intermediary shall furnish Pledgor and Secured Party
with advices of transactions affecting the Account and monthly Account
statements. Each of Pledgor and Secured Party may elect to receive advices and
statements electronically through the Internet to an email address specified by
it for such purpose. By electing to use the Internet for this purpose,

 

- 2 -



--------------------------------------------------------------------------------

each of Pledgor and Secured Party acknowledges that such transmissions are not
encrypted and therefore are insecure. Each of Pledgor and Secured Party further
acknowledges that there are other risks inherent in communicating through the
Internet such as the possibility of virus contamination and disruptions in
service, and agrees that Securities Intermediary shall not be responsible for
any loss, damage or expense suffered or incurred by Pledgor, Secured Party, or
any person claiming by or through Pledgor or Secured Party as a result of the
use of such methods.

4. Notice of Adverse Claims. Upon receipt of written notice of any lien,
encumbrance or adverse claim against the Account or any portion of the
Collateral carried therein, Securities Intermediary shall use reasonable efforts
to notify Secured Party and Pledgor as promptly as practicable under the
circumstances.

5. Waiver of Lien, Set-off. Securities Intermediary hereby waives any security
interest in or lien on, or right of set-off with respect to any of the
Collateral that Securities Intermediary may now or in the future may have,
except to the extent of any advances that Securities Intermediary may from time
to time make to, or for the benefit of, Pledgor for purposes of clearing or
settling purchases or sales of securities by Pledgor.

ARTICLE IV

GENERAL TERMS AND CONDITIONS

1. Standard of Care; Limitation of Liability; Indemnification. (a) Except as
otherwise expressly provided herein, Securities Intermediary shall not be liable
for any costs, expenses, damages, liabilities or claims, including attorneys’
fees (“Losses”) incurred by or asserted against Pledgor or Secured Party, except
those Losses arising out of the gross negligence or willful misconduct of
Securities Intermediary. Securities Intermediary shall have no liability
whatsoever for the action or inaction of any Depository. With respect to Losses
arising out of the acts or failures to act of a Subcustodian (other than an
affiliate of Securities Intermediary), Securities Intermediary shall take
appropriate action to recover such Losses from such Subcustodian, and Securities
Intermediary’s sole responsibility and liability shall be limited to the amounts
so received from such Subcustodian (exclusive of costs and expenses incurred by
Securities Intermediary). In no event shall Securities Intermediary be liable to
Pledgor, Secured Party or any third party for special, indirect or consequential
damages, or lost profits or loss of business, arising in connection with this
Agreement, nor shall Securities Intermediary or any Subcustodian be liable:
(i) for acting in accordance with any Written Instructions actually received by
Securities Intermediary and reasonably believed by Securities Intermediary to be
given by an Authorized Person; (ii) for conclusively presuming that all
disbursements of cash or deliveries of Securities directed by Pledgor or Secured
Party by a Written Instruction are in accordance with the Pledge Agreement,
(iii) for holding property in any particular country, including, but not limited
to, Losses resulting from nationalization, expropriation or other governmental
actions; regulation of the banking or securities industry; exchange or currency
controls or restrictions, devaluations or fluctuations; availability of cash or
Securities or market conditions which prevent the transfer of property or
execution of Securities transactions or affect the value of property; (iv) for
the insolvency of any Subcustodian (other than an affiliate of Securities
Intermediary) or any Depository or for any Collateral held by such Depository or
Subcustodian; or (v) for any Losses due to forces beyond the control of
Securities Intermediary, including without limitation strikes, work stoppages,
acts of war or terrorism, insurrection, revolution, nuclear or natural
catastrophes or acts of God, or interruptions, loss or malfunctions of
utilities, communications or computer (software and hardware) services.

(b) Secured Party and Pledgor agree, jointly and severally, to indemnify
Securities Intermediary and hold Securities Intermediary harmless from and
against any and all Losses sustained or incurred by or asserted against
Securities Intermediary by reason of or as a result of any action or inaction,
or arising out of Securities Intermediary’s performance hereunder, including
reasonable fees and expenses of counsel incurred by Securities Intermediary in a
successful defense of claims by Pledgor or Secured Party; provided, that Pledgor
and Secured Party shall not indemnify Securities Intermediary for those Losses
arising out of Securities Intermediary’s gross negligence or willful misconduct.
This indemnity shall be a continuing obligation of Pledgor and Secured Party,
their respective successors and assigns, notwithstanding the termination of this
Agreement.

2. No Obligation Regarding Quality of Collateral. Without limiting the
generality of the foregoing, Securities Intermediary shall be under no
obligation to inquire into, and shall not be liable for, any Losses incurred by
Pledgor, Secured Party or any other person as a result of the receipt or
acceptance of fraudulent, forged or invalid Collateral, or Collateral which
otherwise is not freely transferable or deliverable without encumbrance in any
relevant market.

3. No Responsibility Concerning Pledge Agreement. Pledgor and Secured Party
hereby agree that, notwithstanding references to the Pledge Agreement in this
Agreement, Securities Intermediary has no interest in, and no duty,
responsibility or obligation with respect to, the Pledge Agreement (including
without limitation, no duty, responsibility or obligation to monitor Pledgor’s
or Secured Party’s compliance with the Pledge Agreement or to know the terms of
the Pledge Agreement).

 

- 3 -



--------------------------------------------------------------------------------

4. No Duty of Oversight. Securities Intermediary is not at any time under any
duty to monitor the value of any Collateral in the Account or whether the
Collateral is of a type required to be held in the Account, or to supervise the
investment of, or to advise or make any recommendation for the purchase, sale,
retention or disposition of any Collateral.

5. Advice of Counsel. Securities Intermediary may, with respect to questions of
law, obtain the advice of counsel and shall be fully protected with respect to
anything done or omitted by it in good faith in conformity with such advice.

6. No Collection Obligations. Securities Intermediary shall be under no
obligation to take action to collect any amount payable on Collateral in
default, or if payment is refused after due demand and presentment.

7. Fees and Expenses. Pledgor agrees to pay to Securities Intermediary the fees
as may be agreed upon from time to time. Pledgor shall reimburse Securities
Intermediary for all costs associated with transfers of Collateral to Securities
Intermediary and records kept in connection with this Agreement. Pledgor shall
also reimburse Securities Intermediary for out-of-pocket expenses which are a
normal incident of the services provided hereunder.

8. Effectiveness of Instructions; Reliance; Risk Acknowledgements; Additional
Terms. (a) Subject to the terms below, Securities Intermediary shall be entitled
to rely upon any Written Instructions actually received by Securities
Intermediary and reasonably believed by Securities Intermediary to be duly
authorized and delivered.

(b) If Securities Intermediary receives Written Instructions which appear on
their face to have been transmitted via (i) computer facsimile, email, the
Internet or other insecure electronic method, or (ii) secure electronic
transmission containing applicable authorization codes, passwords and/or
authentication keys, Secured Party and Pledgor each understands and agrees that
Securities Intermediary cannot determine the identity of the actual sender of
such Written Instructions and that Securities Intermediary shall conclusively
presume that such Written Instructions have been sent by an Authorized Person.
Secured Party and Pledgor shall be responsible for ensuring that only its
Authorized Persons transmit such Written Instructions to Securities Intermediary
and that all of its Authorized Persons treat applicable user and authorization
codes, passwords and/or authentication keys with extreme care.

(c) Secured Party and Pledgor each acknowledges and agrees that it is fully
informed of the protections and risks associated with the various methods of
transmitting Written Instructions to Securities Intermediary and that there may
be more secure methods of transmitting Written Instructions than the method(s)
selected by it. Secured Party and Pledgor each agrees that the security
procedures (if any) to be followed in connection with its transmission of
Written Instructions provide to it a commercially reasonable degree of
protection in light of its particular needs and circumstances.

(d) If Secured Party or Pledgor elects to transmit Written Instructions through
an on-line communication system offered by Securities Intermediary, its use
thereof shall be subject to the Terms and Conditions attached hereto as Appendix
II. If Secured Party or Pledgor elects (with Securities Intermediary’s prior
consent) to transmit Written Instructions through an on-line communications
service owned or operated by a third party, it agrees that Securities
Intermediary shall not be responsible or liable for the reliability or
availability of any such service.

9. Account Disclosure. Securities Intermediary is authorized to supply any
information regarding the Account which is required by any law or governmental
regulation now or hereafter in effect.

10. Force Majeure. Securities Intermediary shall not be responsible or liable
for any failure or delay in the performance of its obligations under this
Agreement arising out of or caused, directly or indirectly, by circumstances
beyond its reasonable control, including without limitation, acts of God;
earthquakes; fires; floods; wars; civil or military disturbances; sabotage;
epidemics; riots; interruptions, loss or malfunctions of utilities, computer
(hardware or software) or communications service; accidents; labor disputes;
acts of civil or military authority; governmental actions; inability to obtain
labor, material, equipment or transportation.

11. Pricing Services. Securities Intermediary may, as an accommodation, provide
pricing or other information services to Pledgor and/or Secured Party in
connection with this Agreement. Securities Intermediary may utilize any vendor
(including securities brokers and dealers) believed by it to be reliable to
provide such information. Under no circumstances shall Securities Intermediary
be liable for any loss, damage or expense suffered or incurred by Pledgor or
Secured Party as a result of errors or omissions with respect to any pricing or
other information utilized by Securities Intermediary hereunder.

13. No Implied Duties. Securities Intermediary shall have no duties or
responsibilities whatsoever except such duties and responsibilities as are
specifically set forth in this Agreement, and no covenant or obligation shall be
implied against Securities Intermediary in connection with this Agreement. No
provision of this Agreement shall require the Securities Intermediary to expend
or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers, if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it.

 

- 4 -



--------------------------------------------------------------------------------

14. Global Custody Terms and Conditions. The Account and the Collateral shall be
subject to the Global Custody Terms and Conditions attached hereto as Appendix
III, except that in the event of any conflict between the express provisions of
this Agreement and such Global Custody Terms and Conditions, the express
provisions of this Agreement shall control.

ARTICLE V

MISCELLANEOUS

1. Termination. This Agreement shall terminate upon (a) Securities
Intermediary’s receipt of Written Instructions from Secured Party expressly
stating that Secured Party no longer claims any security interest in the
Collateral and Securities Intermediary’s subsequent transfer of the Collateral
from the Account pursuant to Pledgor’s Written Instructions, (b) transfer of the
Collateral to Secured Party subsequent to Securities Intermediary’s receipt of a
Notice of Exclusive Control or (c) not less than ninety (90) days prior written
notice of termination (i) from Securities Intermediary to Pledgor and Secured
Party or (ii) jointly from Pledgor and Secured Party to Securities Intermediary,
provided that termination pursuant to (c) above shall not affect or terminate
Secured Party’s security interest in the Collateral. Upon termination pursuant
to (c) above, Securities Intermediary shall follow such reasonable joint Written
Instructions of Secured Party and Pledgor (or if Securities Intermediary has
received a Notice of Exclusive Control, such reasonable instructions of only
Secured Party) concerning the transfer of Collateral. Except as otherwise
provided herein, all obligations of the parties to each other hereunder shall
cease upon termination of this Agreement.

2. Certificates of Authorized Persons. Secured Party and Pledgor agree to
furnish to Securities Intermediary a new Certificate of Authorized Persons in
the event of any change in the then present Authorized Persons. Until such new
Certificate is received, Securities Intermediary shall be fully protected in
acting upon Written Instructions of such present Authorized Persons.

3. Notices. (a) Any notice or other instrument in writing, authorized or
required by this Agreement to be given to Securities Intermediary, shall be
sufficiently given if addressed to Securities Intermediary and received by it at
its offices at 101 Barclay Street 8W, New York, New York 10286, or at such other
place as Securities Intermediary may from time to time designate in writing.

(b) Any notice or other instrument in writing, authorized or required by this
Agreement to be given to Secured Party shall be sufficiently given if addressed
to Secured Party and received by it at its offices at the address set forth
below, or at such other place as Secured Party may from time to time designate
in writing.

Freddie Mac

1551 Park Run Drive

McLean, VA 22102-3110

Attention: Vice President, Special Asset

Workout and Mortgage Insurance Risk

With a copy to:

Freddie Mac

8200 Jones Branch Drive

McLean, VA 22102-3110

Attention: Managing Associate General Counsel,

Mortgage Law

(c) Any notice or other instrument in writing, authorized or required by this
Agreement to be given to Pledgor shall be sufficiently given if addressed to
Pledgor and received by it at its offices at the address set forth below, or at
such other place as Pledgor may from time to time designate in writing.

Radian Guaranty Inc.

1601 Market Street

Philadelphia, PA 19103

Attention: Meghan C. Bartholomew,

Senior Vice President, Risk Management

 

- 5 -



--------------------------------------------------------------------------------

With copies to:

Radian Guaranty Inc.

1601 Market Street

Philadelphia, PA 19103

Attention: Edward J. Hoffman, Esq.,

General Counsel and Corporate Secretary

Hogan Lovells US LLP

875 Third Avenue

New York, NY 10022

Attention: Francis R. Monaco, Esq.

4. Cumulative Rights; No Waiver. Each and every right granted to Securities
Intermediary hereunder or under any other document delivered hereunder or in
connection herewith, or allowed it by law or equity, shall be cumulative and may
be exercised from time to time. No failure on the part of Securities
Intermediary to exercise, and no delay in exercising, any right will operate as
a waiver thereof, nor will any single or partial exercise by Securities
Intermediary of any right preclude any other future exercise thereof or the
exercise of any other right.

5. Severability; Amendments; Assignment. In case any provision in or obligation
under this Agreement shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected thereby. This Agreement may not be
amended or modified in any manner except by a written agreement executed by the
parties hereto. This Agreement shall extend to and shall be binding upon the
parties hereto, and their respective successors and assigns; provided, however,
that this Agreement shall not be assignable by any party without the written
consent of the other parties.

6. Governing Law; Jurisdiction; Waiver of Immunity; Jury Trial Waiver. This
Agreement and the Account and the rights and duties of the parties with respect
thereto shall be governed by and construed in accordance with the substantive
laws of the State of New York, without regard to conflicts of laws principles
thereof that would result in the application of the laws of a different
jurisdiction. Sections 5-1401 and 5-1402 of the General Obligations Law of the
State of New York are expressly made applicable hereto. The State of New York
shall be deemed to be the location of the Securities Intermediary. Secured
Party, Pledgor and Securities Intermediary hereby consent to the jurisdiction of
a state or federal court situated in New York City, New York in connection with
any dispute arising hereunder. To the extent that in any jurisdiction Secured
Party or Pledgor may now or hereafter be entitled to claim, for itself or its
assets, immunity from suit, execution, attachment (before or after judgment) or
other legal process, Secured Party and Pledgor each irrevocably agrees not to
claim, and hereby waives, such immunity. Secured Party, Pledgor and Securities
Intermediary each hereby irrevocably waives any and all rights to trial by jury
in any legal proceeding arising out of or relating to this Agreement.

7. No Third Party Beneficiaries. In performing hereunder, Securities
Intermediary is acting solely on behalf of Secured Party and Pledgor and no
contractual or service relationship shall be deemed to be established hereby
between Securities Intermediary and any other person.

8. Headings. Section headings are included in this Agreement for convenience
only and shall have no substantive effect on its interpretation.

9. Counterparts. This Agreement may be executed in any number of counterparts
(including by facsimile and email transmission), each of which shall be deemed
to be an original, but such counterparts shall, together, constitute only one
instrument.

10. USA PATRIOT ACT. Pledgor and Secured Party hereby acknowledge that
Securities Intermediary is subject to federal laws, including the Customer
Identification Program (CIP) requirements under the USA PATRIOT Act and its
implementing regulations, pursuant to which Securities Intermediary must obtain,
verify and record information that allows Securities Intermediary to identify
each of Pledgor and Secured Party. Accordingly, prior to opening an Account
hereunder Securities Intermediary will ask Pledgor and/or Secured Party to
provide certain information including, but not limited to, Pledgor’s and/or
Secured Party’s name, physical address, tax identification number and other
information that will help Securities Intermediary to identify and verify each
of Pledgor’s and Secured Party’s identity such as organizational documents,
certificate of good standing, license to do business, or other pertinent
identifying information. Pledgor and Secured Party agree that Securities
Intermediary cannot open an Account hereunder unless and until the Securities
Intermediary verifies the Pledgor’s and/or Secured Party’s identity in
accordance with its CIP.

10. Certain Additional Custodial Terms. The terms and provision of Annex IV are
hereby incorporated by reference herein, and made a part hereof.

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Secured Party, Pledgor and Securities Intermediary have
caused this Agreement to be executed by their respective officers, thereunto
duly authorized, as of the day and year first above written.

 

RADIAN GUARANTY INC. By:     Title: FEDERAL HOME LOAN MORTGAGE CORPORATION By:  
  Title:   THE BANK OF NEW YORK MELLON By:     Title:

 

- 7 -



--------------------------------------------------------------------------------

APPENDIX I

FORM OF NOTICE OF EXCLUSIVE CONTROL

The Bank of New York Mellon

[ADDRESS]

Federal Home Loan Mortgage Corporation (the “Secured Party”) hereby instructs
you, as Securities Intermediary, pursuant to the terms of that certain
Collateral Account Control Agreement dated as of August 29, 2013 (as from time
to time amended and supplemented, the “Control Agreement”) among Radian Guaranty
Inc., a Pennsylvania mortgage guaranty insurance company (the “Account Holder”),
you and the Secured Party, that you (i) shall not follow any instructions or
entitlement orders of the Account Holder with respect to the Collateral or the
Account held by you for the Account Holder, and (ii) unless and until otherwise
expressly instructed by the undersigned, shall exclusively follow the
entitlement orders and instructions of the undersigned with respect to the
Collateral or the Account. Capitalized terms used and not otherwise defined in
this Notice of Exclusive Control shall have the meanings attributed thereto in
the Control Agreement.

Very truly yours,

By:      Secured Party Authorized Signatory



--------------------------------------------------------------------------------

APPENDIX II

ELECTRONIC SERVICES TERMS AND CONDITIONS

1. License; Use. (a) This Appendix II shall govern Customer’s use of electronic
communications, information delivery, portfolio management and banking services,
that The Bank of New York Mellon and its affiliates (“BNYM”) may provide to
Customer, such as The Bank of New York Mellon Inform ™ and The Bank of New York
Mellon CA$H-Register Plus®, and any computer software, proprietary data and
documentation provided by BNYM to Customer in connection therewith
(collectively, the “Electronic Services”). In the event of any conflict between
the terms of this Appendix II and the main body of this Agreement with respect
to Customer’s use of the Electronic Services, the terms of this Appendix II
shall control.

(b) BNYM grants to Customer a personal, nontransferable and nonexclusive license
to use the Electronic Services to which Customer subscribes solely for the
purpose of transmitting instructions and information (“Written Instructions”),
obtaining reports, analyses and statements and other information and data,
making inquiries and otherwise communicating with BNYM in connection with the
Customer’s relationship with BNYM. Customer shall use the Electronic Services
solely for its own internal and proper business purposes and not in the
operation of a service bureau. Except as set forth herein, no license or right
of any kind is granted to Customer with respect to the Electronic Services.
Customer acknowledges that BNYM and its suppliers retain and have title and
exclusive proprietary rights to the Electronic Services, including any trade
secrets or other ideas, concepts, know-how, methodologies, and information
incorporated therein and the exclusive rights to any copyrights, trade dress,
look and feel, trademarks and patents (including registrations and applications
for registration of either), and other legal protections available in respect
thereof. Customer further acknowledges that all or a part of the Electronic
Services may be copyrighted or trademarked (or a registration or claim made
therefor) by BNYM or its suppliers. Customer shall not take any action with
respect to the Electronic Services inconsistent with the foregoing
acknowledgments, nor shall Customer attempt to decompile, reverse engineer or
modify the Electronic Services. Customer may not copy, distribute, sell, lease
or provide, directly or indirectly, the Electronic Services or any portion
thereof to any other person or entity without BNYM’s prior written consent.
Customer may not remove any statutory copyright notice or other notice included
in the Electronic Services. Customer shall reproduce any such notice on any
reproduction of any portion of the Electronic Services and shall add any
statutory copyright notice or other notice upon BNYM’s request.

(c) Portions of the Electronic Services may contain, deliver or rely on data
supplied by third parties (“Third Party Data”), such as pricing data and
indicative data, and services supplied by third parties (“Third Party Services”)
such as analytic and accounting services. Third Party Data and Third Party
Services supplied hereunder are obtained from sources that BNYM believes to be
reliable but are provided without any independent investigation by BNYM. BNYM
and its suppliers do not represent or warrant that the Third Party Data or Third
Party Services are correct, complete or current. Third Party Data and Third
Party Services are proprietary to their suppliers, are provided solely for
Customer’s internal use, and may not be reused, disseminated or redistributed in
any form. Customer shall not use any Third Party Data in any manner that would
act as a substitute for obtaining a license for the data directly from the
supplier. Third Party Data and Third Party Services should not be used in making
any investment decision. BNYM AND ITS SUPPLIERS ARE NOT RESPONSIBLE FOR ANY
RESULTS OBTAINED FROM THE USE OF OR RELIANCE UPON THIRD PARTY DATA OR THIRD
PARTY SERVICES. BNYM’s suppliers of Third Party Data and Services are intended
third party beneficiaries of this Section 1(c) and Section 5 below.

(d) Customer understands and agrees that any links in the Electronic Services to
Internet sites may be to sites sponsored and maintained by third parties. BNYM
make no guarantees, representations or warranties concerning the information
contained in any third party site (including without limitation that such
information is correct, current, complete or free of viruses or other
contamination), or any products or services sold through third party sites. All
such links to third party Internet sites are provided solely as a convenience to
Customer and Customer accesses and uses such sites at its own risk. A link in
the Electronic Services to a third party site does not constitute BNYM’s
endorsement, authorisation or sponsorship of such site or any products and
services available from such site.

2. Equipment. Customer shall obtain and maintain at its own cost and expense all
equipment and services, including but not limited to communications services,
necessary for it to utilize and obtain access to the Electronic Services, and
BNYM shall not be responsible for the reliability or availability of any such
equipment or services.

3. Proprietary Information. The Electronic Services, and any proprietary data
(including Third Party Data), processes, software, information and documentation
made available to Customer (other than which are or become part of the public
domain or are legally required to be made available to the public)
(collectively, the “Information”), are the exclusive and confidential property
of BNYM or its suppliers. However, for the avoidance of doubt, reports generated
by Customer containing information relating to its account(s) (except for Third
Party Data contained therein) are not deemed to be within the meaning of the
term “Information.” Customer shall keep the Information confidential by using
the same care and discretion that Customer uses with respect to its own
confidential property and trade secrets, but not less than reasonable care. Upon
termination of the Agreement or the licenses granted herein for any reason,
Customer shall return to BNYM any and all copies of the Information which are in
its possession or under its control (except that Customer may retain reports
containing Third Party Data, provided that such Third Party Data remains subject
to the provisions of this Appendix). The provisions of this Section 3 shall not
affect the copyright status of any of the Information which may be copyrighted
and shall apply to all information whether or not copyrighted.

4. Modifications. BNYM reserves the right to modify the Electronic Services from
time to time. Customer agrees not to modify or attempt to modify the Electronic
Services without BNYM’s prior written consent. Customer acknowledges that any
modifications to the Electronic Services, whether by Customer or BNYM and
whether with or without BNYM’s consent, shall become the property of BNYM.

5. NO REPRESENTATIONS OR WARRANTIES; LIMITATION OF LIABILITY. BNYM AND ITS
MANUFACTURERS AND SUPPLIERS MAKE NO WARRANTIES OR REPRESENTATIONS WITH RESPECT
TO THE ELECTRONIC SERVICES OR ANY THIRD PARTY DATA OR THIRD PARTY SERVICES,
EXPRESS OR IMPLIED, IN FACT OR IN LAW, INCLUDING BUT NOT LIMITED



--------------------------------------------------------------------------------

TO WARRANTIES OF MERCHANTABILITY, NON-INFRINGEMENT AND FITNESS FOR A PARTICULAR
PURPOSE. CUSTOMER ACKNOWLEDGES THAT THE ELECTRONIC SERVICES, THIRD PARTY DATA
AND THIRD PARTY SERVICES ARE PROVIDED “AS IS.” TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN NO EVENT SHALL BNYM OR ANY SUPPLIER BE LIABLE FOR ANY
DAMAGES, WHETHER DIRECT, INDIRECT SPECIAL, OR CONSEQUENTIAL, WHICH CUSTOMER MAY
INCUR IN CONNECTION WITH THE ELECTRONIC SERVICES, THIRD PARTY DATA OR THIRD
PARTY SERVICES, EVEN IF BNYM OR SUCH SUPPLIER KNEW OF THE POSSIBILITY OF SUCH
DAMAGES. IN NO EVENT SHALL BNYM OR ANY SUPPLIER BE LIABLE FOR ACTS OF GOD,
MACHINE OR COMPUTER BREAKDOWN OR MALFUNCTION, INTERRUPTION OR MALFUNCTION OF
COMMUNICATION FACILITIES, LABOR DIFFICULTIES OR ANY OTHER SIMILAR OR DISSIMILAR
CAUSE BEYOND THEIR REASONABLE CONTROL.

6. Security; Reliance; Unauthorized Use; Funds Transfers. BNYM will establish
security procedures to be followed in connection with the use of the Electronic
Services, and Customer agrees to comply with the security procedures. Customer
understands and agrees that the security procedures are intended to determine
whether instructions received by BNYM through the Electronic Services are
authorized but are not (unless otherwise specified in writing) intended to
detect any errors contained in such instructions. Customer will cause all
persons utilizing the Electronic Services to treat any user and authorization
codes, passwords, authentication keys and other security devices with the
highest degree of care and confidentiality. Upon termination of Customer’s use
of the Electronic Services, Customer shall return to BNYM any security devices
(e.g., token cards) provided by BNYM. BNYM is hereby irrevocably authorized to
comply with and rely upon on Written Instructions and other communications,
whether or not authorized, received by it through the Electronic Services.
Customer acknowledges that it has sole responsibility for ensuring that only
Authorized Persons use the Electronic Services and that to the fullest extent
permitted by applicable law BNYM shall not be responsible nor liable for any
unauthorized use thereof or for any losses sustained by Customer arising from or
in connection with the use of the Electronic Services or BNYM’s reliance upon
and compliance with Written Instructions and other communications received
through the Electronic Services. With respect to instructions for a transfer of
funds issued through the Electronic Services, when instructed to credit or pay a
party by both name and a unique numeric or alpha-numeric identifier (e.g. ABA
number or account number), the BNYM, its affiliates, and any other bank
participating in the funds transfer, may rely solely on the unique identifier,
even if it identifies a party different than the party named. Such reliance on a
unique identifier shall apply to beneficiaries named in such instructions as
well as any financial institution which is designated in such instructions to
act as an intermediary in a funds transfer. It is understood and agreed that
unless otherwise specifically provided herein, and to the extent permitted by
applicable law, the parties hereto shall be bound by the rules of any funds
transfer system utilized to effect a funds transfer hereunder.

7. Acknowledgments. BNYM shall acknowledge through the Electronic Services its
receipt of each Written Instruction communicated through the Electronic
Services, and in the absence of such acknowledgment BNYM shall not be liable for
any failure to act in accordance with such Written Instruction and Customer may
not claim that such Written Instruction was received by BNYM. BNYM may in its
discretion decline to act upon any instructions or communications that are
insufficient or incomplete or are not received by BNYM in sufficient time for
BNYM to act upon, or in accordance with such instructions or communications.

8. Viruses. Customer agrees to use reasonable efforts to prevent the
transmission through the Electronic Services of any software or file which
contains any viruses, worms, harmful component or corrupted data and agrees not
to use any device, software, or routine to interfere or attempt to interfere
with the proper working of the Electronic Services.

9. Encryption. Customer acknowledges and agrees that encryption may not be
available for every communication through the Electronic Services, or for all
data. Customer agrees that BNYM may deactivate any encryption features at any
time, without notice or liability to Customer, for the purpose of maintaining,
repairing or troubleshooting its systems.

10. On-Line Inquiry and Modification of Records. In connection with Customer’s
use of the Electronic Services, BNYM may, at Customer’s request, permit Customer
to enter data directly into a BNYM database for the purpose of modifying certain
information maintained by BNYM’s systems, including, but not limited to, change
of address information. To the extent that Customer is granted such access,
Customer agrees to indemnify and hold BNYM harmless from all loss, liability,
cost, damage and expense (including attorney’s fees and expenses) to which BNYM
may be subjected or which may be incurred in connection with any claim which may
arise out of or as a result of changes to BNYM database records initiated by
Customer.

11. Agents. Customer may, on advance written notice to the BNYM, permit its
agents and contractors (“Agents”) to access and use the Electronic Services on
Customer’s behalf, except that the BNYM reserves the right to prohibit
Customer’s use of any particular Agent for any reason. Customer shall require
its Agent(s) to agree in writing to be bound by the terms of the Agreement, and
Customer shall be liable and responsible for any act or omission of such Agent
in the same manner, and to the same extent, as though such act or omission were
that of Customer. Each submission of a Written Instruction or other
communication by the Agent through the Electronic Services shall constitute a
representation and warranty by the Customer that the Agent continues to be duly
authorized by the Customer to so act on its behalf and the BNYM may rely on the
representations and warranties made herein in complying with such Written
Instruction or communication. Any Written Instruction or other communication
through the Electronic Services by an Agent shall be deemed that of Customer,
and Customer shall be bound thereby whether or not authorized. Customer may,
subject to the terms of this Agreement and upon advance written notice to the
Bank, provide a copy of the Electronic Service user manuals to its Agent if the
Agent requires such copies to use the Electronic Services on Customer’s behalf.
Upon cessation of any such Agent’s services, Customer shall promptly terminate
such Agent’s access to the Electronic Services, retrieve from the Agent any
copies of the manuals and destroy them, and retrieve from the Agent any token
cards or other security devices provided by BNYM and return them to BNYM.



--------------------------------------------------------------------------------

APPENDIX III

GLOBAL CUSTODY TERMS AND CONDITIONS

ARTICLE I

CUSTODY AND RELATED SERVICES

1. (a) Subject to these Global Custody Terms and Conditions, Pledgor hereby
authorizes Securities Intermediary to hold any Securities received by it from
time to time for Pledgor’s account. Securities Intermediary shall be entitled to
utilize Depositories and Subcustodians to the extent possible in connection with
its performance hereunder. Securities and cash deposited by Securities
Intermediary in a Depository will be held subject to the rules, terms and
conditions of such Depository. Securities and cash held through Subcustodians
shall be held subject to the terms and conditions of Securities Intermediary’s
agreements with such Subcustodians. Subcustodians may be authorized to hold
Securities in central securities depositories or clearing agencies in which such
Subcustodians participate. Unless otherwise required by local law or practice or
a particular subcustodian agreement, Securities deposited with Subcustodians
will be held in a commingled account in the name of Securities Intermediary as
custodian or trustee for its customers. Securities Intermediary shall identify
on its books and records the Securities and cash belonging to Pledgor, whether
held directly or indirectly through Depositories or Subcustodians.

(b) Unless applicable law otherwise requires, Securities Intermediary shall hold
Securities indirectly through a Subcustodian only if (i) the Securities are not
subject to any right, charge, security interest, lien or claim of any kind in
favor of such Subcustodian or its creditors, including a receiver or trustee in
bankruptcy or similar authority, except for a claim of payment for the safe
custody or administration of Securities or for funds advanced on behalf of
Pledgor by such Subcustodian, and (ii) beneficial ownership of the Securities is
freely transferable without the payment of money or value other than for safe
custody or administration.

2. Securities Intermediary shall furnish Pledgor with an advice of daily
transactions and a monthly summary of all transfers to or from the Accounts.
Pledgor may elect to receive advices, confirmations, reports or statements
electronically through the Internet to an email address specified by it for such
purpose. By electing to use the Internet for this purpose, Pledgor acknowledges
that such transmissions are not encrypted and therefore are insecure. Pledgor
further acknowledges that there are other risks inherent in communicating
through the Internet such as the possibility of virus contamination and
disruptions in service, and agrees that Securities Intermediary shall not be
responsible for any loss, damage or expense suffered or incurred by Pledgor or
any person claiming by or through Pledgor as a result of the use of such
methods.

3. With respect to all Securities held hereunder, Securities Intermediary shall,
unless otherwise instructed to the contrary:

(a) Receive all income and other payments and advise Pledgor as promptly as
practicable of any such amounts due but not paid;

(b) Present for payment and receive the amount paid upon all Securities which
may mature and advise Pledgor as promptly as practicable of any such amounts due
but not paid;

(c) Forward to Pledgor all information or documents that it may receive from an
issuer of Securities which, in the opinion of Securities Intermediary, are
intended for the beneficial owner of Securities;

(d) Execute, as custodian, any certificates of ownership, affidavits,
declarations or other certificates under any tax laws now or hereafter in effect
in connection with the collection of bond and note coupons;

(e) Hold directly or through a Depository or Subcustodian all rights and similar
Securities issued with respect to any Securities credited to an Account
hereunder; and

(f) Endorse for collection checks, drafts or other negotiable instruments.

4. (a) Securities Intermediary shall notify Pledgor of such rights or
discretionary actions or of the date or dates by when such rights must be
exercised or such action must be taken provided that Securities Intermediary has
received, from the issuer or the relevant Depository (with respect to Securities
issued in the United States) or from the relevant Subcustodian, Depository or a
nationally or internationally recognized bond or corporate action service to
which Securities Intermediary subscribes, timely notice of such rights or
discretionary corporate action or of the date or dates such rights must be
exercised or such action must be taken. Absent actual receipt of such notice,
Securities Intermediary shall have no liability for failing to so notify
Pledgor.

(b) Whenever Securities (including, but not limited to, warrants, options,
tenders, options to tender or non-mandatory puts or calls) confer optional
rights on Pledgor or provide for discretionary action or alternative courses of
action by Pledgor, Pledgor shall be responsible for making any decisions
relating thereto and for directing Securities Intermediary to act. In order for
Securities Intermediary to act, it must receive Pledgor’s Written Instructions
at Securities Intermediary’s offices, addressed as Securities Intermediary may
from time to time request, not later than noon at least two (2) Business Days
prior to the last scheduled date to act with respect to such Securities (or such
earlier date or time as Securities Intermediary may notify Pledgor). Absent
Securities Intermediary’s timely receipt of such Written Instructions,
Securities Intermediary shall not be liable for failure to take any action
relating to or to exercise any rights conferred by such Securities. As used
herein the term Business Day shall mean any day on which Securities Intermediary
and the relevant Subcustodians and Depositories are open for business.

5. Securities Intermediary will make available to Pledgor proxy voting services
upon the request of, and for the jurisdictions selected by, Pledgor in
accordance with terms and conditions to be mutually agreed upon by Securities
Intermediary and Pledgor.

6. Securities Intermediary shall promptly advise Pledgor upon its notification
of the partial redemption, partial payment or other action affecting less than
all Securities of the relevant class. If Securities Intermediary, any
Subcustodian or Depository holds any such Securities in which Pledgor has an
interest as part of a fungible mass, Securities Intermediary, such Subcustodian
or Depository may select the Securities to participate in such partial
redemption, partial payment or other action in any non-discriminatory manner
that it customarily uses to make such selection.

7. Securities Intermediary shall not under any circumstances accept bearer
interest coupons which have been stripped from United States federal, state or
local government or agency securities unless explicitly agreed to by Securities
Intermediary in writing.



--------------------------------------------------------------------------------

8. Pledgor shall be liable for all taxes, assessments, duties and other
governmental charges, including any interest or penalty with respect thereto
(“Taxes”), with respect to any cash or Securities held on behalf of Pledgor or
any transaction related thereto. Pledgor shall indemnify Securities Intermediary
and each Subcustodian for the amount of any Tax that Securities Intermediary,
any such Subcustodian or any other withholding agent is required under
applicable laws (whether by assessment or otherwise) to pay on behalf of, or in
respect of income earned by or payments or distributions made to or for the
account of Pledgor (including any payment of Tax required by reason of an
earlier failure to withhold). Securities Intermediary shall, or shall instruct
the applicable Subcustodian or other withholding agent to, withhold the amount
of any Tax which is required to be withheld under applicable law upon collection
of any dividend, interest or other distribution made with respect to any
Security and any proceeds or income from the sale, loan or other transfer of any
Security. In the event that Securities Intermediary or any Subcustodian is
required under applicable law to pay any Tax on behalf of Pledgor, Securities
Intermediary is hereby authorized to withdraw cash from any cash account in the
amount required to pay such Tax and to use such cash, or to remit such cash to
the appropriate Subcustodian, for the timely payment of such Tax in the manner
required by applicable law. If the aggregate amount of cash in all cash accounts
is not sufficient to pay such Tax, Securities Intermediary shall promptly notify
Pledgor of the additional amount of cash (in the appropriate currency) required,
and Pledgor shall directly deposit such additional amount in the appropriate
cash account promptly after receipt of such notice, for use by Securities
Intermediary as specified herein. In the event that Securities Intermediary
reasonably believes that Pledgor is eligible, pursuant to applicable law or to
the provisions of any tax treaty, for a reduced rate of, or exemption from, any
Tax which is otherwise required to be withheld or paid on behalf of Pledgor
under any applicable law, Securities Intermediary shall, or shall instruct the
applicable Subcustodian or withholding agent to, either withhold or pay such Tax
at such reduced rate or refrain from withholding or paying such Tax, as
appropriate; provided that Securities Intermediary shall have received from
Pledgor all documentary evidence of residence or other qualification for such
reduced rate or exemption required to be received under such applicable law or
treaty. In the event that Securities Intermediary reasonably believes that a
reduced rate of, or exemption from, any Tax is obtainable only by means of an
application for refund, Securities Intermediary and the applicable Subcustodian
shall have no responsibility for the accuracy or validity of any forms or
documentation provided by Pledgor to Securities Intermediary hereunder. Pledgor
hereby agrees to indemnify and hold harmless Securities Intermediary and each
Subcustodian in respect of any liability arising from any underwithholding or
underpayment of any Tax which results from the inaccuracy or invalidity of any
such forms or other documentation, and such obligation to indemnify shall be a
continuing obligation of Pledgor, its successors and assigns, notwithstanding
the termination of these Global Custody Terms and Conditions.

9. (a) For the purpose of settling Securities and foreign exchange transactions,
Pledgor shall provide Securities Intermediary with sufficient immediately
available funds for all transactions by such time and date as conditions in the
relevant market dictate. As used herein, “sufficient immediately available
funds” shall mean either (i) sufficient cash denominated in the currency of
Pledgor’s home jurisdiction to purchase the necessary foreign currency, or
(ii) sufficient applicable foreign currency to settle the transaction.
Securities Intermediary shall provide Pledgor with immediately available funds
each day which result from the actual settlement of all sale transactions, based
upon advices received by Securities Intermediary from its Subcustodians and
Depositories. Such funds shall be in the currency of Pledgor’s home jurisdiction
or such other currency as Pledgor may specify to Securities Intermediary.

(b) Any foreign exchange transaction effected by Securities Intermediary in
connection with these Global Custody Terms and Conditions may be entered with
Securities Intermediary or an affiliate of Securities Intermediary acting as
principal or otherwise through customary banking channels. Pledgor may issue
standing Written Instructions with respect to foreign exchange transactions but
Securities Intermediary may establish rules or limitations concerning any
foreign exchange facility made available to Pledgor. Pledgor shall bear all
risks of investing in Securities or holding cash denominated in a foreign
currency. Without limiting the foregoing, Pledgor shall bear the risks that
rules or procedures imposed by Depositories, exchange controls, asset freezes or
other laws, rules, regulations or orders shall prohibit or impose burdens or
costs on the transfer to, by or for the account of Pledgor of Securities or cash
held outside Pledgor’s jurisdiction or denominated in a currency other than its
home jurisdiction or the conversion of cash from one currency into another
currency. Securities Intermediary shall not be obligated to substitute another
currency for a currency whose transferability, convertibility or availability
has been affected by such law, regulation, rule or procedure. Neither Securities
Intermediary nor any Subcustodian shall be liable to Pledgor for any loss
resulting from any of the foregoing events.

10. To the extent Securities Intermediary has agreed to provide pricing or other
information services in connection with these Global Custody Terms and
Conditions, Securities Intermediary is authorized to utilize any vendor
(including brokers and dealers of Securities) reasonably believed by Securities
Intermediary to be reliable to provide such information. Pledgor understands
that certain pricing information with respect to complex financial instruments
(e.g., derivatives) may be based on calculated amounts rather than actual market
transactions and may not reflect actual market values, and that the variance
between such calculated amounts and actual market values may or may not be
material. Where vendors do not provide information for particular Securities or
other property, an Authorized Person may advise Securities Intermediary
regarding the fair market value of, or provide other information with respect
to, such Securities or property as determined by it in good faith. Securities
Intermediary shall not be liable for any loss, damage or expense incurred as a
result of errors or omissions with respect to any pricing or other information
utilized by Securities Intermediary hereunder.

11. As an accommodation to Pledgor, Securities Intermediary may provide
consolidated recordkeeping services pursuant to which Securities Intermediary
reflects on Account statements Securities not held in Securities Intermediary’s
vault or for which Securities Intermediary or its nominee is not the registered
owner (“Non-Custody Securities”). Non-Custody Securities shall be designated on
Securities Intermediary’s books as “shares not held” or by other similar
characterization. Pledgor acknowledges and agrees that it shall have no security
entitlement against Securities Intermediary with respect to Non-Custody
Securities, that Securities Intermediary shall rely, without independent
verification, on information provided by Pledgor regarding Non-Custody
Securities (including but not limited to positions and market valuations) and
that Securities Intermediary shall have no responsibility whatsoever with
respect to Non-Custody Securities or the accuracy of any information maintained
on Securities Intermediary’s books or set forth on account statements concerning
Non-Custody Securities.

12. From time to time Securities Intermediary may make available to Pledgor or
its agent(s) certain computer programs, products, services, reports or
information (including, without limitation, information obtained by Securities
Intermediary from third parties and information reflecting Securities
Intermediary’s input, evaluation and interpretation (collectively, “Tools”).
Tools may allow Pledgor or its agent(s) to perform certain analytic, accounting,
compliance, reconciliation and other functions with respect to the Account. By
way of example, Tools may assist Pledgor or its agent(s) in analyzing the
performance of investment managers appointed by Pledgor, determining on a
post-trade basis whether transactions for the Account comply with Pledgor’s
investment guidelines, evaluating assets at risk, and performing account
reconciliations. Tools may be used only for Pledgor’s internal purposes, and may
not be resold, redistributed or otherwise made available to third parties. Tools
are the sole and exclusive property of Securities Intermediary and its
suppliers. Pledgor may not reverse engineer or decompile any computer programs
provided by the Securities Intermediary comprising, or provided as a part of,
any Tools. Information supplied by third parties may be incorrect or incomplete,
and any information, reports, analytics or other services supplied by Securities
Intermediary that rely on information from third parties may also be incorrect
or incomplete. All Tools are provided “AS IS”, whether or not they are modified
to meet specific needs of Pledgor and regardless of whether Securities
Intermediary is compensated by Pledgor for providing such Tools. CUSTODIAN
DISCLAIMS ANY AND ALL WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE TOOLS,
INCLUDING BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY, TITLE,
NON-INFRINGEMENT AND FITNESS FOR A PARTICULAR PURPOSE. ANYTHING IN THESE TERMS
AND CONDITIONS TO THE CONTRARY NOTWITHSTANDING, CUSTODIAN AND ITS SUPPLIERS
SHALL NOT BE LIABLE FOR ANY LOSS, COST, EXPENSE, DAMAGE, LIABILITY OR CLAIM
SUFFERED OR INCURRED BY CUSTOMER, ITS AGENT(S) OR ANY OTHER PERSON AS A RESULT
OF USE OF, INABILITY TO USE, OR RELIANCE UPON ANY TOOLS.



--------------------------------------------------------------------------------

13. With respect to Securities issued in the United States, the Shareholders
Communications Act of 1985 (the “Act”) requires Securities Intermediary to
disclose to the issuers, upon their request, the name, address and securities
position of its customers who are (a) the “beneficial owners” (as defined in the
Act) of the issuer’s Securities, if the beneficial owner does not object to such
disclosure, or (b) acting as a “respondent bank” (as defined in the Act) with
respect to the Securities. (Under the Act, “respondent banks” do not have the
option of objecting to such disclosure upon the issuers’ request.) The Act
defines a “beneficial owner” as any person who has, or shares, the power to vote
a security (pursuant to an agreement or otherwise), or who directs the voting of
a security. The Act defines a “respondent bank” as any bank, association or
other entity that exercises fiduciary powers which holds securities on behalf of
beneficial owners and deposits such securities for safekeeping with a bank, such
as Securities Intermediary. Under the Act, Pledgor is either the “beneficial
owner” or a “respondent bank.”

 

¨ Pledgor is the “beneficial owner,” as defined in the Act, of the Securities to
be held by Securities Intermediary hereunder.

 

¨ Pledgor is not the beneficial owner of the Securities to be held by Securities
Intermediary, but is acting as a “respondent bank,” as defined in the Act, with
respect to the Securities to be held by Securities Intermediary hereunder.

IF NO BOX IS CHECKED, CUSTODIAN SHALL ASSUME THAT CUSTOMER IS THE BENEFICIAL
OWNER OF THE SECURITIES.

For beneficial owners of the Securities only:

 

¨ Pledgor objects

 

¨ Pledgor does not object

to the disclosure of its name, address and securities position to any issuer
which requests such information pursuant to the Act for the specific purpose of
direct communications between such issuer and Pledgor.

IF NO BOX IS CHECKED, CUSTODIAN SHALL RELEASE SUCH INFORMATION UNTIL IT RECEIVES
A CONTRARY WRITTEN INSTRUCTION FROM CUSTOMER.

With respect to Securities issued outside of the United States, information
shall be released to issuers only if required by law or regulation of the
particular country in which the Securities are located.

ARTICLE II

PURCHASE AND SALE OF SECURITIES;

CREDITS TO ACCOUNT

1. Promptly after each purchase or sale of Securities by Pledgor, an Authorized
Person shall deliver to Securities Intermediary Written Instructions specifying
all information necessary for Securities Intermediary to settle such purchase or
sale. Securities Intermediary shall account for all purchases and sales of
Securities on the actual settlement date unless otherwise agreed by Securities
Intermediary.

2. Pledgor understands that when Securities Intermediary is instructed to
deliver Securities against payment, delivery of such Securities and receipt of
payment therefor may not be completed simultaneously. Pledgor assumes full
responsibility for all credit risks involved in connection with Securities
Intermediary’s delivery of Securities pursuant to instructions of Pledgor.

3. Securities Intermediary may, as a matter of bookkeeping convenience or by
separate agreement with Pledgor, credit the Account with the proceeds from the
sale, redemption or other disposition of Securities or interest, dividends or
other distributions payable on Securities prior to its actual receipt of final
payment therefor. All such credits shall be conditional until Securities
Intermediary’s actual receipt of final payment and may be reversed by Securities
Intermediary to the extent that final payment is not received. Payment with
respect to a transaction will not be “final” until Securities Intermediary shall
have received immediately available funds which under applicable local law, rule
and/or practice are irreversible and not subject to any security interest, levy
or other encumbrance, and which are specifically applicable to such transaction.

ARTICLE III

OVERDRAFTS OR INDEBTEDNESS

1. If Securities Intermediary in its sole discretion advances funds in any
currency hereunder or there shall arise for whatever reason an overdraft in an
Account (including, without limitation, overdrafts incurred in connection with
the settlement of securities transactions, funds transfers or foreign exchange
transactions) or if Pledgor is for any other reason indebted to Securities
Intermediary, Pledgor agrees to repay Securities Intermediary on demand the
amount of the advance, overdraft or indebtedness plus accrued interest at a rate
ordinarily charged by Securities Intermediary to its institutional custody
customers in the relevant currency.

2. Securities Intermediary hereby waives any security interest in or lien on, or
right of set-off with respect to any of the Collateral that Securities
Intermediary may now or in the future may have, except to the extent of any
advances that Securities Intermediary may from time to time make to, or for the
benefit of, Pledgor for purposes of clearing or settling purchases or sales of
securities by Pledgor. In this regard, Securities Intermediary shall be entitled
to all the rights and remedies of a pledgee and secured creditor under
applicable laws, rules or regulations as then in effect.

3. Securities Intermediary has the right to debit any cash account for any
amount payable by Pledgor in connection with any and all obligations of Pledgor
to Securities Intermediary, whether or not relating to or arising under these
Global Custody Terms and Conditions. In addition to the rights of Securities
Intermediary under applicable law and other agreements, at any time when Pledgor
shall not have honored any and all of its obligations to Securities
Intermediary, Securities Intermediary shall have the right without notice to
Pledgor to retain or set-off, against such obligations of Pledgor, any
Securities or cash Securities Intermediary or an affiliate of Securities
Intermediary may directly or indirectly hold for the account of Pledgor, and any
obligations (whether matured or unmatured) that Securities Intermediary or an
affiliate of Securities Intermediary may have to Pledgor in any currency. Any
such asset of, or obligation to, Pledgor may be transferred to Securities
Intermediary and any BNYM Affiliate in order to effect the above rights.



--------------------------------------------------------------------------------

APPENDIX IV

CERTAIN CUSTODIAL TERMS AND CONDITIONS

Anything to the contrary notwithstanding (including, without limitation,
anything set forth in Appendix III), Securities Intermediary hereby agrees as
follows with respect to this Agreement, the Account and the Collateral, as
applicable:

(1) The Securities Intermediary will not utilize an agent to gain entry in a
clearing corporation or in the Federal Reserve book-entry system or for other
services unless Securities Intermediary enters into a written agreement with the
agent whereby:

 

  (i) The securities in the Account will be held as required by 31 P.S. 148a.

 

  (ii) Securities Intermediary retains responsibility for the safekeeping of
Pledgor’s securities and for compliance with the terms and conditions of this
Agreement as required by this Annex IV.

 

  (iii) Securities Intermediary shall provide Pledgor with notice within 5
business days of the utilization of an agent. The notice shall include, at a
minimum:

 

  (A) The identity of the agent.

 

  (B) The date of the Securities Intermediary’s written agreement with the
agent.

 

  (C) An acknowledgement that Securities Intermediary has retained
responsibility for Pledgor’s securities as required by subparagraph (ii) above.

(2) Securities in registered form shall be registered in the name of Securities
Intermediary’s nominee or, if held by a clearing corporation, in the name of the
clearing corporation or its nominee. In no event, will any securities be
registered in the name of Pledgor.

(3) Securities held in a clearing corporation or in the Federal Reserve
book-entry system shall be separately identified on Securities Intermediary’s
records as being owned by Pledgor.

(4) Securities Intermediary’s records shall identify which securities are held
by Securities Intermediary or by its agent and which securities are in the
clearing corporation or in the Federal Reserve book-entry system.

(5) Securities Intermediary’s records shall identify the location of securities
held in a clearing corporation or in the Federal Reserve book-entry system and,
if applicable, the name of the clearing corporation and the name of the agent.

(6) Securities Intermediary hereby confirms that it has secured and will
maintain adequate insurance protection as required by Securities Intermediary’s
bank regulator to cover its duties and activities as custodian of Pledgor’s
assets.

(7) Securities Intermediary agrees to indemnify Pledgor for any loss of
securities occasioned by the negligence or dishonesty of Securities
Intermediary’s officers or employees, or by burglary, robbery, holdup, theft or
mysterious disappearance, including loss by damage or destruction. Securities
Intermediary will not be liable for failure to take an action required under
this Agreement in the event and to the extent that the taking of the action is
prevented or delayed by war (whether declared or not and including existing
wars), revolution, insurrection, riot, civil commotion, act of God, accident,
fire, explosion, stoppage of labor, strikes or other differences with employees,
laws, regulations, orders or other acts of any governmental authority, or any
other cause whatever beyond its reasonable control.

(8) In the event of a loss of securities for which Securities Intermediary is
obligated to indemnify Pledgor under paragraph (7), Securities Intermediary
shall promptly replace the following:

 

  (i) The securities or the value thereof.

 

  (ii) The value of any loss of rights or privileges resulting from the loss of
the securities.

(9) Securities Intermediary shall provide the Pennsylvania Insurance Department
(the “Department”) with written notice if this Agreement is terminated or if
100% of the assets are withdrawn from the Account. The notice shall be directed
to the attention of the Deputy Insurance Commissioner for the Office of
Regulation of Companies and provided within 24 hours of Securities
Intermediary’s receipt of notice termination pursuant to Article V, Section 1 of
this Agreement or within 24 hours of the withdrawal of 100% of the assets from
the Account. The notice shall include the date of termination or 100% withdrawal
and a list of the securities held on that date.



--------------------------------------------------------------------------------

(10) Securities Intermediary shall provide Pledgor with the following:

 

  (i)

Written reports, in the form provided by BNY Mellon ConnectSM, on at least a
monthly basis of holdings of Pledgor securities, including written confirmations
of all transfers of securities to or from Pledgor’s account, in the form
provided by BNY Mellon ConnectSM.

 

  (ii) Annual reports of the review of the Pledgor’s trust accounts by
Securities Intermediary’s trust committee.

(11) If requested in writing by an authorized person, Securities Intermediary
shall provide the following information within 30 days of Securities
Intermediary’s receipt of the written request:

 

  (i) Reports from a clearing corporation or the Federal Reserve book-entry
system.

 

  (ii) Internal or external reports on the Securities Intermediary’s system of
internal control.

(12) Reports and confirmations provided by Securities Intermediary may be
transmitted in electronic or paper form.

(13) Securities Intermediary shall maintain records and information sufficient
to enable Pledgor to:

 

  (i) Comply with accounting and reporting requirements for financial statements
and supporting schedules filed with the Department, to the extent that
information maintained by Securities Intermediary is relied upon by Pledgor to
prepare its financial statements.

 

  (ii) Provide information required in a financial examination of Pledgor under
Article IX of The Insurance Department Act of 1921 (40 P.S.§§ 323.2 – 323.8) or
an audit, including, the identifying numbers assigned to the securities by the
Committee on Uniform Securities Identification Procedures (CUSIP).

(14) Upon receipt of a written request signed by an authorized person,
Securities Intermediary shall promptly:

 

  (i) Allow officers or employees of Pledgor, independent accountants retained
by Pledgor, and representatives of regulatory agencies to examine Securities
Intermediary’s records relating to the Account on Securities Intermediary’s
premises and during the custodian’s normal business hours.

 

  (ii)

During regular business hours, provide copies of its records relating to
Pledgor’s account, in the form provided by BNY Mellon ConnectSM.

 

  (iii) Provide, within 30 days of receipt of the written request, an affidavit
sworn to and subscribed by an authorized officer of Securities Intermediary and
containing language substantially similar to the following:

CUSTODIAN AFFIDAVIT

                    , being duly sworn deposes and says that he/she is
                    of                     , a banking corporation organized
under and pursuant to the laws of the                     with the principal
place of business at                     (hereinafter called the “bank”);

That his/her duties involve supervision of activities of the bank as custodian
and records relating thereto;

That the bank is custodian for certain securities of Radian Guaranty Inc.,
having a place of business at                     (hereinafter called the
“insurer”) pursuant to an agreement among the bank, the insurer and Federal Home
Loan Mortgage Corporation;



--------------------------------------------------------------------------------

That the schedules attached hereto are true and complete statements of
securities that, as of the close of business on             were: (check all
that apply)

¨ (1) In the custody of the bank for the account of the insurer; that, unless
otherwise indicated on the schedule, the next maturing and all subsequent
coupons were either attached to coupon bonds or in the process of collection;
and that, unless otherwise indicated on the schedule, all such securities were
in bearer form or in registered form in the name the custodian’s nominee or, if
held by a clearing corporation, in the name of the clearing corporation or its
nominee, or were in the process of being registered in such form.

¨ (2) Credited to a book-entry account with a Federal Reserve Bank under the
Federal Reserve book-entry system and in a book-entry account maintained in the
name of                     on the books and records of a Federal Reserve bank
at such date.

¨ (3) Deposited with                     (a clearing corporation).

That the custodian has the responsibility for the safekeeping of such securities
whether in the possession of the bank, credited to a book-entry account with a
Federal Reserve Bank under the Federal Reserve book-entry system or deposited
with a clearing corporation, as that responsibility is specifically set forth in
the agreement between the bank as custodian and the insurer; and

That, to the best of his/her knowledge and belief, unless otherwise shown on the
schedule, said securities were the property of said insurer and were free of all
liens, claims or encumbrances whatsoever.



--------------------------------------------------------------------------------

Exhibit B

[Execution Copy]

COLLATERAL ACCOUNT SECURITY AGREEMENT

SECURITY AGREEMENT, dated as of August 29, 2013 (this “Agreement”), by and
between RADIAN GUARANTY INC., a Pennsylvania mortgage guaranty insurance company
(the “Pledgor”), and FEDERAL HOME LOAN MORTGAGE CORPORATION, a corporation
chartered by the Congress of the United States (the “Secured Party”).

Reference is made to the Master Transaction Agreement, dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Master Agreement”), by and between the Pledgor and the Secured Party.

This Agreement is being entered into in connection with the Master Agreement.
Pursuant to the terms of the Master Agreement, the Pledgor is required to open
and maintain a securities account and to maintain certain collateral therein and
to pledge the same to the Secured Party.

Accordingly, the parties hereto agree as follows:

 

1. DEFINED TERMS

 

  (a) Unless otherwise defined herein, terms defined in the Master Agreement and
used herein shall have the meanings given to them in the Master Agreement. In
addition, terms used herein that are defined in the UCC (as defined below)
(including the terms “accounts”, “certificated security”, “financial assets”,
“general intangibles”, “instruments”, “investment property”, “proceeds”,
“securities account”, “securities intermediary” and “security”) shall, except to
the extent otherwise expressly defined in this Agreement, have the meanings
assigned to them in the UCC.

 

  (b) The following terms shall have the following meanings:

“Account Collateral”: the collective reference to:

 

  (i) all securities, cash, checks, instruments, investment property and other
items or funds from time to time received for, deposited in or held in the
Account, including all cash, investment property or other proceeds of any
Collateral subject to a security interest hereunder;

 

  (ii) all interest, dividends, cash, instruments, securities and other property
received in respect of, or as proceeds of, or in substitution or exchange for,
any of the foregoing;

 

  (iii) all certificates, promissory notes, instruments, other agreements and
documents, and all accounts and general intangibles, in each case from time to
time evidencing, arising from or relating to any of the foregoing; and

 

  (iv) all proceeds and products of any of the foregoing;

in each case whether now owned or hereafter acquired and whether now existing or
hereafter arising.



--------------------------------------------------------------------------------

“Account”: the securities account held by the Pledgor with the Securities
Intermediary with account number 893708 (including any renumbering,
redesignation, successor or replacement account).

“Act of Insolvency”: with respect to the Pledgor, means: (i) the commencement by
the Pledgor as debtor of any case or proceeding under any bankruptcy,
insolvency, reorganization, liquidation, rehabilitation, moratorium,
dissolution, delinquency or similar law, or the Pledgor seeking the appointment
or election of a receiver, conservator, trustee, custodian or similar official
for the Pledgor or any substantial part of its property, or the convening of any
meeting of creditors for purposes of commencing any such case or proceeding or
seeking such an appointment or election; (ii) the commencement of any such case
or proceeding, including (i) the entry or issuance of an order or other binding
directive from the Pennsylvania Insurance Commissioner pursuant to which the
Pledgor is prohibited from paying claims in the ordinary course or is prohibited
from paying claims in full in cash or (ii) any regulatory proceeding relating to
the liquidation or rehabilitation or the Pledgor, which (A) is consented to or
not timely contested by the Pledgor, (B) results in the entry of an order for
relief, such as appointment or election, or the entry of an order having a
similar effect, or (C) is not dismissed within 45 calendar days; (iii) the
making by the Pledgor of a general assignment for the benefit of creditors; or
(iv) the admission in writing by the Pledgor of its inability to generally pay
its debts as they become due.

“Collateral”: the collective reference to the Account Collateral and the
Account.

“Control Agreement”: the Collateral Account Control Agreement, dated as of the
date hereof, among the Pledgor, the Secured Party and the Securities
Intermediary, and any other securities account control agreement among the
Pledgor, the Secured Party and the Securities Intermediary, in each case as the
same may be amended, restated, supplemented, waived or otherwise modified or
replaced from time to time.

“Default”: (1) any failure of the Pledgor to (i) pay the Year Four Payment
Amount (if any) to the Secured Party on the Year Four Settlement Date pursuant
to Section 4.1(a) of the Master Agreement; (ii) pay the Final Resolution Payment
(if any) to the Secured Party when due pursuant to Section 4.1(b) of the Master
Agreement; or (iii) pay the Early Termination Payment pursuant to Section 4.5 of
the Master Agreement in circumstances in which the Pledgor elects to pay the
Early Termination Payment; or (2) an Act of Insolvency.

“Securities Intermediary”: The Bank of New York Mellon, or any successor
securities intermediary or financial institution with which the Account is
maintained.

“Termination Date”: the General Certificate Cancellation Date, provided that if
(i) there are Remaining Pending Claims as of the Year Four Settlement Date and
(ii) Section 4.1(b) of the Master Agreement is applicable, then the Termination
Date shall be the earlier of (x) the date that the Remaining Coverage Amount
equals zero and (y) the date of the Final Resolution Payment.

“UCC”: the Uniform Commercial Code from time to time in effect in the State of
Virginia.

“U.S. Dollars”, “Dollars” and “$”: the lawful money of the United States.

 

- 2 -



--------------------------------------------------------------------------------

  (c) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and section and paragraph references
are to this Agreement unless otherwise specified.

 

  (d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

  (e) The word “including” or any variation thereof means (unless the context of
its usage otherwise requires) “including, without limitation” and shall not be
construed to limit any general statement that it follows to the specific or
similar items or matters immediately following it.

 

2. GRANT OF SECURITY INTEREST

 

  (a) As collateral security for the prompt and complete payment by the Pledgor
of (i) the Year Four Payment Amount (if any) to the Secured Party on the Year
Four Settlement Date pursuant to Section 4.1(a) of the Master Agreement,
(ii) the Early Termination Payment pursuant to Section 4.5 of the Master
Agreement in circumstances in which the Pledgor elects to pay the Early
Termination Payment, (iii) the Final Resolution Payment (if any) to the Secured
Party when due pursuant to Section 4.1(b) of the Master Agreement and
(iv) without duplication of amounts covered by clauses (i), (ii) or (iii) above,
the actual compensatory damages of the Secured Party resulting solely from
disavowal of the Master Agreement pursuant to 40 P.S. § 221.23(11), including
unpaid policy claims as of the date of such disavowal (provided that the
aggregate amount under this clause (iv) shall not exceed the Remaining Coverage
Amount on the date of such disavowal) (collectively, the “Secured Obligations”),
the Pledgor hereby grants, pledges, and assigns to the Secured Party a first
priority continuing security interest (perfected by control) in, lien on, and
right of set-off against, any and all of the Pledgor’s respective right, title
and interest in, to and under the Collateral, whether now owned or hereafter
acquired and wherever located. No third parties or their respective creditors
shall have any right to, or claim respecting, the Collateral (other than any
applicable security interest in favor of the Securities Intermediary as
contemplated by the Control Agreement).

 

3. MAINTENANCE OF ACCOUNT AND CONTROL

 

  (a) On the Closing Date, the Pledgor agrees to transfer to the Account in
accordance with the terms of the Master Agreement, Account Collateral with a
Market Value (determined as of the close of business on the Business Day
immediately prior to the transfer) of not less than the Initial Collateral
Amount.

 

  (b) The Account is, and will be maintained as, a “securities account” within
the meaning of such term in the UCC.

 

  (c) The Pledgor agrees to take all reasonable steps necessary to ensure that
the Account shall be maintained open and in full force and effect until the
Termination Date and, except as permitted by the terms of the Master Agreement,
shall not make or permit to be made to any Person any withdrawal or other
disposition of the Collateral, until the Termination Date.

 

- 3 -



--------------------------------------------------------------------------------

  (d) The Pledgor agrees to maintain appropriate balances in the Account in
accord with the Master Agreement.

 

  (e) The parties agree that the Securities Intermediary is a “securities
intermediary” as defined in Section 8-102(a)(14) of the UCC; that the Securities
Intermediary, in its capacity as “securities intermediary”, will be asked to
comply with instructions originated by the Secured Party directing disposition
of the funds in the Account without further consent by the Pledgor; and that the
State of New York is the “securities intermediary’s jurisdiction” within the
meaning of Sections 8-110(e) and 9-305(a)(3) of the UCC.

 

  (f) The parties agree that all Account Collateral shall be “financial assets”
as defined in the UCC.

 

  (g) All of the Account Collateral shall be maintained with the Securities
Intermediary subject to the Control Agreement. The Pledgor agrees promptly to
(i) pay all fees, charges and expenses when due to the Securities Intermediary
under the Control Agreement and in respect of any Account Collateral, (ii) pay
and to discharge all other obligations of the Pledgor to the Securities
Intermediary under the Control Agreement, and (iii) notify the Secured Party
upon receipt from the Securities Intermediary of any written notice of amounts
past due or requesting indemnification from the Pledgor.

 

  (h) At no time prior to the Termination Date shall the Pledgor request that
the Securities Intermediary release any Account Collateral to the Pledgor
without the prior written consent of the Secured Party, except to the extent
expressly permitted by the Control Agreement. Upon Default, the Secured Party
may exercise exclusive control over the Collateral, require the Securities
Intermediary to (i) disburse all or any of the Account Collateral to satisfy the
Secured Obligations to the Secured Party, and (ii) allow the Secured Party (and
not the Pledgor) to exercise rights relating to the Collateral including,
without limitation, the right to sell some or all of the Account Collateral and
to remit proceeds to the Secured Party in accordance with this Agreement.

 

  (i) The Pledgor agrees that none of the Account Collateral will be registered
in the name of, payable to the order of, or specially indorsed to the Pledgor,
except to the extent such Account Collateral is indorsed to the Securities
Intermediary or in blank.

 

4. REPRESENTATIONS, WARRANTIES AND COVENANTS

The Pledgor represents, warrants and covenants to the Secured Party as follows:

 

  (a) The security interest granted to the Secured Party pursuant to this
Agreement in and to the Collateral creates a valid security interest therein
and, upon execution and delivery of the Control Agreement by all parties
thereto, will be a perfected security interest prior to the rights of all other
Persons whomsoever therein and subject to no other security interest (other than
any applicable security interest in favor of the Securities Intermediary as
contemplated by the Control Agreement).

 

  (b)

The Pledgor will not create or permit to exist any lien, security interest,
claim, attachment or encumbrance on the Collateral or any portion thereof, other
than the security interest created by this Agreement (or as contemplated by the
Control Agreement), and except as permitted by the terms of the Master Agreement
will not,

 

- 4 -



--------------------------------------------------------------------------------

  at any time prior to the Termination Date, sell, assign, trade or otherwise
dispose of any of the Collateral or withdraw any of the Account Collateral. No
financing statement under the Uniform Commercial Code is on file in any
jurisdiction claiming a security interest in or describing (whether specifically
or generally) the Collateral or any part thereof.

 

  (c) The exact legal name of the Pledgor is as set forth in the heading to this
Agreement.

 

  (d) The Pledgor has, and upon acquisition thereof will have, good and
marketable title to all of the Collateral, free and clear of all liens, security
interests, claims, attachments or other encumbrances, other than the security
interest created by this Agreement (or as contemplated by the Control
Agreement).

 

  (e) At any time and from time to time, upon the written request of the Secured
Party, the Pledgor will promptly and duly make, execute, deliver, endorse,
acknowledge and/or file such further instruments and documents (including
procuring “control agreements” with third parties) and take such further actions
as the Secured Party reasonably may request for the purposes of obtaining or
preserving the attachment, perfection and first priority of all security
interests granted hereby, and all of the rights and powers herein granted.

 

5. SPECIAL PROVISIONS CONCERNING THE ACCOUNT

Concurrently herewith the Securities Intermediary, the Pledgor and the Secured
Party have executed the Control Agreement. If the Securities Intermediary
terminates the Control Agreement or the Pledgor through reasonable commercial
efforts is unable to maintain the Control Agreement with the Securities
Intermediary with respect to the Account, the parties shall (i) send the
Securities Intermediary joint Written Instructions (or, if the Securities
Intermediary has received a Notice of Exclusive Control as defined in the
Control Agreement, such instructions of only the Secured Party) concerning the
transfer of the Account Collateral to another securities account with another
financial institution designated by the Pledgor and reasonably acceptable to the
Secured Party (which will thereafter be the “Account” for purposes of this
Agreement) and (ii) enter into another control agreement in form and substance
reasonably satisfactory to the Secured Party and reasonably acceptable to the
Pledgor, which, when entered into, will be the “Control Agreement” for purposes
of this Agreement. For the avoidance of doubt, the transfer of the balances in
the Account to another securities account with another financial institution as
contemplated by this Section 5 shall not affect the Secured Party’s continuing
security interest and lien created by this Agreement.

 

6. REMEDIES

 

  (a)

Upon the occurrence and during the continuance of a Default, the Secured Party
may, without notice of any kind, except for notices required by law, (i) set-off
any amounts payable by the Pledgor in respect of the Secured Obligations;
(ii) sell, hypothecate or otherwise liquidate any or all of the Account
Collateral, and apply or cause to be applied the Account Collateral or the
proceeds thereof to the payment in whole or in part of the Secured Obligations;
and/or (iii) in the event of a Default arising as a result of an Act of
Insolvency, transfer all of the Collateral from the Account to the Specified
Secured Party Account. After such application the Secured Party shall account
for the surplus, if any, to the Pledgor, except in the event of Default by Act
of Insolvency, in which case the Secured Party shall account for the surplus, if
any, to

 

- 5 -



--------------------------------------------------------------------------------

  the Pledgor or to the Pledgor’s liquidator, rehabilitator, receiver,
regulator, or trustee, as applicable. In addition to the rights, powers and
remedies granted to it under this Agreement, the Secured Party shall have all
the rights, powers and remedies available at law, including the rights and
remedies of a secured party under the Uniform Commercial Code as in effect in
any applicable jurisdiction. Without limiting the foregoing, upon the occurrence
and during the continuance of a Default, the Secured Party may give a Notice of
Exclusive Control (as defined in the Control Agreement) to the Securities
Intermediary under the Control Agreement.

 

  (b) Unless and until a Default has occurred and is continuing, the Pledgor
shall be entitled to exercise any and all voting and/or other consensual rights
and powers inuring to an owner of the Account Collateral or any part thereof for
any purpose consistent with the terms of this Agreement and the other
Transaction Agreements.

 

  (c) Upon the occurrence and during the continuance of a Default, and upon the
delivery of a Notice of Exclusive Control (as defined in the Control Agreement)
to the Securities Intermediary from the Secured Party, all rights of the Pledgor
to exercise the voting and consensual rights and powers it is entitled to
exercise pursuant to Section 6(b) shall cease, and all such rights shall
thereupon become vested in the Secured Party, which shall have the sole and
exclusive right, authority and proxy to exercise such voting and consensual
rights and powers.

 

7. SECURED PARTY’S APPOINTMENT AS ATTORNEY-IN-FACT

 

  (a) The Pledgor hereby irrevocably constitutes and appoints the Secured Party
and any officer or agent of the Secured Party, with full power of substitution,
as its true and lawful attorney-in-fact with full irrevocable power and
authority in the place and stead of the Pledgor and in the name of the Pledgor
or in the Secured Party’s own name, upon the occurrence and during the
continuance of a Default, to take any and all appropriate action and to execute
any and all documents and instruments which may be reasonably necessary or
desirable to accomplish the purposes of this Agreement, including any financing
statements, endorsements, assignments or other instruments of transfer.

 

  (b) The Pledgor hereby ratifies all that said attorneys shall lawfully do or
cause to be done pursuant to the power of attorney granted in this Section 7.
All powers, authorizations and agencies contained in this Agreement are coupled
with an interest and are irrevocable until this Agreement is terminated and the
security interests created hereby are released.

 

  (c) The Secured Party hereby accepts the powers of attorney granted to it
under this Agreement and agrees that it will exercise all powers hereunder in
accordance with applicable law.

 

8. FILING OF FINANCING STATEMENTS

Pursuant to Section 9-509 of the UCC, the Pledgor authorizes the Secured Party
to file financing statements with respect to the Collateral without the
signature of the Pledgor in such form and in such filing offices as the Secured
Party reasonably determines appropriate to further perfect the security
interests of the Secured Party under this Agreement.

 

- 6 -



--------------------------------------------------------------------------------

9. NOTICES

Except as otherwise specified herein, all notices, requests, demands or other
communications to or upon the respective parties hereto shall be sent or
delivered in accordance with Section 8.2 of the Master Agreement.

 

10. SEVERABILITY

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

11. AMENDMENTS IN WRITING; NO WAIVER; CUMULATIVE REMEDIES

 

  (a) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Secured Party and the Pledgor.

 

  (b) The Secured Party shall not by any act (except by a written instrument
pursuant to paragraph (a) hereof), delay, indulgence, omission or otherwise, be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or in any breach of any of the terms and conditions hereof. No failure
to exercise, nor any delay in exercising, on the part of the Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy which
the Secured Party would otherwise have on any future occasion.

 

  (c) The rights and remedies herein provided are cumulative, may be exercised
singly or concurrently and are not exclusive of any other rights or remedies
provided by law.

 

12. SECTION HEADINGS

The section headings used in this Agreement are for convenience of reference
only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.

 

13. SUCCESSORS AND ASSIGNS

Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the permitted successors and assigns of
such party; and all covenants, promises and agreements by or on behalf of the
Pledgor or the Secured Party that are contained in this Agreement and shall bind
and inure to the benefit of their respective successors and permitted assigns;
provided that neither the Pledgor nor the Secured Party may assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the other party hereto. Any assignment, transfer or
delegation by any party of its rights or obligations under this Agreement (other
than by operation of law) without the prior written consent of the other party
hereto shall be null and void.

 

- 7 -



--------------------------------------------------------------------------------

14. TERMINATION AND RELEASE

Upon the occurrence of the Termination Date, the Collateral shall be released
from the liens and security interests created hereby, and this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the parties hereunder shall terminate, all without delivery of any instrument or
any further action by any party, and all rights to any remaining Collateral
shall revert to the Pledgor. At the request of the Pledgor following any such
termination, the Secured Party shall execute and deliver to the Pledgor any
documents that the Pledgor shall reasonably request to evidence such termination
and/or terminate the Control Agreement. If any of the Account Collateral is
sold, transferred, disposed of or otherwise withdrawn by the Pledgor in a
transaction permitted by the Master Agreement, then the liens and security
interests created pursuant to this Agreement in such Collateral shall be
released. If any new Collateral is deposited into the Account as permitted or
required by the Master Agreement, then the liens, rights in and to, and security
interests created pursuant to this Agreement shall attach to such Collateral.

 

15. SUBMISSION TO JURISDICTION; SERVICE OF PROCESS

In the event that there is a dispute between or among the parties arising under
this Agreement, the parties (i) agree that the exclusive forum to seek remedy
shall be to institute a legal proceeding in the United States District Court for
the Eastern District of Virginia (or if such United States District Court does
not have jurisdiction, the courts of the Commonwealth of Virginia located in
Fairfax County, Virginia) and (ii) hereby expressly submit to the personal
jurisdiction and venue of such courts for the purposes thereof and expressly
waive any claim of lack of personal jurisdiction and improper venue and any
claim that any such court is an inconvenient forum. Each party hereby
irrevocably consents to the service of process in such courts in any such suit,
action or proceeding by the mailing of copies thereof by registered or certified
mail, postage prepaid, to the address provided to the parties in accordance with
Section 9, such service to become effective ten (10) days after such mailing.

 

16. GOVERNING LAW

This Agreement shall be interpreted under and governed by the Laws of the
Commonwealth of Virginia without giving effect to conflicts of law provisions
thereof that would make the law of any other jurisdiction applicable to this
Agreement.

 

17. COUNTERPARTS

This Agreement may be executed and delivered in multiple counterparts, each of
which, when so executed and delivered, shall be an original, but such
counterparts shall together constitute but one and the same instrument and
agreement. A facsimile or Portable Document Format copy of a signature shall
have the same force and effect as an original signature.

[The remainder of this page intentionally left blank.]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Pledgor and the Secured Party have caused this Agreement
to be duly executed and delivered as of the date first above written.

 

RADIAN GUARANTY INC., as Pledgor By:  

 

  Name:   Title:

[Signature Page to Collateral Account Security Agreement]

 

- 9 -



--------------------------------------------------------------------------------

FEDERAL HOME LOAN MORTGAGE CORPORATION, as Secured Party By:  

 

  Name:   Title:

[Signature Page to Collateral Account Security Agreement]

 

- 10 -



--------------------------------------------------------------------------------

Exhibit C

[Execution Copy]

SOLVENCY CERTIFICATE

The undersigned, C. Robert Quint, Chief Financial Officer of Radian Guaranty
Inc., a Pennsylvania mortgage guaranty insurance company (the “Radian”), hereby
certifies on behalf of Radian and not individually, pursuant to
Section 2.1(c)(viii) of the Master Transaction Agreement, dated as of
            , 2013 (the “Master Agreement”; terms defined therein, unless
otherwise defined herein, being used herein as therein defined), by and between
Radian and Federal Home Loan Mortgage Corporation (“Freddie Mac”), that:

1. I have reviewed the Master Agreement and have made, or have caused to be
made, such examinations or investigations as is necessary to enable me to
express an informed opinion as to the matters referred to herein. The financial
information, projections and assumptions that underlie and form the basis for
the certifications made in this Solvency Certificate were made in good faith and
were based on assumptions reasonably believed by Radian to be fair in light of
the circumstances existing at the time made and continue to be fair as of the
date hereof.

2. Based upon the review and examination described in paragraph 1 above, as of
the date hereof, immediately before and immediately after giving effect to the
transactions contemplated by the Master Agreement on the Closing Date:

(a) Radian’s admitted assets exceeds its liabilities plus the greater of (i) any
capital and surplus required by law for its organization, or (ii) its authorized
and issued capital stock;

(b) Radian does not intend to incur, or believe that it will incur, debts and
liabilities, including contingent liabilities, beyond its ability to pay such
debts and liabilities as they become absolute and matured;

(c) Radian has sufficient capital to conduct the business in which it is engaged
as such business is now conducted and is proposed to be conducted;

(d) Radian is not deemed by the Commissioner of Insurance of the Commonwealth of
Pennsylvania to be in a hazardous condition; and

(e) no regulatory action restricts or limits Radian’s obligation to pay in cash
in full as and when due in respect of claims arising under its insurance
policies.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
behalf of Radian as of this      day of             , 2013.

 

RADIAN GUARANTY INC. By:  

 

Name:   C. Robert Quint Title:   Chief Financial Officer

 

2



--------------------------------------------------------------------------------

Schedule 3.1(c) – Freddie Mac Regulatory Approvals and Third Party Consents

1. Federal Housing Finance Agency, as conservator

Schedule 3.2(c) – Radian Regulatory Approvals and Third Party Consents

1. Pennsylvania Insurance Department, in such form and on such terms as it shall
deem appropriate



--------------------------------------------------------------------------------

Schedule 3.2 (f)

Master Policy

 

LOGO [g593476sch3_2fpg001.jpg]



--------------------------------------------------------------------------------

Radian

Master

Policy

 

Table of Contents

 

 

 

Condition One – Definitions

     3   

  A.

 

Advances

     3   

  B.

 

Appropriate Proceedings

     3   

  C.

 

Approved Sale

     4   

  D.

 

Application for Insurance

     4   

  E.

 

Borrower

     4   

  F.

 

Borrower’s Title

     4   

  G.

 

Certificate of Insurance

     4   

  H.

 

Claim

     4   

  I.

 

Claim Settlement Period

     4   

  J.

 

Commitment of Insurance

     4   

  K.

 

Default

     4   

  L.

 

Deficiency

     5   

  M.

 

Early Default

     5   

  N.

 

Effective Date

     5   

  O.

 

Fair Market Value

     5   

  P.

 

Insured

     5   

  Q.

 

Loan

     5   

  R.

 

Loss

     5   

  S.

 

Merchantable Title

     5   

  T.

 

Perfected Claim

     6   

  U.

 

Physical Damage

     6   

  V.

 

Property

     6   

  W.

 

Servicer

     6   

  X.

 

Settlement Due Date

     6   

  Y.

 

Third-Party Misrepresentation or Fraud

     6   

Condition Two – Application for Insurance, Commitment of Insurance, Initial
Premium, Representations of the Insured

     7   

  A.

 

Application for Insurance and Commitment of Insurance

     7   

  B.

 

Initial Premium, Compliance with Conditions

     7   

  C.

 

Representations of the Insured

     7   

Condition Three – Term of Coverage, Renewal

     8   

  A.

 

Term of Coverage

     8   

  B.

 

Renewal

     8   

Condition Four – Cancellation, Termination

     8   

  A.

 

Cancellation by the Insured

     8     

(1) Certificate of Insurance

     8     

(2) Master Policy

     9   

  B.

 

Cancellation by the Company

     9     

(1) Certificate of Insurance

     9     

(2) Master Policy

     9   

  C.

 

Termination of Coverage, Conditions Subsequent

     9   

Condition Five – Exclusions From Coverage

     10   

  A.

 

Balloon Payment

     10   

  B.

 

Prior Delinquencies

     10   

  C.

 

Incomplete Construction

     10   

  D.

 

Misrepresentation and Fraud

     10   

  E.

 

Negligence of Insured or Servicer

     10   

  F.

 

Physical Damage

     11   

Condition Six – Conditions Precedent to Payment of Claim

     11   

  A.

 

Conditions Precedent

     11     

(1) Notice of Default or Early Default

     11   

 
 

 

1    Master Policy | Table of Contents



--------------------------------------------------------------------------------

Radian

Master

Policy

 

Condition Six – Conditions Precedent to Payment of Claim (continued)

    

(2) Monthly Default Reports; Report of Proceedings

     11     

(3) Appropriate Proceedings

     11   

  B.

 

Failure to Comply

     12   

Condition Seven – Loan Servicing

     12   

Condition Eight – Approved Sale

     13   

  A.

 

Settlement on Basis of Approved Sale

     13   

  B.

 

Settlement if Approved Sale Does Not Close

     13   

Condition Nine – Mitigation of Damages

     14   

  A.

 

Mitigation of Damages

     14   

  B.

 

Sale of the Property by the Insured

     14   

  C.

 

Failure to Mitigate

     14   

Condition Ten – Option to Acquire Loan

     15   

Condition Eleven – Loss Payment Procedure

     15   

  A.

 

Submission of Claim

     15   

  B.

 

Calculation of Loss

     16   

  C.

 

Deficiency Judgments

     17   

  D.

 

Claim Requirements

     18   

Condition Twelve – Claim Settlement Option

     19   

Condition Thirteen – Claim Payment Procedure

     19   

  A.

 

Additional Documentation

     19   

  B.

 

Access

     19   

  C.

 

Acquisition

     20   

  D.

 

Late Payment

     20   

  E.

 

Rescission/Denial

     20   

Condition Fourteen – Duty of Cooperation

     20   

Condition Fifteen – Company’s Right of Subrogation

     20   

  A.

 

Subrogation

     20   

  B.

 

Impairment of Subrogation

     21   

Condition Sixteen – Limitation of Actions

     21   

Condition Seventeen – Notices

     21   

Condition Eighteen – Entire Agreement, Endorsement, Severability

     21   

  A.

 

Entire Agreement

     21   

  B.

 

Endorsement

     21   

Condition Nineteen – Beneficiaries Under Policy

     22   

Condition Twenty – Arbitration

     22   

Condition Twenty-One – Conformity to Statute

     22   

Signatures

     23   

Short Rate Cancellation Schedule

  

Annual Premium Plans

     24   

Short Rate Cancellation Schedule

  

Single-Premium Plans

     25   

 
 

 

2    Master Policy | Table of Contents



--------------------------------------------------------------------------------

Radian

Master

Policy

 

Master Policy

 

 

In consideration of the premium paid, and in reliance upon the representations
in the Application for Insurance, Radian Guaranty Inc., a Pennsylvania
corporation (a stock mortgage insurance company hereinafter referred to as the
“Company”) agrees to pay to the Insured the Loss resulting from the Default of
the Borrower, subject to all of the terms and conditions contained in this
Policy.

Conditions

 

 

Condition One – Definitions

The following words and phrases shall have the specific meanings as set forth in
this Condition One when used in this Policy:

 

A. Advances means only the following expenses advanced by the Insured:

 

  (1) Reasonable and customary hazard insurance premiums.

 

  (2) Taxes, assessments and other public charges imposed upon the Property.

 

  (3) Customary expenses necessary for preservation of the Property.

 

  (4) Condominium fees, homeowner association dues and other shared property
fees.

 

  (5) All other reasonable and necessary expenses incurred in the Appropriate
Proceedings, including attorney’s fees not in excess of three percent (3%) of
the delinquent principal and interest at the time a Claim is filed, and
customary court costs; provided, however, that reasonable attorney’s fees
incurred pursuant to Condition Eleven (C) shall not be so limited.

 

  (6) Necessary and customary costs for eviction proceedings, including related
attorney’s fees.

 

B. Appropriate Proceedings means any action or proceeding which vests in the
Insured all of the Borrower’s rights and title in and to the Property including,
but not limited to, foreclosure by public or private sale or voluntary
conveyance from the Borrower; provided, however, that such action or proceeding
shall not be inconsistent with the requirements of Conditions Six, Nine and
Fifteen of this Policy and is permitted by applicable law.

 

 

3    Master Policy | Condition One



--------------------------------------------------------------------------------

Radian

Master

Policy

 

C. Approved Sale means the sale of the Property by the Borrower with the consent
of the Insured, or by the Insured after the acquisition of the Property, the
terms of which in either case have been approved by the Company pursuant to
Condition Nine of this Policy; redemption of the Property from the Insured after
it acquires Borrower’s Title; or the sale of the Property at a foreclosure sale
to a third-party bidder pursuant to Condition Six (A)(3)(c) of this Policy.

 

D. Application for Insurance means all documents, materials, statements and
exhibits, whether or not prepared by the Insured, submitted to the Company by or
on behalf of the Insured for the purpose of obtaining a Commitment of Insurance
or a Certificate of Insurance.

 

E. Borrower means the person or persons designated as such on the face of the
Application for Insurance and/or the Certificate of Insurance, and includes any
co-borrower, co-signer, co-obligor, guarantor, or other maker of the note,
mortgage, or other instrument of indenture, whether or not specifically listed
on the Application for Insurance and/or the Certificate of Insurance.

 

F. Borrower’s Title means the Insured’s possession and control of the Property,
as evidenced by: (i) an executed Trustee’s or Sheriff’s deed (which need not
reflect recordation) or other evidence satisfactory to the Company that the
foreclosure sale has been completed, or (ii) a deed from the Borrower in the
case of a voluntary conveyance to the Insured, conveying title to the Insured,
and (iii) the expiration of any applicable redemption period, unless the Insured
elects to file the Claim prior to expiration, subject to Condition Eleven of
this Policy.

 

G. Certificate of Insurance means a certificate issued by the Company to the
Insured, in accordance with the terms of this Policy, to extend insurance
coverage to the Loan therein described. A Certificate may take the form, without
limitation, of a facsimile, electronic computer tape or other agreed-upon data
interchange.

 

H. Claim means a written request for payment of a Loss, made on a form or in a
manner acceptable to the Company.

 

I. Claim Settlement Period means the period starting when the Claim is initially
filed and ending at the close of business on the Settlement Due Date.

 

J. Commitment of Insurance means any commitment issued by the Company to the
Insured, setting forth the terms and conditions under which the Company will
extend insurance coverage to a Loan in accordance with this Policy.

 

K. Default means the failure of the Borrower to pay when due an amount equal to
or greater than one (1) monthly regular periodic payment in accordance with the
terms of a Loan.

 

 

4    Master Policy | Condition One



--------------------------------------------------------------------------------

Radian

Master

Policy

 

L. Deficiency means all amounts due and owing under a Loan on which a Default
has occurred, and remaining after the conclusion of Appropriate Proceedings,
pursuant to applicable state law.

 

M. Early Default means the failure of the Borrower to make any of the initial
twelve (12) monthly payments in accordance with the terms of a Loan so that sums
equal to the aggregate of two (2) such monthly payments have not been paid when
due.

 

N. Effective Date means, with respect to an insured Loan, the closing date of
such Loan, or, such later date as may be requested by the Insured and approved
in writing by the Company.

 

O. Fair Market Value means, with regard to the amount bid for any Property at a
foreclosure sale, the Property’s value at the approximate time of the
foreclosure sale as determined by appraisal, if available, or in accordance with
customary servicing practices (which may include reliance on information
provided by a local real estate broker), subject to applicable law governing
foreclosure.

 

P. Insured means the named Insured or any party (i) to whom coverage has been
granted by the Company, or (ii) that is a subsequent assignee or transferee
owner of a Loan that has requested to become the insured. If however, the
Company has not been notified in writing of such assignment or transfer, the
Company’s sole obligation hereunder shall be to the named Insured.

 

Q. Loan means the indebtedness of the Borrower to the Insured in the amount and
for the term specified on the face of the Certificate of Insurance, which is
evidenced by a written obligation and secured by a mortgage, deed of trust or
other instrument, which is a first lien or charge on the Property, and which is
insured under this Policy or intended to be insured in accordance with the terms
of a Commitment of Insurance.

 

R. Loss means the amount of loss suffered or incurred by the Insured determined
pursuant to the provisions of Condition Eleven of this Policy.

 

S. Merchantable Title means title to the Property which is readily salable and
freely transferable, and which is free and clear of all liens, defects and
encumbrances including, without limitation, rights of parties in possession and
rights of redemption (unless, in either or both cases, the Company waives in
writing its right to take the Property free of such rights), excepting only:

 

  (1) The lien of current general real estate taxes and other public charges and
assessments not yet due and payable;

 

  (2) Easements for public utilities, building restrictions and the effect of
building laws or regulations with which the improvements on the Property comply,
which do not impair the use of the Property and the improvements thereon for
their intended purposes;

 

 

5    Master Policy | Condition One



--------------------------------------------------------------------------------

Radian

Master

Policy

 

  (3) Tenants under leases approved in writing by the Company; and

 

  (4) Such minor imperfections of title as would not impair the use and
enjoyment of the Property as a residence.

Merchantable Title does not exist if there is a lien on the Property pursuant to
federal or state law providing for liens in connection with the cleanup of
environmental conditions, or if notice has been given of commencement of
proceedings which could result in such a lien.

 

T. Perfected Claim means a Claim containing all of the information and proof
reasonably required by the Company to evaluate its liability with respect
thereto.

 

U. Physical Damage means any tangible injury to the Property, whether caused by
accident, natural occurrence or otherwise, excluding normal wear and tear.

 

V. Property means the residential real property, designed for occupancy by not
more than four (4) families, identified on the face of a Certificate of
Insurance, and shall include all appurtenances, rights of access and
improvements thereon which secure the Loan.

 

W. Servicer means the entity servicing a Loan on behalf of the Insured. The
Servicer is deemed to be the representative of the Insured for purposes of the
Policy.

 

X. Settlement Due Date means the date sixty (60) days after receipt of a Claim
by the Company, subject to the extensions of time set forth in Condition
Thirteen of this Policy.

 

Y. Third-Party Misrepresentation or Fraud means a misrepresentation or fraud by
anyone other than the Insured, its employees or agents. For purposes of this
definition, the Insured’s agents shall include any mortgage broker and/or
intermediary originating the Loan, or anyone under contract with such persons in
connection with the origination of the Loan, such as an appraiser or escrow
agent.

 

 

6    Master Policy | Condition One



--------------------------------------------------------------------------------

Radian

Master

Policy

 

 

Condition Two – Application for Insurance, Commitment of Insurance, Initial
Premium, Representations of the Insured

 

A. Application for Insurance and Commitment of Insurance

The Insured shall submit an Application for Insurance to the Company in
connection with each Loan for which coverage under this Policy is desired. The
Company shall provide forms of Application for Insurance to the Insured and the
Insured shall comply with the requirements contained therein. Approval of any
Application for Insurance shall be at the discretion of the Company and shall be
communicated to the Insured in the form of a Commitment of Insurance. Each
Application for Insurance shall be deemed to be part of this Policy and
incorporated herein by this reference. If the Borrower’s application for a Loan
is denied, the Company shall bear no responsibility for notifying the Borrower
of the decision pursuant to applicable state or federal law.

 

B. Initial Premium, Compliance with Conditions

 

  (1) Within ten (10) days after the Effective Date, the Insured shall forward
to the Company the initial premium as shown on the face of the Commitment of
Insurance.

 

  (2) The obligation of the Company to extend insurance coverage to a Loan for
which a Commitment of Insurance has been issued, or pay any Loss in respect
thereof, is expressly conditioned upon the Insured’s compliance with the
provisions of this Policy and any conditions shown on the Commitment of
Insurance and the timely receipt by the Company of the initial premium;
provided, however, that any special conditions shall expire upon the Company’s
acceptance of renewal premium or a period of one (1) year from the Certificate
effective date, whichever is longer.

 

  (3) Upon compliance by the Insured with the Commitment of Insurance and upon
receipt by the Company of the initial premium, the Company shall issue a
Certificate of Insurance to the Insured, or a Certificate of Insurance
previously issued to the Insured shall become effective and bind the Company
under this Policy as of the Effective Date.

 

C. Representations of the Insured

An Application for Insurance shall be deemed a representation by the Insured to
the Company, and the Commitment of Insurance and Certificate of Insurance shall
be deemed to have been issued in reliance thereon.

 

 

7    Master Policy | Condition Two



--------------------------------------------------------------------------------

Radian

Master

Policy

 

 

Condition Three – Term of Coverage, Renewal

 

A. Term of Coverage

A Certificate of Insurance shall be in force and provide coverage for the period
of time shown on the face thereof, unless renewed in accordance with Condition
Three (B), below. Upon renewal, the Certificate of Insurance shall continue in
force for the applicable renewal period.

 

B. Renewal

A Certificate of Insurance may be renewed at the option of the Insured upon
payment of the applicable renewal premium and delivery of instructions
identifying the Loan or Loans for which the premium is being paid, provided that
such instructions and payment are received by the Company within thirty
(30) days after the expiration of any coverage or renewal period. If the
Certificate of Insurance is not renewed as set forth herein, coverage under the
Certificate of Insurance shall terminate for Defaults not then existing as of
12:01 A.M. on the day following the expiration date thereof, or of the
then-current renewal period. The Company shall provide notice of renewal dates
to the Servicer (or, if the Company has not been informed of a Servicer, to the
Insured).

A lapse of coverage for failure to pay premiums when due which affects a group
of Loans may be cured upon written notification to the Company by the Insured, a
transferee Servicer or the owner of the Loans, that the failure to pay the
renewal premiums was the result of a servicing transfer, seizure or forfeiture,
provided that such notification occurs within three (3) months of the servicing
transfer.

 

 

Condition Four – Cancellation, Termination

 

A. Cancellation by the Insured

 

  (1) Certificate of Insurance

The Insured or its Servicer may, at any time, by written notice to the Company,
cancel a Certificate of Insurance. Such cancellation shall relieve the Company
of liability for any Default unless a Claim has been submitted prior to such
cancellation. Upon receipt by the Company of the original copy of the
Certificate of Insurance or a notice of cancellation acceptable to the Company,
the appropriate portion of the premium will be refunded to the Insured pursuant
to the Cancellation Schedule appended hereto and made a part hereof. However, no
refund shall be remitted if a Claim has been submitted, or if the premium plan
selected by the Insured does not provide for a return of premium.

 

 

8    Master Policy | Conditions Three – Four



--------------------------------------------------------------------------------

Radian

Master

Policy

 

  (2) Master Policy

The Insured may, at any time, by written notice to the Company, cancel this
Policy, and such cancellation shall be effective as of the date of such notice,
provided that the conditions of this Policy shall remain applicable to any Loans
insured here-under prior to such cancellation.

 

B. Cancellation by the Company

 

  (1) Certificate of Insurance

Subject to applicable law, the Company may cancel a Certificate of Insurance
only upon the failure of the Insured to pay any premium or comply with any
condition as required by this Policy.

 

  (2) Master Policy

Subject to applicable law, the Company may, at any time, by written notice to
the Insured, cancel this Policy, and such cancellation shall be effective as of
the date of such notice, provided that the conditions of this Policy shall
remain applicable to any Loans insured hereunder prior to such cancellation.

 

C. Termination of Coverage, Conditions Subsequent

Notwithstanding any other provision of this Policy, the coverage extended to any
Loan by a Certificate of Insurance may be terminated at the Company’s sole
discretion, immediately and without notice, if, with respect to such Loan, the
Insured shall permit or agree to any of the following without prior written
consent of the Company:

 

  (1) Any material change or modification of the terms of the Loan including,
but not limited to, the borrowed amount, interest rate, term or amortization
schedule, excepting such modifications as may be specifically provided for in
the Loan documents, and permitted without further approval or consent of the
Insured.

 

  (2) Any release of the Borrower from liability for the Loan.

 

  (3) Any assumption of liability for the Loan, with or without release of the
original Borrower from liability therefor.

 

  (4) Any change in the Property.

 

  (5) Any sale or transfer of the servicing of a Loan to an entity not approved
in writing by the Company as a servicer, subject to the provisions of Condition
Seven of this Policy.

In the event that the Company elects to terminate the coverage pursuant to the
above Conditions, it will make a refund of any applicable premium and/or renewal
premium, prorated to the date of the event giving rise to termination.

 

 

9    Master Policy | Condition Four



--------------------------------------------------------------------------------

Radian

Master

Policy

 

 

Condition Five – Exclusions From Coverage

It is understood and agreed that the Company shall not be liable for and the
Policy shall not apply, extend to or cover the following:

 

A. Balloon Payment

Any Loss arising out of or in connection with failure of the Borrower to make
any payment of principal and/or interest due under a Loan which payment arises
because the Insured exercises its right to call or accelerate such Loan (except
as a result of a Default) or because the term of such Loan is shorter than the
amortization period, and which payment is for an amount more than twice the
regular periodic payments of principal and interest (including any additional
amounts escrowed for taxes or insurance) that are set forth in such Loan
(commonly referred to as a “Balloon Payment”). This exclusion shall not apply to
Loss resulting from the refusal of the Borrower to accept an extension or
renewal from the Insured or its Servicer of the Loan at market rates.

 

B. Prior Delinquencies

Any Loss arising from a Default if, as of the Effective Date of the Certificate
of Insurance, a delinquency exists with respect to any payment under the Loan.

 

C. Incomplete Construction

Any Loss, if, as of the date of the related Claim, construction of the Property
has not been completed in accordance with the construction plans and
specifications.

 

D. Misrepresentation and Fraud

Any Loss for which a Claim is made in connection with a Certificate of Insurance
issued in reliance upon an Application for Insurance containing any material
misstatement, misrepresentation or omission, whether intentional or otherwise or
as a result of any act of fraud; provided, however, that unless the Insured had
knowledge of or participated in a Third-Party Misrepresentation or Fraud at the
time it was made, the Company shall not rescind or deny coverage, or adjust any
Claim based on such Third-Party Misrepresentation or Fraud.

 

E. Negligence of Insured or Servicer

Any Loss arising out of any negligence of the Insured or Servicer in the
origination or servicing of a Loan which negligence is either the proximate
cause of such Loss or materially increases the risk insured, provided that if
the Company can reasonably determine the amount by which such negligence
increased the Loss as calculated in Condition Eleven (B), its remedy shall be to
adjust the Loss accordingly.

 

 

10    Master Policy | Condition Five



--------------------------------------------------------------------------------

Radian

Master

Policy

 

F. Physical Damage

Any cost or expense related to the repair or remedy of any Physical Damage to
the Property, including but not limited to Physical Damage arising from the
following causes; (i) contamination by toxic or hazardous waste, chemical, or
other substances, (ii) earthquake, flood, or any act of God, (iii) civil war or
riot, or (iv) any defects in the construction of the Property not identified in
the Application.

 

 

Condition Six – Conditions Precedent to Payment of Claim

 

A. Conditions Precedent

The Insured must comply with each of the following requirements as a condition
precedent to any obligation of the Company under this Policy:

 

  (1) Notice of Default or Early Default

The Insured shall, within fifteen (15) days, and notwithstanding any subsequent
cure, give the Company written notice, on forms acceptable to the Company, of
(i) any Loan that is three (3) months in Default, or (ii) any Loan for which
there is an Early Default.

 

  (2) Monthly Default Reports; Report of Proceedings

The Insured shall give the Company monthly reports, on forms acceptable to the
Company, detailing servicing efforts with respect to each Loan for which notice
to the Company is required under Condition Six of this Policy. Monthly reports
shall contain all of the information and documentation reasonably requested by
the Company, including, but not limited to, the condition of the Property,
status of Borrower contact efforts and status of Appropriate Proceedings.

Monthly reports shall continue with respect to each such Loan until such Default
or Early Default has been cured or until title to the Property has been acquired
by the Insured. The Insured shall provide the Company with written notice within
fifteen (15) days after the Insured has knowledge of the commencement of any
proceeding, including Appropriate Proceedings, which affects the Loan, the
Property, or the Insured’s or Borrower’s interest therein.

 

  (3) Appropriate Proceedings

Subject only to the provisions of Conditions Nine and Fifteen below:

 

  (a) The Insured shall commence and diligently pursue Appropriate Proceedings,
but in no event later than six (6) months after it is permitted to do so
pursuant to the terms of the Loan and applicable law. If directed by the
Company, the Insured shall commence Appropriate Proceedings as soon as it is
permitted to do so pursuant to the terms of the Loan and applicable law.

 

 

11    Master Policy | Conditions Five – Six



--------------------------------------------------------------------------------

Radian

Master

Policy

 

  (b) The Insured shall furnish the Company with copies of all notices and
pleadings filed or required in connection with Appropriate Proceedings.

 

  (c) Bidding instructions:

 

  (i) The Company may give specific foreclosure sale bidding instructions to the
Insured that do not require a minimum bid of less than Fair Market Value, and in
accordance with applicable law, provided that the Company will not specify a
maximum bid of less than the uninsured Loan amount, and, if the Property will be
subject to redemption for less than the outstanding amount owed by the Borrower,
the Company will not specify an opening bid of less than the uninsured Loan
amount. For this purpose, the uninsured Loan amount shall be the estimated Loss
calculated pursuant to Condition Eleven (B), less the percentage thereof payable
pursuant to Condition Twelve (A)(2).

 

  (ii) In the absence of specific bidding instructions, the Insured may control
the bidding process.

 

  (iii) In the event of either (i) or (ii), above, unless the Company elects in
writing prior to the foreclosure sale to purchase the Property, any third-party
purchase at foreclosure will be treated as an Approved Sale pursuant to
Condition Eight (A) of this Policy.

 

B. Failure to Comply

The failure of the Insured to comply with any of the foregoing conditions
precedent will give the Company, at its sole discretion, the right to declare
any liability or obligation under this Policy null and void with respect to the
applicable Certificate of Insurance, provided that violations of timing
requirements shall result only in a reduction of the Loss to the estimated
extent of the prejudice suffered by the Company for the violation, and shall not
result in cancellation of coverage unless the timing violation exceeds one year
from the required date of submission.

 

 

Condition Seven – Loan Servicing

Every Loan insured under this Policy shall be serviced in a reasonable and
prudent manner and consistent with the highest standards of servicing in use in
the residential mortgage industry. Such servicing shall include, but not be
limited to, diligent efforts to cure a Default, including Borrower contact, and
prompt reporting of any Default to the appropriate credit reporting bureau(s).
If the servicing of a Loan is sold, assigned or transferred by the Insured or by
the Servicer, coverage shall continue hereunder; provided that notice thereof is
given to the Company and the Loan continues to be serviced by an entity approved
by the Company.

 

 

12    Master Policy | Conditions Six – Seven



--------------------------------------------------------------------------------

Radian

Master

Policy

 

If the Company disapproves a Servicer, or if the Loan is transferred to a
previously disapproved or unapproved Servicer, the Insured, (or the owner of the
Loan, if the Company has been notified of an owner other than the Insured),
shall have ninety (90) days in which to replace the Servicer with one approved
by the Company.

 

 

Condition Eight – Approved Sale

 

A. Settlement on Basis of Approved Sale

If an Approved Sale is consummated in accordance with the terms set forth
hereinabove, with respect to such Approved Sale:

 

  (1) The Company hereby waives its right to exercise its option to acquire the
Property pursuant to Condition Twelve (A)(1) of this Policy, and releases the
Insured from the obligation to tender Merchantable Title pursuant to Condition
Twelve or Borrower’s Title to the Property pursuant to Condition Eleven (A)(1)
of this Policy;

 

  (2) The Insured shall have the sole right to receive the net proceeds of such
Approved Sale and acceptance of such net proceeds in satisfaction of the Loan
shall not prejudice the Insured hereunder; and

 

  (3) In calculating the net proceeds of such Approved Sale, all the Insured’s
reasonable costs of obtaining and closing the sale shall be deducted from the
gross proceeds of the sale.

 

  (4) Company shall pay to the Insured, in full settlement of its obligation to
the Insured with respect to the Loss to which such Approved Sale is related, the
lesser of:

 

  (a) the entire amount of such Loss determined pursuant to Condition Eleven of
this Policy; or

 

  (b) the percentage of such Loss, computed without deduction of the net
proceeds of the Approved Sale, specified in the applicable Certificate of
Insurance and in accordance with the premium plan under which the Loan is
insured.

 

B. Settlement if Approved Sale Does Not Close

If an Approved Sale does not close, the Company may settle under either of the
settlement options set forth in Condition Twelve (A), provided that if the
Settlement Due Date has passed, (i) interest as provided for in Condition
Thirteen (D) shall be payable, and (ii) if the Company wishes to settle under
Condition Twelve (A)(1), the Insured’s obligations in connection with the
transfer of the Property to the Company shall be as required by this Policy
subject to the limitation that they shall not be more burdensome to the Insured
than its obligations (including, but not limited to, its obligations as to the
condition of the Property) as seller in the Approved Sale that failed to close.

 

 

13    Master Policy | Conditions Seven – Eight



--------------------------------------------------------------------------------

Radian

Master

Policy

 

 

Condition Nine – Mitigation of Damages

 

A. Mitigation of Damages

The Insured shall actively cooperate with the Company to prevent and mitigate
Loss including, without limitation, the collection of rents, the assertion of
its rights in and to any collateral or security in its custody or control,
assertion of rights against the Borrower, and prompt reporting to the Company of
any preforeclosure sale offers. If a preforeclosure sale is approved by the
Company and the Insured, but for any reason the sale does not close, then the
Company shall continue to administer the Policy as if no sale had been
attempted. The Company may assist the Insured in efforts to mitigate any Loss.

The Company shall actively cooperate with the Insured to administer the Policy
in such a way as to not increase the Insured’s uninsured loss, pursuant to the
reciprocity and mutuality of the parties’ obligations.

 

B. Sale of the Property by the Insured

The mitigation efforts of the Insured shall also include diligent efforts to
market any Property for which it has obtained Borrower’s Title. After obtaining
Borrower’s Title, the Insured shall submit to the Company any offer for sale of
the Property that would be acceptable to the Insured and would result in a lower
Claim settlement under Condition Eight (A) than under the percentage payment
option of Condition Twelve (A)(2), so long as the Company has not notified the
Insured that it will acquire the Property, and its right to acquire the Property
has not been waived, or expired pursuant to Condition Twelve (B). Any such sale
offer shall be approved or rejected by the Company in its entirety.

For purposes of this Condition, a sale offer submitted to the Company shall
consist of an offer to purchase the Property received by the Insured, together
with a schedule of (i) expense items proposed by the Insured to be included in
the settlement amount if the Property sale closes, and (ii) the insured’s
then-estimated amounts thereof.

The Insured, if requested by the Company, shall authorize its broker to release
to the Company such marketing information concerning the Property as the Company
may request, unless or until the Insured shall have notified the broker that the
Company’s right to acquire the Property has expired or been waived.

 

C. Failure to Mitigate

If the Insured breaches its duty to prevent and mitigate Loss, then the
Company’s remedy shall be to reduce the Insured’s Loss by the reasonably
estimated extent of the resulting prejudice to the Company, rather than to deny
the Claim.

 

 

14    Master Policy | Condition Nine



--------------------------------------------------------------------------------

Radian

Master

Policy

 

 

Condition Ten – Option to Acquire Loan

At any time after a Default, and prior to the conclusion of Appropriate
Proceedings, the Company shall have the option to acquire the related Loan. The
Company shall exercise such option in writing and within thirty (30) days after
the date thereof, the Insured shall furnish to the Company a written statement
of the acquisition cost of such Loan. The acquisition cost shall be computed in
the same manner as the computation of Loss set forth in Condition Eleven of this
Policy, except that interest shall be calculated only through the date of
acquisition. Payment of the acquisition cost so computed shall be made by the
Company to the Insured within thirty (30) days after the receipt of such
statement from the Insured together with all supporting documentation reasonably
required by the Company. Contemporaneously therewith, Insured shall execute and
deliver to the Company, or its nominee, such instruments or documents which the
Company may reasonably require to effect or confirm the assignment or transfer
of the Loan and any right, title or interest of the Insured in and to the
Property, Appropriate Proceedings and any other collateral or security. In
addition, Insured shall assign and deliver to the Company existing fire, hazard
and title insurance policies relating to the Loan. The assignment or transfer of
the Loan, any other collateral or security, and all related documents by the
Insured to the Company shall constitute a warranty by the Insured that it has
good title to such Loan, collateral, security and related documents, free and
clear of all liens and encumbrances, and that there are no setoffs or
counterclaims which may be asserted by the Borrower, and that the Insured has
done nothing to impair the validity and enforceability of its rights with
respect to such Loan, such collateral or security and such related documents.

 

 

Condition Eleven – Loss Payment Procedure

 

A. Submission of Claim

 

  (1) A Claim may not be submitted to the Company prior to the Insured’s
acquisition of Borrower’s Title to the Property, except in the case of Approved
Sales, as set forth in Condition Eight.

 

  (2) The Insured may submit a Claim prior to the expiration of any applicable
redemption period, provided however, that in the event a Borrower exercises his
redemption rights, the Insured shall reimburse the Company for the amount (if
any) by which the sum of the Claim payment paid plus the amount realized by the
Insured from the redemption of the Property exceeds the Loss as calculated
pursuant to Condition Eleven (B).

 

 

15    Master Policy | Conditions Ten – Eleven



--------------------------------------------------------------------------------

Radian

Master

Policy

 

  (3) Failure by the Insured to submit a Perfected Claim within one year after
the acquisition of Borrower’s Title to the Property shall relieve the Company of
any obligation or liability with respect to the underlying Certificate of
Insurance.

 

B. Calculation of Loss

 

  (1) Loss with respect to any Default insured against hereunder shall be
determined as the sum of:

 

  (a) The unpaid principal balance due under the Loan;

 

  (b) The amount of unpaid accumulated interest due under the Loan, computed at
the contractual rate or rates stated in the Loan (excluding late charges and
penalties), up to the date the Claim is submitted to the Company, but in no
event in excess of two (2) years; and

 

  (c) The amount of any Advances made by the Insured.

In addition, if a Loan has been divided into secured and unsecured portions
pursuant to proceedings under the federal bankruptcy laws, the amount in clause
(a) above shall include the unpaid principal due under the unsecured portion of
the Loan, even if the Borrower has been released from such debt, and the amount
in clause (b) above shall include interest thereon computed at the contract rate
or rates stated in the Loan from the date of Default through the date referred
to in clause (b).

 

  (2) Such Loss shall be reduced by the following, insofar as not previously
applied to the repayment of the Loan:

 

  (a) The unpaid interest due under the Loan, calculated in accordance with
Condition Eleven (B)(1), accruing after the Insured has acquired Borrower’s
Title to the Property for a period of sixty (60) days;

 

  (b) The amount of all rent and other payments (excluding proceeds of fire and
extended coverage insurance) which have been received by the Insured and which
are in any way related to the Property;

 

  (c) Any amount remaining in any related escrow account or security deposit in
the custody or control of the Insured as of the date of last payment; and

 

  (d) The amount of any payments on the Loan received by the Insured after the
date of Default;

 

 

16    Master Policy | Condition Eleven



--------------------------------------------------------------------------------

Radian

Master

Policy

 

  (e) The amount of any benefits paid under any fire and extended coverage
policies which is in excess of the actual cost of restoring and repairing the
Property;

 

  (f) The remaining amount, if any, of unused interest buydown funds, discounts,
or similar features of the Loan;

 

  (g) When the Company elects to purchase the Property pursuant to Condition
Twelve (A)(1), or when the Company elects to pay the percentage option pursuant
to Condition Twelve (A)(2), and a casualty event, coupled with a lack of
insurance for such casualty, was the most important cause of the Default; the
entire cost to repair or remedy any Physical Damage in excess of $1,500.00 to
the Property to the extent such Physical Damage has not been previously repaired
or remedied; and

 

  (h) The net proceeds of any Approved Sale; and

 

  (i) The full amount of the entire proceeds awarded in or resulting from a
condemnation or a sale in lieu of condemnation.

 

C. Deficiency Judgments

If either the Insured or the Company intends to pursue a deficiency judgment
against the Borrower, no later than during the Claim Settlement Period the party
that is the proponent of pursuing a deficiency will promptly notify the other
party of its intent and the parties will determine whether the deficiency
judgment will be sought for the account of such proponent or for the account of
both parties. If, pursuant to the instructions of the Company, the Insured has
pursued a manner of foreclosure other than the usual and customary manner so
that a deficiency judgment may be preserved and pursued, the Company will be
deemed the proponent. If the Insured, without instruction, has pursued a manner
of foreclosure other than the usual and customary manner so that a deficiency
judgment may be preserved and pursued, the Insured will be deemed the proponent.
Further, the Insured will be deemed the proponent, and the determination is not
required, if the Company is prohibited by law from pursuing a deficiency
judgment against the Borrower.

To facilitate such determination on an informed basis, either party may request
pertinent deficiency information from the other. Each party will provide such
information if requested, but is not obligated to seek additional information
solely to respond to the request. If the Claim as initially filed does not
indicate whether the Insured intends to pursue a deficiency and/or does not
provide such information as the Insured may have relevant to whether a
deficiency should be pursued, the Company may request the information as
provided in Condition Thirteen (A).

 

 

17    Master Policy | Condition Eleven



--------------------------------------------------------------------------------

Radian

Master

Policy

 

If the amount of Loss calculated pursuant to Condition Eleven (B) has been
increased because of the desire of either the Insured or the Company to preserve
and pursue deficiency rights, the excess shall be determined. In determining
such excess, the three percent (3%) limitation of Condition One (A)(5) will not
be applied to exclude amounts that are necessary to preserve and/or pursue the
deficiency rights. If the deficiency rights will be pursued solely by the
Insured, the Loss shall be adjusted to exclude such excess. If the deficiency
rights will be pursued solely by the Company, the amount paid by the Company
pursuant to Condition Eight, Condition Ten or Condition Twelve shall include all
of such excess, regardless of the settlement option the Company may select. If
the deficiency judgment is to be pursued for the account of both parties, any
expenses the Company incurred (other than staff time or other internal costs) to
preserve and/or pursue the deficiency rights will be added to such excess, and
the total shall be allocated between the Insured and the Company in accordance
with their pro rata shares referred to in Condition Fifteen (A). The Loss paid
pursuant to Condition Eight or Condition Twelve will be adjusted to reflect such
allocation of deficiency-related expenses. Subsequent deficiency-related
expenses (including collection expenses, insofar as not satisfied from sums
collected, but excluding staff time or other internal costs of either party),
and any and all amounts recovered (net of collection expenses) also will be
allocated to the parties in such pro rata shares.

After the Company’s payment of the Loss, management and control of deficiency
rights being pursued for the account of both parties will be governed by
reasonable agreement of the parties.

 

D. Claim Requirements

In order to make a Perfected Claim, the Insured must provide the Company with
the following:

 

  (1) A properly completed Claim on a form furnished or approved by the Company
requesting payment of the Loss;

 

  (2) All information requested on such form, all documentation requested or
reasonably necessary to complete such form, and all other information and/or
documentation reasonably requested by the Company in connection with its review
of the Claim;

 

  (3) Evidence satisfactory to the Company that the Insured has Borrower’s Title
to the Property, except where there has been an Approved Sale or the Company has
elected to acquire the Property;

 

  (4) If the Company elects to acquire the Property, evidence that the Insured
has acquired and can convey Merchantable Title; and

 

  (5) Access to the Property for purposes of determining its condition and
value, if requested by the Company.

 

 

18    Master Policy | Condition Eleven



--------------------------------------------------------------------------------

Radian

Master

Policy

 

 

Condition Twelve – Claim Settlement Option

 

A. In settlement of any Claim, unless the Claim is paid pursuant to Condition
Eight (A), the Company in its sole discretion, and at its option, may elect to
pay the Insured either:

 

  (1) The entire amount of the Loss, and upon such payment, the Insured shall
convey Merchantable Title to the Property to the Company (or its nominee); or

 

  (2) The percentage of the Loss specified in the applicable Certificate of
Insurance and in accordance with the premium plan under which the Loan is
insured and, in such event, the Company shall have no right to acquire the
Property.

 

B. The Company shall make its election within the sixty (60) day period set
forth in Condition Thirteen, below. If the Company does not make its election
within such time, its option to acquire the Property shall be deemed waived by
the Company except as described in Condition Eight (B).

 

C. Upon the election and payment by the Company of the sum due under this
Condition Twelve, or due under either Condition Eight (A) or Condition Ten, and
any additional sum due under Condition Eleven (C), the liability of the Company
under the related Certificate of Insurance will be fully and finally discharged.

 

 

Condition Thirteen – Claim Payment Procedure

Any payment of Loss required to be made to the Insured with respect to any Claim
shall be payable within sixty (60) days after receipt of such Claim, if the
Claim has become a Perfected Claim, subject to the following conditions:

 

A. Additional Documentation

The Company shall, within twenty (20) days of the filing of the initial Claim,
request additional items necessary to complete its review of the Claim. The
sixty (60) day period shall be suspended until the Company receives the
requested items. Additional items may be requested by the Company after the
initial twenty (20) day period, but the sixty (60) day limit will not be tolled
for their receipt.

 

B. Access

If access is sought to the Property by the Company, and is not provided, the
running of the sixty (60) day period shall be suspended, and will resume when
access is available, and the Insured so notifies the Company.

 

 

19    Master Policy | Conditions Twelve – Thirteen



--------------------------------------------------------------------------------

Radian

Master

Policy

 

C. Acquisition

If the Company elects to acquire the Property, the sixty (60) day period shall
be further extended if and insofar as necessary for there to be ten (10) days
remaining after the Insured tenders Merchantable Title to the Property.

 

D. Late Payment

In the event that the Company does not pay the Claim within the sixty (60) day
period, subject to the above extensions, the Company shall add simple interest
at the Loan rate or rates, accruing from the Settlement Due Date.

 

E. Rescission/Denial

All Claims shall be either paid, rescinded or denied within one hundred and
twenty (120) days after the Settlement Due Date.

 

 

Condition Fourteen – Duty of Cooperation

Whenever requested by the Company, whether or not a notice of Default has been
submitted, the Insured shall cooperate with the Company and furnish all
reasonable aid, evidence and information in the possession of the Insured or to
which the Insured has access with respect to any Loan, including, but not
limited to, all documents, files, computer data or other information requested
by the Company upon reasonable notice. To the extent the Company is prejudiced
by any failure of the Insured to cooperate, the Company’s remedy shall be to
reduce the Insured’s Loss by the estimated extent of such prejudice.

 

 

Condition Fifteen – Company’s Right of Subrogation

 

A. Subrogation

Whenever the Company shall have paid a Loss under this Policy, all rights of
subrogation shall vest in the Company to the extent of that payment, and where
permitted by applicable law, pursuant to the following formula:

 

  (1) All of the Insured’s deficiency rights against the Borrower will vest in
the Company by subrogation if the Company has acquired the Property pursuant to
Condition Twelve (A)(1), if the Insured has elected not to share in pursuit of
such rights pursuant to Condition Eleven (C), if the Insured is made whole
pursuant to Condition Eight (C)(4)(a), or if the Company acquires the Loan
pursuant to Condition Ten;

 

  (2) None of the Insured’s deficiency rights against the Borrower shall vest by
subrogation in the Company if the Company is not entitled by law to pursue such
rights, or if the Company has elected not to share in the pursuit of such rights
pursuant to Condition Eleven (C); and

 

 

20    Master Policy | Conditions Thirteen – Fifteen



--------------------------------------------------------------------------------

Radian

Master

Policy

 

  (3) A pro rata share of the deficiency rights against the Borrower shall vest
in the Company if, pursuant to Condition Eleven (C), such rights will be pursued
for the account of both the Insured and the Company, according to the reasonable
agreement of the parties.

 

B. Impairment of Subrogation

The Insured shall not act or omit to act to impair the Company’s right of
subrogation in any way.

 

 

Condition Sixteen – Limitation of Actions

No suit or action arising from any right of the Insured under this Policy shall
be commenced in any court of law or equity unless the Insured has substantially
complied with all material conditions of this Policy and the Certificate of
Insurance, excepting conditions specifically waived or altered in writing by the
Company, and unless commenced within two (2) years after such right shall first
arise.

 

 

Condition Seventeen – Notices

All notices, reports or other documents required or permitted to be given by
either party to the other shall be in writing and shall be forwarded by prepaid
postage to the recipient at the address shown on the face of this Policy or at
such other address as the respective parties may hereafter specify in writing.

 

 

Condition Eighteen – Entire Agreement, Endorsement, Severability

 

A. Entire Agreement

This Policy, together with the Certificate of Insurance and the Application for
Insurance, shall constitute the entire agreement between the original Insured
and the Company. No provision, requirement or condition of this Policy and the
Certificate of Insurance shall be deemed to have been waived, altered, amended
or otherwise changed unless stated in writing and duly executed by the Company.

 

B. Endorsement

Any endorsement issued by the Company to the Insured contemporaneously with any
Certificate of Insurance shall be deemed to modify the coverage under this
Policy with respect to the Loan described in such Certificate of Insurance to
the extent shown in such endorsement.

 

 

21    Master Policy | Conditions Fifteen – Eighteen



--------------------------------------------------------------------------------

Radian

Master

Policy

 

 

Condition Nineteen – Beneficiaries Under Policy

The provisions of this Policy and Certificate of Insurance shall inure to the
benefit of and be binding upon the Company and any Insured and its respective
successors. In the event that the Insured assigns a Loan insured hereunder, this
Policy and the related Certificate of Insurance shall continue in force and
effect in favor of such assignee subject to all of the terms and conditions
hereof and further subject to all defenses available to the Company against any
predecessor Insured. In no event shall any Borrower or other person be deemed to
be a party to, or intended beneficiary of, this Policy. No payments made
hereunder to the Insured shall lessen or affect the Insured’s rights of recovery
against any Borrower or other person.

 

 

Condition Twenty – Arbitration

Unless prohibited by applicable law, the Insured and the Company may agree, in
writing, that any claim or controversy arising out of or related to this Policy
or any breach, interpretation or construction thereof be submitted to
arbitration. In such event, the arbitration proceeding will be held pursuant to
the Title Insurance Arbitration Rules of the American Arbitration Association in
effect on the date the agreement to arbitrate is made.

The decision of the arbitrators shall be made in accordance with the terms and
conditions of this Policy and the laws of the jurisdiction where the related
Property is located. The decision of the arbitrators shall be final and binding
upon the Insured and the Company and judgment upon the award may be entered in
any court having jurisdiction thereof. A copy of the Title Insurance Arbitration
Rules of the American Arbitration Association may be obtained from the Company
upon request.

 

 

Condition Twenty-One – Conformity to Statute

Any provision of this Policy which is in clear conflict with the laws of the
jurisdiction in which the Property is located is hereby amended to conform to
the minimum requirements of that law, it being the intention of the Insured and
the Company that the specific provisions of this Policy shall be controlling
whenever possible.

 

 

22    Master Policy | Nineteen – Twenty-One



--------------------------------------------------------------------------------

Radian

Master

Policy

 

IN WITNESS WHEREOF, the Company has caused its Corporate Seal to be hereto
affixed and these to be signed by its duly authorized officers in facsimile, to
become effective as its original seal and signatures and binding on the Company
by virtue of counter signature by its duly authorized agent where required by
applicable law.

 

LOGO [g593476sch3_2fpg0024a.jpg]

 

 

Radian Guaranty Inc.

 

 

LOGO [g593476sch3_2fpg0024b.jpg]    LOGO [g593476sch3_2fpg0024c.jpg] President
   Secretary        Date    Authorized Agent

 

 

23    Master Policy | Signatures



--------------------------------------------------------------------------------

Radian

Master

Policy

 

Short Rate Cancellation Schedule   Annual Premium Plans Minimum Retained Premium
  Initial Coverages $50.00   Renewal Coverages $10.00  

 

Days Policy In Force

   Percent of
Premium
Refunded    

Days Policy In Force

   Percent of
Premium
Refunded    

Days Policy In Force

   Percent of
Premium
Refunded  

1

     95     

95–98

     63     

219–223

     31   

2

     94     

99–102

     62     

224–228

     30   

3–4

     93     

103–105

     61     

229–232

     29   

5–6

     92     

106–109

     60     

233–237

     28   

7–8

     91     

110–113

     59     

238–241

     27   

9–10

     90     

114–116

     58     

242–246 (8 mos.)

     26   

11–12

     89     

117–120

     57     

247–250

     25   

13–14

     88     

121–124 (4 mos.)

     56     

251–255

     24   

15–16

     87     

125–127

     55     

256–260

     23   

17–18

     86     

128–131

     54     

261–264

     22   

19–20

     85     

132–135

     53     

265–269

     21   

21–22

     84     

136–138

     52     

270–273 (9 mos.)

     20   

23–25

     83     

139–142

     51     

274–278

     19   

26–29

     82     

143–146

     50     

279–282

     18   

30–32 (1 mo.)

     81     

147–149

     49     

283–287

     17   

33–36

     80     

150–153 (5 mos.)

     48     

288–291

     16   

37–40

     79     

154–156

     47     

292–296

     15   

41–43

     78     

157–160

     46     

297–301

     14   

44–47

     77     

161–164

     45     

302–305 (10 mos.)

     13   

48–51

     76     

165–167

     44     

306–310

     12   

52–54

     75     

168–171

     43     

311–314

     11   

55–58

     74     

172–175

     42     

315–319

     10   

59–62 (2 mos.)

     73     

176–178

     41     

320–323

     9   

63–65

     72     

179–182 (6 mos.)

     40     

324–328

     8   

66–69

     71     

183–187

     39     

329–332

     7   

70–73

     70     

188–191

     38     

333–337 (11 mos.)

     6   

74–76

     69     

192–196

     37     

338–342

     5   

77–80

     68     

197–200

     36     

343–346

     4   

81–83

     67     

201–205

     35     

347–351

     3   

84–87

     66     

206–209

     34     

352–355

     2   

88–91 (3 mos.)

     65     

210–214 (7 mos.)

     33     

356–360

     1   

92–94

     64     

215–218

     32     

361–365

     0   

 

 

24    Short Rate Cancellation Schedule | Annual Premium Plans



--------------------------------------------------------------------------------

Radian

Master

Policy

 

Short Rate Cancellation Schedule   Single-Premium Plans Minimum Retained Premium
  Initial Coverages $50.00   Renewal Coverages $10.00  

 

Months
Policy
In Force

                               

Percent of
Premium
Refunded

   

Months
Policy
In Force

                         

Percent of
Premium
Refunded

   

Months
Policy
In Force

       

Percent of
Premium
Refunded

      3
yr.     4
yr.     5
yr.     6
yr.     7
yr.     10
yr.     12
yr.     15
yr.         4
yr.     5
yr.     6
yr.     7
yr.     10
yr.     12
yr.     15
yr.         10
yr.     12
yr.     15
yr.  

1

    91        92        93        93        94        95        97        98   
 

42

    3        9        16        22        38        45        52     

83

    10        16        25   

2

    85        87        89        90        91        93        94        96   
 

43

    3        9        16        22        37        44        51     

84–85

    9        16        24   

3

    79        82        85        87        89        91        92        93   
 

44

    2        8        15        20        36        43        51     

86

    9        15        23   

4

    73        77        81        84        85        89        90        92   
 

45

    2        7        14        20        35        43        50     

87–88

    8        14        23   

5

    67        72        77        81        83        87        89        90   
 

46

    1        7        13        18        34        41        49     

89

    8        14        22   

6

    60        67        73        77        80        85        87        89   
 

47

    1        6        12        18        33        41        49     

90–91

    7        13        22   

7

    57        63        69        74        77        83        85        88   
 

48

      5        11        17        40        32        48     

92

    7        13        21   

8

    53        60        65        72        75        81        84        86   
 

49

      5        10        16        31        39        47     

93–94

    6        12        21   

9

    50        58        62        69        71        79        82        85   
 

50

      4        10        16        30        38        47     

95

    6        11        20   

10

    47        55        60        66        69        77        80        84   
 

51

      4        9        15        29        37        46     

96

    5        11        20   

11

    43        53        58        64        65        75        78        82   
 

52

      3        9        14        28        37        45     

97

    5        11        19   

12

    40        50        56        62        63        73        77        81   
 

53

      3        8        13        27        36        45     

98

    5        10        19   

13

    37        48        54        60        61        71        75        80   
 

54

      2        8        13        26        35        44     

99

    5        10        18   

14

    33        45        52        58        60        69        73        78   
 

55

      2        7        12        25        34        43     

100

    4        9        18   

15

    30        43        50        56        59        67        72        77   
 

56

      2        7        11        24        33        43     

101–103

    4        9        17   

16

    25        40        48        54        57        65        70        76   
 

57

      1        6        10        24        33        42     

104

    3        9        16   

17

    24        38        46        52        56        63        69        74   
 

58

      1        6        10        23        31        41     

105–106

    3        8        16   

18

    22        35        44        50        54        62        67        73   
 

59

        5        9        23        31        41     

107

    3        7        15   

19

    20        33        42        48        53        61        65        72   
 

60

        5        9        22        30        40     

108–109

    2        7        15   

20

    18        30        40        46        51        60        64        70   
 

61

        4        8        22        29        39     

110–111

    2        7        14   

21

    16        28        38        44        50        59        63        69   
 

62

        4        8        21        28        39     

112

    2        6        14   

22

    15        25        36        42        49        58        62        68   
 

63

        3        7        20        27        38     

113

    1        6        13   

23

    13        24        34        40        47        57        61        66   
 

64

        3        7        20        27        37     

114–115

    1        5        13   

24

    11        22        32        38        46        60        56        65   
 

65

        2        6        19        26        37     

116–117

    1        5        12   

25

    10        21        30        36        44        55        60        64   
 

66

        2        6        18        25        36     

118

      5        12   

26

    8        19        28        35        43        54        58        63     

67

        1        5        18        24        35     

119–121

      4        11   

27

    7        18        26        32        41        53        57        62     

68

        1        5        17        24        35     

122–123

      4        10   

28

    7        16        24        31        40        52        57        62     

69

        1        5        17        23        34     

124

      3        10   

29

    5        15        23        30        39        51        56        61     

70

          4        16        23        33     

125–128

      3        9   

30

    4        14        22        29        37        50        55        60     

71

          4        16        22        33     

129–130

      2        9   

31

    4        13        21        28        36        49        54        60     

72

          4        15        22        32     

131–133

      2        8   

32

    3        11        20        26        34        48        53        59     

73

          3        15        22        31     

134–135

      2        7   

33

    2        10        18        25        33        47        53        58     

74

          3        14        21        31     

136–139

      1        7   

34

    2        9        17        24        31        46        51        57     

75

          3        14        21        30     

140

      1        6   

35

    1        8        16        23        30        45        51        57     

76

          2        13        20        29     

141–142

        6   

36

      7        15        22        29        44        50        56     

77

          2        13        20        29     

143–148

        5   

37

      7        14        21        27        43        49        55     

78

          2        12        19        28     

149–154

        4   

38

      6        13        20        26        42        48        55     

79

          1        12        18        27     

155–160

        3   

39

      5        12        19        24        41        47        54     

80

          1        11        18        27     

161–169

        2   

40

      4        11        18        24        40        47        53     

81

          1        11        17        26     

170–175

        1   

41

      4        10        17        23        39        46        53     

82

          1        10        17        25     

176–180

        0   

 

 

25    Short Rate Cancellation Schedule | Single-Premium Plans



--------------------------------------------------------------------------------

Radian Guaranty Inc.   LOGO [g593476sch3_2fpg027.jpg] 1601 Market Street  
Philadelphia, Pennsylvania 19103-2337   800 523 .1988   215 231 .1000   RAF1040
4/06



--------------------------------------------------------------------------------

Radian Guaranty Inc.    LOGO [g593476sch4_4cpg7.jpg]    Confidential Do Not
Distribute

4.4 (c)

At any time, a pending claim is in one of three processing stages. Each stage
has a corresponding maximum expense shown below that represents the maximum loan
level expense related to completing the remaining processing functions from that
point forward. The MTA limits the total amount of these expenses at $1 million.

 

  •  

CLAIM STAGE: NEW CLAIM / DOC FULFILLMENT

(Claim Received – Claim Perfected)

 

  •  

Maximum Charge - $3,200

 

  •  

CLAIM STAGE: INVESTIGATIONS

(Claim Perfected – Investigations Complete)

 

  •  

Maximum Charge - $2,700

 

  •  

CLAIM STAGE: CLAIM PROCESSING

(Investigations Complete – Claim Paid)

 

  •  

Maximum Charge - $500

expense reimbursement



--------------------------------------------------------------------------------

Schedule 4.6(e) – Returned Loan Acceptable Collateral

Returned Loan Acceptable Collateral shall consist of (i) Eligible Assets (as
defined below) held in a trust account established pursuant to the Trust
Agreement satisfying the terms and conditions set forth in Section A below
and/or (ii) a letter of credit satisfying the terms and conditions set forth in
Section B below.

Definitions

“Beneficiary” means Radian and, if a successor in interest to the named
Beneficiary is effectuated by the issuance of an order by a court of law, the
successor Beneficiary shall include and be limited to the court appointed
domiciliary receiver, including a liquidator, rehabilitator or conservator.

“Grantor” means Freddie Mac.

“Qualified United States financial institution” means (i) an institution that
meets the following qualifications: (A) is organized or, in the case of a United
States office of a foreign banking organization, licensed under the laws of the
United States or a state thereof; (B) is regulated, supervised and examined by
United States Federal or state authorities having regulatory authority over
banks and trust companies; (C) has been determined by either the Commissioner or
the Securities Valuation Office of the National Association of Insurance
Commissioners or a successor thereto to meet standards of financial condition
and standing that are considered necessary and appropriate to regulate the
quality of financial institutions whose letters of credit will be acceptable to
the Commissioner; and (ii) for purposes of specifying those institutions that
are eligible to act as a fiduciary of a trust, the term also means an
institution that meets the following qualifications: (A) is organized or, in the
case of a United States branch or agency office of a foreign banking
organization, licensed under the laws of the United States or any state thereof
and has been granted authority to operate with fiduciary powers; and (B) is
regulated, supervised and examined by Federal or State authorities having
regulatory authority over banks and trust companies.

Section A – Trust Agreement

General requirements

(a) A trust agreement (the “Trust Agreement”) shall be entered into between the
Beneficiary, the Grantor and a trustee that is a Qualified United States
financial institution.

(b) The Trust Agreement shall be established for the sole benefit of the
Beneficiary.

(c) The Trust Agreement shall be made subject to and governed by the laws of the
Commonwealth of Virginia.

(d) The Trust Agreement may not be subject to any conditions or qualifications
outside of the trust agreement.



--------------------------------------------------------------------------------

(e) The Trust Agreement may not be conditioned upon any other agreements or
documents, except for the Master Transaction Agreement.

(f) The Trust Agreement may not transfer liability from the trustee for the
trustee’s own negligence, willful misconduct or lack of good faith.

(g) The Trust Agreement shall create a trust account into which the assets shall
be deposited.

(h) The Trust Agreement shall prohibit invasion of the trust corpus for the
purpose of paying compensation to or reimbursing the expenses of the trustee.

(i) The Trust Agreement shall prohibit the Grantor from terminating the Trust
Agreement on the basis of the insolvency of the Beneficiary.

Requirements for assets held in trust accounts

(a) Assets in the trust account shall be in the form of security permitted by
section 319.1(b) of the act (40 P.S. § 442.1(b)) (“Eligible Assets”) and shall
be valued at current fair market value.

(b) The Trust Agreement shall permit substitution or withdrawal of assets from
the trust account only as provided by the following:

(1) Within 6 months of the date the trust account is funded, no substitution or
withdrawal of assets may occur except on written instructions from the
Beneficiary for each individual substitution or withdrawal at the time the
substitution or withdrawal is executed.

(2) After 6 months from the date the trust account is funded, no substitution or
withdrawal of assets may occur except in accordance with prior written
instructions from the Beneficiary listing specific types of permitted
substitutions or withdrawals of assets that the trustee determines are at least
equal in market value to the assets withdrawn and that are in the form permitted
by section 319.1(b) of the act and subsection (a); except that, if a
substitution or withdrawal of assets, together with other substitutions or
withdrawals made within the preceding 12 months, exceeds 50% of the total fair
market value of the assets as of the first day of the first month within the
preceding 12-month period, the substitution or withdrawal shall be made only on
written instructions from the Beneficiary for each individual substitution or
withdrawal at the time the substitution or withdrawal is executed.

(c) The restrictions on substitutions of assets set forth in subsection (b) do
not apply to the substitution of assets that have been designated as Class One
or Class Two by the Securities Valuation Office (SVO) of the National
Association of Insurance Commissioners if the substitution results in the
deposit of SVO designated Class One or Class Two securities that are at least
equal in fair market value to the assets withdrawn.

(d) Upon call or maturity of a trust asset, the trustee may withdraw the asset
without the consent of the Beneficiary, if the trustee provides notice to the
Beneficiary, liquidates or redeems the assets, and the proceeds are paid into
the trust account no later than 5 days after the liquidation or redemption of
the assets.



--------------------------------------------------------------------------------

(e) The Trust Agreement shall permit the Beneficiary to have the right to
withdraw assets from the trust account at any time, without notice to the
Grantor, subject only to written notice of the withdrawal from the Beneficiary
to the trustee.

(f) No statement or document other than the written notice by the Beneficiary to
the trustee under subsection (e) shall be required to be presented by the
Beneficiary to withdraw assets, except that the Beneficiary may be required to
acknowledge receipt of withdrawn assets.

Duties and responsibilities of the trustee

The Trust Agreement shall require the trustee to:

(1) Receive and hold the assets in a safe place at an office of the trustee in
the United States.

(2) Determine that the assets are in a form so that the Beneficiary, or the
trustee upon direction by the Beneficiary, may negotiate the assets without
consent or signature from the Grantor or another person.

(3) Furnish to the Grantor and the Beneficiary a statement of the assets in the
trust account upon the inception of the account and at the end of each calendar
quarter.

(4) Notify the Grantor and the Beneficiary within 10 days of any deposits to or
withdrawals from the trust account, except as provided below (relating to
requirements for assets held in trust accounts).

(5) Upon written demand of the Beneficiary, immediately take the steps necessary
to transfer absolutely and unequivocally all right, title and interest in the
assets held in the trust account to the Beneficiary and deliver physical custody
of the assets to the Beneficiary.

Resignation or removal of trustee

This section applies if the resignation or removal of a trustee does not result
in the termination of the Trust Agreement below (relating to termination of
Trust Agreement).

(1) The trustee may resign upon delivery of a written notice of resignation,
effective no later than 90 days after notice to the Beneficiary and Grantor.

(2) The trustee may be removed by the Grantor by delivery to the trustee and the
Beneficiary of a written notice of removal, effective no later than 90 days
after notice to the trustee and the Beneficiary.



--------------------------------------------------------------------------------

(3) The resignation or removal of the trustee may not be effective until the
following requirements have been met: (i) a successor trustee has been appointed
and approved by the Beneficiary and the Grantor; (ii) the Trust Agreement has
been executed by the successor trustee which complies with the applicable
provisions set forth herein; and (iii) the possession of, and title to, all
assets in the trust have been transferred to the new trustee.

Termination of the Trust Agreement

(a) The trustee shall deliver written notification of termination to the
Beneficiary at least 30 days, but not more than 45 days, prior to termination of
the trust account.

(b) Upon termination of the trust account, assets not previously withdrawn by
the Beneficiary may not be delivered to the Grantor except with the written
approval of the Beneficiary.

Additional Provisions

(a) The Grantor shall have the full and unqualified right to vote any shares of
stock in the trust account and to receive from time to time payments of any
dividends or interest upon any shares of stock or obligations included in the
trust account. All dividends, interest and other income generated by the assets
in the Trust Account shall be the property of the Grantor and shall be
transferred from the Trust Account as the Grantor may direct.

(b) The Grantor, prior to depositing assets with the trustee, shall execute
assignments or endorsements in blank, or transfer legal title to the trustee of
all shares, obligations or other assets requiring assignments so that the ceding
insurer, or the trustee upon the direction of the Beneficiary, may negotiate
these assets without consent or signature from the Grantor or any other entity.

(c) All settlements of account between the Beneficiary and the Grantor with
respect to the Returned Loans shall be made in cash or its equivalent.

Section B – Letters of Credit

(a) A letter of credit shall:

(1) Be clean, irrevocable, unconditional and evergreen as provided below.

(2) Contain an issue date and date of expiration with a term of at least 1 year.

(3) Contain an evergreen clause which prevents the expiration of the letter of
credit without due notice from the issuer and provides for at least 30 days’
notice prior to expiration date or nonrenewal.

(4) Stipulate that the Beneficiary need only draw a sight draft under the letter
of credit and present it to obtain funds and that no other document need be
presented.

(5) Indicate that it is not subject to any condition or qualifications outside
of the letter of credit.



--------------------------------------------------------------------------------

(6) Be conditioned upon no other agreement, document or entity, except for the
Master Transaction Agreement.

(7) Include a clearly marked section which indicates that it contains
information for internal identification purposes only and which contains the
name of the applicant and other appropriate notations to provide a reference for
the letter of credit.

(8) Contain a statement to the effect that the obligation of the Qualified
United States financial institution under the letter of credit is in no way
contingent upon reimbursement of the issuer by the applicant with respect
thereto.

(9) Contain a statement that the letter of credit is subject to and governed by
the Uniform Customs and Practice for Documentary Credits of the International
Chamber of Commerce (Publication 500 or subsequent updates) and the laws of the
Commonwealth, and drafts drawn thereunder shall be presentable at an office of a
Qualified United States financial institution.

(10) Contain a provision for an extension of time to draw against the letter of
credit in the event that one or more of the occurrences specified in Article 17
of Publication 500 (or subsequent updates) occur.

(b) A letter of credit shall be issued or confirmed by a qualified United States
financial institution authorized to issue letters of credit. If confirmed, such
letter of credit may be issued by a qualified United States financial
institution authorized to issue letters of credit if the following conditions
are met: (1) the letter of credit is confirmed by a qualified United States
financial institution authorized to issue letters of credit; (2) the issuing
Qualified United States financial institution formally designates the confirming
Qualified United States financial institution as its agent for the receipt and
payment of the drafts; and (3) the letter of credit meets other requirements set
forth herein relating to letters of credit.

(c) Radian shall be permitted to draw down the full amount of the letter of
credit upon notice of nonrenewal thereof.



--------------------------------------------------------------------------------

Schedule 4.7(a)

 

FIELD NAME

  

COMMENTS

Radian commit number    Radian loan identifier Freddie loan number    Freddie
loan identifier Original Loan Amount    Also referred to as NIW amount UPB   
Unpaid Principal Balance as of most recent month-end period Coverage    Coverage
percentage RIF    Risk Inforce (UPB * Coverage) active loan indicator    1 =
Active Certificate defaulted loan indicator    1 = Defaulted 60 or more days
past due month-end status    Month-end loan status (Current, Days Past Due,
Rescinded, Denied, Paid, etc.) claim received date    Date claim received by
Radian claim servicer    Name of claim servicer as reported to Radian claim
payee    Name of claim payee as reported to Radian certificate cancel date   
certificate cancel date or claim disposition date Dispute_Date_1    Dispute 1 -
Begin Date Dispute_End_1    Dispute 1 - End Date Dispute_Days_1    Number of
days in Dispute 1 Dispute_Date_2    Dispute 2 - Begin Date Dispute_End_2   
Dispute 2 - End Date Dispute_Days_2    Number of days in Dispute 2
Dispute_Date_3    Dispute 3 - Begin Date (Additional Dispute periods may need to
be added) Dispute_End_3    Dispute 3 - End Date Dispute_Days_3    Number of days
in Dispute 3 Net Cancel Time    Number of days since cancel date NET of all
dispute days final_denial    Final Denial where Net Cancel Time > 365
final_rescind    Final Rescission where Net Cancel Time > 730 final_curtailment
   Final Curtailment where Net Cancel Time > 365 Final cancel date    Final
rescind/denial/curtailment disposition date is net of dispute time
Final_Withheld    Radian is withholding Final denial/rescission/curtailment
status Servicer Agree Date    Servicers may agree to rescind/denial/curtailment
decision prior to time limit claim amount submitted    Claim amount submitted by
claim submitter claim exposure    Radian’s exposure on the submitted claim
amount curtailment amount    Curtailments for Servicer Performance Review other
adjustment    All Other Curtailments and Adjustments Paid claim amount - Pre   
Pre-Settlement Radian Paid Claim Amount Paid claim amount - Post   
Post-Settlement Paid Amount (July 12, 2013 cut-off date) FRE_Returned_Loan   
Binary Field - Freddie supplied as described in Section 4.6 Claim_Reinburse_Amt
   Freddie Mac agrees to reinburse Radian for claim payments on returned loans
Legal Proceeding Indicator    Section 4.7 Legal Proceeding Begin Date    Legal
Proceeding End Date    Legal Proceeding Decision   